                  EXHIBIT E




Case 2-20-20230-PRW,    Doc 1330-5, Filed 04/28/21, Entered 04/28/21 15:26:41,
                       Description: Exhibit E, Page 1 of 106
UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK

                                                         )
 In re:                                                  )   Chapter 11
                                                         )
 ROCHESTER DRUG CO-OPERATIVE, INC.,                      )   Case No. 20-20230
                                                         )
                               Debtor.                   )
                                                         )

                                    NOTICE OF FILING

          PLEASE TAKE NOTICE that, in accordance with the Administrative Order Establishing

Procedures for Interim Compensation and Reimbursement of Expenses for Professionals and

Members of Official Committees [Docket No. 333], Pachulski Stang Ziehl & Jones LLP has filed

its First Interim Fee Application of Pachulski Stang Ziehl & Jones LLP For Compensation For

Services Rendered and Reimbursement of Expenses Incurred as Counsel to the Official

Committee of Unsecured Creditors of the Debtor For the Period April 9, 2020 Through July 31,

2020, a copy of which is attached hereto and hereby served upon you.


 Date: September 17, 2020                  PACHULSKI STANG ZIEHL & JONES LLP

                                           /s/ Ilan D. Scharf
                                           James I. Stang (admitted pro hac vice)
                                           Ilan D. Scharf
                                           780 Third Avenue, 34th Floor
                                           New York, NY 10017
                                           Telephone: (212) 561-7700
                                           Facsimile: (212) 561-7777
                                           Email: jstang@pszjlaw.com
                                                       ischarf@pszjlaw.com

                                           Counsel to the Official Committee of Unsecured
                                           Creditors




DOCS_DE:230593.2 75015/002
 Case
  Case2-20-20230-PRW,
        2-20-20230-PRW, Doc
                          Doc1330-5,
                               768, Filed
                                       Filed09/17/20,
                                              04/28/21, Entered
                                                           Entered09/17/20
                                                                   04/28/2120:07:56,
                                                                            15:26:41,
                    Description:
                       Description:
                                 Main
                                    Exhibit
                                      Document
                                            E, Page
                                                  , Page
                                                     2 of 106
                                                          1 of 26
UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK

                                                               )
 In re:                                                        )     Chapter 11
                                                               )
 ROCHESTER DRUG CO-OPERATIVE, INC.,                            )     Case No. 20-20230
                                                               )
                                Debtor.                        )
                                                               )

     COVER SHEET TO FIRST INTERIM FEE APPLICATION OF PACHULSKI
       STANG ZIEHL & JONES LLP FOR COMPENSATION FOR SERVICES
        RENDERED AND REIMBURSEMENT OF EXPENSES INCURRED AS
    COUNSEL TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS
    OF THE DEBTOR FOR THE PERIOD APRIL 9, 2020 THROUGH JULY 31, 2020

Name of Applicant:                                    Pachulski Stang Ziehl & Jones LLP (“PSZJ”)

Authorized to Provide Professional Services to:       The Official Committee of Unsecured
                                                      Creditors of the Debtor

Date of Order Authorizing Employment:                 Order entered June 17, 2020 [Doc 409]
                                                      effective as of April 9, 2020

Period for Which Compensation is Sought:              April 9, 2020 - July 31, 2020
                                                      (the “First Compensation Period”)

Amount of Fees Sought:                                $397,737.50

Amount of Expense Reimbursement Sought:               $    1,366.08

This is PSZJ’s first interim fee application.

 Blended Rate in this Application for All         $        563.30
 Attorneys:
 Blended Rate in this Application for All         $        690.04
 Timekeepers:
 Compensation Sought in this Application          $221,736.00
 Already Paid Pursuant to a Monthly
 Compensation Order but Not Yet Allowed:
 Compensation Sought in this Application Not      $ 96,454.00
 Paid Pursuant to a Monthly Compensation
 Order:
 Expenses Sought in this Application Already      $       1,099.21
 Paid Pursuant to a Monthly Compensation
 Order but Not Yet Allowed:


DOCS_DE:230593.2 75015/002
 Case
  Case2-20-20230-PRW,
        2-20-20230-PRW, Doc
                          Doc1330-5,
                               768, Filed
                                       Filed09/17/20,
                                              04/28/21, Entered
                                                           Entered09/17/20
                                                                   04/28/2120:07:56,
                                                                            15:26:41,
                    Description:
                       Description:
                                 Main
                                    Exhibit
                                      Document
                                            E, Page
                                                  , Page
                                                     3 of 106
                                                          2 of 26
I.         PRIOR MONTHLY STATEMENTS AND INTERIM APPLICATIONS FILED

    Date           Period Covered       Requested      Requested     Approved      Approved
   Filed                                  Fees         Expenses        Fees        Expenses
  07/08/20       04/09/20 – 05/31/20    $136,667.50       $610.34    $109,334.00      $610.34
  08/10/20       06/01/20 – 06/30/20    $140,502.50       $488.87    $112,402.00      $488.87
  08/27/20       07/01/20 – 07/31/20    $120,567.50       $266.87       Pending       Pending


                              II.      PSZ&J PROFESSIONALS

 Name of Professional          Position of the Applicant,       Hourly    Total    Total
     Individual                Number of Years in that       Billing Rate Hours Compensation
                               Position, Prior Relevant       (including Billed
                             Experience, Year of Obtaining     Changes)
                              License to Practice, Area of      (Rates
                                       Expertise              capped at
                                                             $700/hour)
 James I. Stang              Partner 1983; Member of CA           $700.00  9.70   $ 6,790.00
                             Bar since 1980
 Iain A.W. Nasatir           Partner 1999; Member of NY         $700.00     5.30   $   3,710.00
                             Bar since 1983 Member of CA
                             Bar since 1990
 Maxim B. Litvak             Partner 2004; Member of TX         $700.00     5.80   $   4,060.00
                             Bar since 1997; Member of CA
                             Bar since 2001
 Nina L. Hong                Partner 2006; Member of CA         $700.00     2.60   $   1,820.00
                             Bar since 1996
 Ilan D. Scharf              Partner 2010; Member of NY         $700.00   161.80   $113,260.00
                             Bar since 2002
 Richard E. Mikels           Partner 2016; Member of MA         $700.00    19.80   $ 13,860.00
                             Bar since 1972; Member of NY
                             Bar since 2015
 Jason S. Pomerantz          Partner 2019; Member of CA         $700.00   220.30   $154,210.00
                             Bar since 1991
 William L. Ramseyer         Of Counsel 1989; Member of         $700.00     2.80   $   1,960.00
                             CA Bar since 1980
 Gina F. Brandt              Of Counsel 2000; Member of         $700.00     2.20   $   1,540.00
                             CA Bar since 1976
 Richard J. Gruber           Of Counsel 2008; Member of         $700.00     2.20   $   1,540.00
                             CA Bar since 1982
 Gail S. Greenwood           Of Counsel 2009; Member of         $700.00    86.00   $ 60,200.00
                             CA Bar since 1994




DOCS_DE:230593.2 75015/002               2
 Case
  Case2-20-20230-PRW,
        2-20-20230-PRW, Doc
                          Doc1330-5,
                               768, Filed
                                       Filed09/17/20,
                                              04/28/21, Entered
                                                           Entered09/17/20
                                                                   04/28/2120:07:56,
                                                                            15:26:41,
                    Description:
                       Description:
                                 Main
                                    Exhibit
                                      Document
                                            E, Page
                                                  , Page
                                                     4 of 106
                                                          3 of 26
 Name of Professional             Position of the Applicant,         Hourly    Total    Total
     Individual                   Number of Years in that         Billing Rate Hours Compensation
                                  Position, Prior Relevant         (including Billed
                                Experience, Year of Obtaining       Changes)
                                 License to Practice, Area of        (Rates
                                          Expertise                capped at
                                                                  $700/hour)
 Cia H. Mackle                  Of Counsel 2007; Member of FL          $675.00  24.40  $ 16,470.00
                                Bar since 2006
 Steven W. Golden               Associate 2016; Member of NY             $625.00    20.40     $ 12,750.00
                                and MD Bars since 2015;
                                Member of TX Bar since 2016
 Beth D. Dassa                  Paralegal 2006                           $425.00     0.10     $      42.50
 La Asia Canty                  Paralegal 2017                           $425.00    13.00     $   5,525.00

                                       Grand Total:    $397,737.50
                                       Total Hours:         576.40
                                       Blended Rate:       $690.04

                         III.        COMPENSATION BY CATEGORY

          Project Categories                     Total Hours                       Total Fees
 Asset Analysis/Recovery                                         72.40                   $ 49,685.00
 Asset Disposition                                               30.60                   $ 21,420.00
 Bankruptcy Litigation                                           49.70                   $ 34,327.50
 Case Administration                                              7.10                   $ 3,677.50
 Claims Admin./Objections                                        45.00                   $ 31,332.50
 Compensation of Professional                                     7.50                   $ 4,837.50
 Employee Benefit/Pension                                         7.70                   $ 5,390.00
 Financing                                                       39.20                   $ 26,712.50
 General Creditors Comm.                                         49.60                   $ 34,682.50
 Hearing                                                          4.20                   $ 2,940.00
 Insurance Coverage                                              12.70                   $ 8,890.00
 Litigation (Non-Bankruptcy)                                      2.10                   $ 1,470.00
 Meeting of Creditors                                             2.20                   $ 1,427.50
 Plan & Disclosure Statement                                    143.20                   $100,210.00
 PSZ&J Retention                                                  1.30                   $    552.50
 Retention of Professional                                       26.30                   $ 17,510.00
 Retention of Prof./Others                                        3.70                   $ 2,590.00
 Stay litigation                                                 71.90                   $ 50,082.50




DOCS_DE:230593.2 75015/002               3
 Case
  Case2-20-20230-PRW,
        2-20-20230-PRW, Doc
                          Doc1330-5,
                               768, Filed
                                       Filed09/17/20,
                                              04/28/21, Entered
                                                           Entered09/17/20
                                                                   04/28/2120:07:56,
                                                                            15:26:41,
                    Description:
                       Description:
                                 Main
                                    Exhibit
                                      Document
                                            E, Page
                                                  , Page
                                                     5 of 106
                                                          4 of 26
                                 IV.          EXPENSE SUMMARY

        Expense Category                         Service Provider                                 Total
                                                  (if applicable)1                               Expenses
    Conference Call                  Loop Up; AT&T Conference Call                                  $455.11
    CourtLink                                                                                       $ 52.23
    Legal Research                   Lexis/Nexis                                                    $146.77
    Court Research                   Pacer                                                          $ 52.50
    Postage                          US Mail                                                        $ 44.22
    Reproduction Expense                                                                            $444.65
    Reproduction/ Scan Copy                                                                         $ 29.10
    Transcript                       Cl@s                                                           $141.50


The total time expended in connection with the preparation of this application is not included
herein, as additional time was expended after the First Compensation Period.


    Date: September 17, 2020                       PACHULSKI STANG ZIEHL & JONES LLP

                                                   /s/ Ilan D. Scharf
                                                   James I. Stang (admitted pro hac vice)
                                                   Ilan D. Scharf
                                                   780 Third Avenue, 34th Floor
                                                   New York, NY 10017
                                                   Telephone: (212) 561-7700
                                                   Facsimile: (212) 561-7777
                                                   Email: jstang@pszjlaw.com
                                                               ischarf@pszjlaw.com

                                                   Counsel to the Official Committee of Unsecured
                                                   Creditors




1
  PSZ&J may use one or more service providers. The service providers identified herein below are the primary
service providers for the categories described.


DOCS_DE:230593.2 75015/002                  4
    Case
     Case2-20-20230-PRW,
           2-20-20230-PRW, Doc
                             Doc1330-5,
                                  768, Filed
                                          Filed09/17/20,
                                                 04/28/21, Entered
                                                              Entered09/17/20
                                                                      04/28/2120:07:56,
                                                                               15:26:41,
                       Description:
                          Description:
                                    Main
                                       Exhibit
                                         Document
                                               E, Page
                                                     , Page
                                                        6 of 106
                                                             5 of 26
UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK

                                                                 )
 In re:                                                          )   Chapter 11
                                                                 )
 ROCHESTER DRUG CO-OPERATIVE, INC.,                              )   Case No. 20-20230
                                                                 )
                                     Debtor.                     )
                                                                 )

          FIRST INTERIM FEE APPLICATION OF PACHULSKI STANG
          ZIEHL & JONES LLP FOR COMPENSATION FOR SERVICES
        RENDERED AND REIMBURSEMENT OF EXPENSES INCURRED AS
    COUNSEL TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS
    OF THE DEBTOR FOR THE PERIOD APRIL 9, 2020 THROUGH JULY 31, 2020

                 Pachulski Stang Ziehl & Jones LLP. (“PSZJ” or the “Firm”), counsel to the

official committee of unsecured creditors of the debtor (the “Committee”), hereby submits this

first interim fee application, pursuant to 11 U.S.C. §§ 330 and 331 and Rule 2016 of the Federal

Rules of Bankruptcy Procedure, for (a) allowance of interim compensation for professional

services performed by PSZJ for the period commencing April 9, 2020 through and including

July 31, 2020 (the “First Compensation Period”) in the amount of $397,737.50, and (b)

reimbursement of its actual and necessary expenses in the amount of $1,366.08 incurred during

the First Compensation Period, on the following grounds:

                                        I.        JURISDICTION

                 1.          The Court has jurisdiction over this application pursuant to 28 U.S.C. §§

157 and 1334. This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2).

                 2.          Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.




DOCS_DE:230593.2 75015/002
 Case
  Case2-20-20230-PRW,
        2-20-20230-PRW, Doc
                          Doc1330-5,
                               768, Filed
                                       Filed09/17/20,
                                              04/28/21, Entered
                                                           Entered09/17/20
                                                                   04/28/2120:07:56,
                                                                            15:26:41,
                    Description:
                       Description:
                                 Main
                                    Exhibit
                                      Document
                                            E, Page
                                                  , Page
                                                     7 of 106
                                                          6 of 26
                 3.          The statutory predicates for relief are sections 330 and 331 of Title 11 of

the United States Code (the “Bankruptcy Code”) and Rule 2016 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”).

                                        II.       BACKGROUND

                 4.          On March 12, 2020 (the “Petition Date”), Rochester Drug Co-Operative,

Inc. (the “Debtor”) filed a voluntary petition for relief under chapter 11 of the Bankruptcy Code.

The Debtor remains in possession of its property and continues to operate and maintain its

organization as a debtor-in-possession pursuant to sections 1107(a) and 1108 of the Bankruptcy

Code.

                 5.          On April 7, 2020, the United States Trustee appointed the Committee,

pursuant to section 1102 of the Bankruptcy Code. See Appointment of Committee of Unsecured

Creditors [Doc 138]. Following the Committee’s appointment, the Committee, subject to Court

approval, retained PSZJ as its counsel.

                 6.          On or about May 12, 2020, PSZJ filed its application seeking to be

employed in this case (“Retention Application”). As set forth in the declaration of Ilan D. Scharf

in support of the Retention Application, due to the unique circumstances of this case, PSZJ

proposed to charge hourly rates which are below its regular hourly rates, specifically, to charge

its normal and customary hourly rates, subject to a cap of $700 per hour. On June 17, 2020, the

Court entered its “Order Authorizing and Approving the Employment of Pachulski Stang Ziehl

& Jones LLP as Counsel to the Official Committee of Unsecured Creditors of the Debtor

Effective as of April 9, 2020” (the “Retention Order” [Doc 409], authorizing the employment of



DOCS_DE:230593.2 75015/002               2
 Case
  Case2-20-20230-PRW,
        2-20-20230-PRW, Doc
                          Doc1330-5,
                               768, Filed
                                       Filed09/17/20,
                                              04/28/21, Entered
                                                           Entered09/17/20
                                                                   04/28/2120:07:56,
                                                                            15:26:41,
                    Description:
                       Description:
                                 Main
                                    Exhibit
                                      Document
                                            E, Page
                                                  , Page
                                                     8 of 106
                                                          7 of 26
PSZJ as counsel to the Committee effective as of April 9, 2020. The Retention Order authorized

PSZJ to apply for compensation for professional services rendered and reimbursement of

expenses as set forth in the Retention Application, subject to the Bankruptcy Code, the

Bankruptcy Rules, the Local Rules, and any other applicable procedures and orders of this Court.

                 7.          PSZJ did not receive a retainer in connection with its employment and, to

date, has only received compensation for services and reimbursement of expenses pursuant to the

“Administrative Order Establishing Procedures for Interim Compensation and Reimbursement of

Expenses for Professionals and Members of Official Committees,” entered May 26, 2020 (the

“Interim Compensation Order”) [Doc 333].

                 8.          Pursuant to the Interim Compensation Order, PSZJ has filed notices of

invoices for services rendered during the First Compensation Period. Copies of such notices are

attached hereto as Exhibits A to C. A summary of these notices is as follows:

     First              Total Fees        80% of Fees        20%           100%      Total Paid
 Compensation                                              Holdback       Expenses   during 1st
    Period                                                                          Compensation
                                                                                       Period
    04/09/20 –          $136,667.50       $109,334.00      $27,333.50       $610.34   $109,944.34
     05/31/20
    06/01/20 –          $140,502.50       $112,402.00      $28,100.50       $488.87       $112,890.87
     06/30/20
    07/01/20 –          $120,567.50       $ 96,454.00      $24,113.50       $266.87                 $0.00
     07/31/20
      Total:            $397,737.50       $318,190.00      $79,547.50     $1,366.08       $222,835.21

                 9.          Accordingly, pursuant to the notices of invoices filed for the First

Compensation Period, PSZJ has received a total amount of $222,835.21. There remains unpaid a

total amount of $176,268.37 for the First Compensation Period.




DOCS_DE:230593.2 75015/002               3
 Case
  Case2-20-20230-PRW,
        2-20-20230-PRW, Doc
                          Doc1330-5,
                               768, Filed
                                       Filed09/17/20,
                                              04/28/21, Entered
                                                           Entered09/17/20
                                                                   04/28/2120:07:56,
                                                                            15:26:41,
                    Description:
                       Description:
                                 Main
                                    Exhibit
                                      Document
                                            E, Page
                                                  , Page
                                                     9 of 106
                                                          8 of 26
         Summary of Services Rendered by PSZJ During the First Compensation Period1

                     10.      During the First Compensation Period, PSZJ has rendered numerous,

varied and substantial services to the Committee in connection with this case, including but not

limited to:

                A.         Asset Analysis and Recovery

                     11.      This category relates to work regarding asset analysis and recovery issues.

During the First Compensation Period, the Firm, among other things: (1) reviewed and analyzed

preference issues; (2) reviewed and analyzed asset sales forfeiture issues; (3) reviewed and

analyzed fraudulent transfer issues; (4) reviewed and analyzed co-op structure and fiduciary

duties; (5) reviewed and analyzed dividend recovery issues; (6) performed work regarding a

diligence list of information and documents to obtain from the Debtor; (7) reviewed and

analyzed government claim priority issues; (8) reviewed and analyzed documents relating to

forfeiture issues; (9) reviewed and analyzed a Deferred Prosecution Agreement and related

documents; (10) performed work regarding a memorandum on forfeiture issues, and reviewed

and analyzed the forfeiture claim by the government; (11) reviewed and analyzed criminal

settlement issues; (12) reviewed and analyzed documents from the Bank regarding borrowing

base, and valuation and appraisal issues; (13) performed work regarding document requests to

the Debtor and the Bank; (14) reviewed and analyzed documents regarding insider payments;

(15) reviewed and analyzed issues regarding anti-trust settlements; (16) reviewed and analyzed

issues regarding the Hiscox insurance litigation; (17) reviewed and analyzed insurance claims;

(18) reviewed and analyzed preference data; (19) performed work regarding a preference

1
    PSZ&J billed some similar services to different categories. Such billing has not resulted in any duplication of fees.


DOCS_DE:230593.2 75015/002                  4
    Case
     Case2-20-20230-PRW,
           2-20-20230-PRW, Doc
                             Doc1330-5,
                                  768, Filed
                                          Filed09/17/20,
                                                 04/28/21, Entered
                                                              Entered09/17/20
                                                                      04/28/2120:07:56,
                                                                               15:26:41,
                       Description:
                         Description:
                                    Main
                                      Exhibit
                                         Document
                                              E, Page, Page
                                                       10 of 9106
                                                               of 26
preliminary report; and (20) corresponded and conferred regarding asset analysis and recovery

issues.

                  Fees: $49,685.00;         Hours: 72.40

             B.         Asset Disposition

                  12.        This category relates to work regarding sales and other asset disposition

issues. During the First Compensation Period, the Firm, among other things: (1) attended to

issues regarding a continuance request related to sales procedures motion; (2) reviewed and

analyzed the United States Trustee objection to bid procedures motion; (3) performed work

regarding objections to a sale motion and a bid procedures motion; (4) reviewed and analyzed

issues regarding forfeiture and asset disposition of personal property; (5) responded to inquiries

from potential purchasers; (6) reviewed and analyzed issues regarding vehicle sales; (7) reviewed

and analyzed a vehicle sale motion; (8) reviewed and analyzed a draft Asset Purchase Agreement

related to Fairfield; (9) attended to issues regarding an adjournment of sale motion hearing;

(10) reviewed and analyzed break-up fee issues; (11) reviewed and analyzed release issues;

(12) reviewed and analyzed accounts receivable issues; (13) reviewed and analyzed anti-trust

claim issues; (14) reviewed and analyzed a sale order; and (15) corresponded and conferred

regarding asset disposition issues.

                  Fees: $21,420.00;         Hours: 30.60

             C.         Bankruptcy Litigation

                  13.        This category relates to work regarding motions or adversary proceedings

in the Bankruptcy Court. During the First Compensation Period, the Firm, among other things:



DOCS_DE:230593.2 75015/002                5
 Case
  Case2-20-20230-PRW,
        2-20-20230-PRW, DocDoc1330-5,
                                 768, Filed
                                        Filed09/17/20,
                                               04/28/21, Entered
                                                           Entered09/17/20
                                                                   04/28/2120:07:56,
                                                                            15:26:41,
                    Description:
                      Description:
                                 Main
                                    Exhibit
                                      Document
                                            E, Page
                                                  , Page
                                                     11 of10
                                                           106
                                                             of 26
(1) performed work regarding continuance requests; (2) prepared for and attended Omnibus

hearings on April 10 and 17, 2020; (3) performed work regarding a notice of appearance;

(4) performed work regarding a pro hac vice motion; (5) reviewed and analyzed Key Employee

Incentive Program (“KEIP”) and Key Employee Retention Program issues (“KERP”);

(6) performed work regarding document requests to the Debtor and the Bank; (7) reviewed and

analyzed enforcement issues; (8) reviewed and analyzed a rebate motion and tax and insurance

orders; (9) reviewed and analyzed issues regarding settlement with USA Bank; (10) attended to

issues regarding a data room, and reviewed and analyzed documents; (11) reviewed and analyzed

the Specialty RX settlement; (12) reviewed and analyzed issues regarding documents requested

and produced; (13) reviewed and analyzed accounts receivable issues; (14) performed work

regarding accounts receivable settlements and settlement agreements; (15) performed work

regarding the Specialty RX settlement agreement; (16) reviewed and analyzed supplement

document production from the Debtor; and (17) corresponded and conferred regarding

bankruptcy litigation issues.

                  Fees: $34,327.50;         Hours: 49.70

             D.         Case Administration

                  14.        This category relates to work regarding administration of this case.

During the First Compensation Period, the Firm, among other things, maintained a critical dates

memorandum, and corresponded and conferred regarding case administration issues.

                  Fees: $3,677.50;          Hours: 7.10




DOCS_DE:230593.2 75015/002                6
 Case
  Case2-20-20230-PRW,
        2-20-20230-PRW, DocDoc1330-5,
                                 768, Filed
                                        Filed09/17/20,
                                               04/28/21, Entered
                                                           Entered09/17/20
                                                                   04/28/2120:07:56,
                                                                            15:26:41,
                    Description:
                      Description:
                                 Main
                                    Exhibit
                                      Document
                                            E, Page
                                                  , Page
                                                     12 of11
                                                           106
                                                             of 26
             E.         Claims Administration and Objections

                  15.        This category relates to work regarding claims administration and claims

objections. During the First Compensation Period, the Firm, among other things: (1) reviewed

and analyzed a bar date motion; (2) reviewed and analyzed a draft claim form; (3) reviewed and

analyzed the United States Trustee objection to bar date motion and performed work regarding a

reply; (4) performed work regarding a bar date order; (5) reviewed and analyzed a brief by

Private Insurance Plaintiffs regarding class claim; (6) reviewed and analyzed class action

documents; (7) reviewed and analyzed the Private Insurance Plaintiffs’ motion for leave to file

class claim and performed work regarding an opposition to such motion; (8) performed work

regarding accounts payable issues; (9) reviewed and analyzed municipal claims and a settlement

proposal relating to municipalities; (10) attended to issues regarding the New York Attorney

Generals claim; (11) performed work regarding a class claim stipulation; and (12) corresponded

and conferred regarding claim issues.

                  Fees: $31,332.50;         Hours: 45.00

             F.         Compensation of Professionals

                  16.        This category relates to issues regarding the compensation of the Firm.

During the First Compensation Period, the Firm, among other things: (1) performed work

regarding monthly fee statements; (2) reviewed and analyzed the Debtor’s Ordinary Course

Professionals motion; and (3) corresponded and conferred regarding compensation issues.

                  Fees: $4,837.50;          Hours: 7.50




DOCS_DE:230593.2 75015/002                7
 Case
  Case2-20-20230-PRW,
        2-20-20230-PRW, DocDoc1330-5,
                                 768, Filed
                                        Filed09/17/20,
                                               04/28/21, Entered
                                                           Entered09/17/20
                                                                   04/28/2120:07:56,
                                                                            15:26:41,
                    Description:
                      Description:
                                 Main
                                    Exhibit
                                      Document
                                            E, Page
                                                  , Page
                                                     13 of12
                                                           106
                                                             of 26
             G.         Employee Benefits and Pensions

                  17.        This category relates to work regarding employee benefit plans and

pensions, and other employee issues. During the First Compensation Period, the Firm, among

other things: (1) reviewed and analyzed a KEIP/KERP motion; (2) reviewed and analyzed the

United States Trustee objection to KEIP/KERP motion; (3) drafted an objection to the

KEIP/KERP motion; (4) reviewed and analyzed a wage order; (5) reviewed and analyzed new

KEIP/KERP pleadings from the Debtor; and (6) corresponded and conferred regarding employee

issues.

                  Fees: $5,390.00;          Hours: 7.70

             H.         Financing

                  18.        This category relates to issues regarding Debtor in Possession financing

and use of cash collateral. During the First Compensation Period, the Firm, among other things:

(1) reviewed and analyzed a cash collateral motion and interim order, and drafted an objection to

such motion; (2) performed work regarding a cash collateral order; (3) reviewed and analyzed

the United States Trustee’s comments and the Debtor’s responses regarding cash collateral

issues; (4) reviewed and analyzed a cash management order; (5) performed work regarding a

document request to M&T; (6) reviewed and analyzed loan documents; (7) reviewed and

analyzed lien perfection issues; (8) reviewed and analyzed UCC search results; (9) attended to

challenge deadline issues; (10) reviewed and analyzed cash flow forecast issues; (11) reviewed

and analyzed budget issues; and (12) corresponded and conferred regarding financing issues.

                  Fees: $26,712.50;         Hours: 39.20



DOCS_DE:230593.2 75015/002                8
 Case
  Case2-20-20230-PRW,
        2-20-20230-PRW, DocDoc1330-5,
                                 768, Filed
                                        Filed09/17/20,
                                               04/28/21, Entered
                                                           Entered09/17/20
                                                                   04/28/2120:07:56,
                                                                            15:26:41,
                    Description:
                      Description:
                                 Main
                                    Exhibit
                                      Document
                                            E, Page
                                                  , Page
                                                     14 of13
                                                           106
                                                             of 26
             I.         General Creditors Committee

                  19.        This category relates to general Committee issues. During the First

Compensation Period, the Firm, among other things: (1) reviewed and analyzed asset sales and

liquidation issues; (2) performed work regarding Committee bylaws; (3) prepared for and

participated in conferences with the Committee regarding case issues; (4) prepared memorandum

to the Committee regarding case issues, including KEIP, financing, and retention applications;

(5) attended to case strategy issues; (6) performed work regarding a global settlement;

(7) reviewed and analyzed potential recusal and conflicts issues; (8) performed work regarding a

non-disclosure agreement related to anti-trust litigation; and (9) conferred and corresponded

regarding general Committee issues.

                  Fees: $34,682.50;        Hours: 49.60

             J.         Hearing

                  20.        This category relates to hearing issues. During the First Compensation

Period, the Firm, among other things: (1) prepared for and attended hearings on April 27, 2020

and May 15, 2020; (2) prepared for and attended hearings on June 12, 2020 regarding a bar date

motion, and on June 19, 2020 regarding the bid procedures motion in the Fairfield matter; and

(3) corresponded regarding hearing issues.

                  Fees: $2,940.00;         Hours: 4.20

             K.         Insurance Coverage

                  21.        This category relates to insurance coverage issues. During the First

Compensation Period, the Firm, among other things: (1) reviewed and analyzed issues regarding



DOCS_DE:230593.2 75015/002                9
 Case
  Case2-20-20230-PRW,
        2-20-20230-PRW, DocDoc1330-5,
                                 768, Filed
                                        Filed09/17/20,
                                               04/28/21, Entered
                                                           Entered09/17/20
                                                                   04/28/2120:07:56,
                                                                            15:26:41,
                    Description:
                      Description:
                                 Main
                                    Exhibit
                                      Document
                                            E, Page
                                                  , Page
                                                     15 of14
                                                           106
                                                             of 26
tail insurance and primary and excess policies; (2) reviewed and analyzed insurance coverage

issues; (3) reviewed and analyzed policies regarding exclusions and exceptions to coverage,

including fraudulent transfer issues; (4) reviewed and analyzed an insurance ruling regarding

Hiscox; and (5) corresponded and conferred regarding insurance issues.

                  Fees: $8,890.00;          Hours: 12.70

             L.         Litigation (Non-Bankruptcy)

                  22.        This category relates to litigation issues in courts other than the

Bankruptcy Court. During the First Compensation Period, the Firm, among other things,

reviewed and analyzed anti-trust litigation issues.

                  Fees: $1,470.00;          Hours: 2.10

             M.         Meeting of Creditors

                  23.        This category relates to meeting of creditors issues. During the First

Compensation Period, the Firm, among other things, prepared for and attended a Section 341

Meeting of Creditors on April 16, 2020.

                  Fees: $1,427.50;          Hours: 2.20

             N.         Plan and Disclosure Statement

                  24.        This category relates to issues regarding a Plan of Reorganization (“Plan”)

and Disclosure Statement. During the First Compensation Period, the Firm, among other things:

(1) reviewed and analyzed a settlement proposal including review of a draft term sheet;

(2) reviewed and analyzed waterfall issues; (3) performed work regarding a counter proposal to

M&T and the United States Government; (4) reviewed and analyzed a forecast by the Debtor;



DOCS_DE:230593.2 75015/002               10
 Case
  Case2-20-20230-PRW,
        2-20-20230-PRW, DocDoc1330-5,
                                 768, Filed
                                        Filed09/17/20,
                                               04/28/21, Entered
                                                           Entered09/17/20
                                                                   04/28/2120:07:56,
                                                                            15:26:41,
                    Description:
                      Description:
                                 Main
                                    Exhibit
                                      Document
                                            E, Page
                                                  , Page
                                                     16 of15
                                                           106
                                                             of 26
(5) performed work regarding a revised term sheet; (6) performed work regarding negotiations

with the Debtor, M&T and the United States Government; (7) reviewed and analyzed the M&T

response to term sheet counter-offer and performed work regarding a reply; (8) performed work

regarding a global settlement agreement; (9) performed work regarding a motion for approval of

the global settlement agreement; (10) reviewed and analyzed release issues; (11) reviewed and

analyzed liquidation trust issues; (12) reviewed and analyzed Plan and Disclosure Statement

issues; (13) performed work regarding a Plan and Disclosure Statement; (14) reviewed and

analyzed comments to the Plan and revised the Plan and Disclosure Statement; (15) performed

work regarding selection of a Liquidation Trustee; and (16) conferred and corresponded

regarding Plan and Disclosure Statement issues.

                  Fees: $100,210.00;        Hours: 143.20

             O.         PSZ&J Retention

                  25.        This category relates to issues regarding retention of the Firm. During the

First Compensation Period, the Firm, among other things, performed work regarding a

supplemental declaration and its retention order.

                  Fees: $552.50;            Hours: 1.30

             P.         Retention of Professionals

                  26.        This category relates to issues regarding retention of the Firm. During the

First Compensation Period, the Firm, among other things: (1) performed work regarding the

Firm’s retention application and related order; (2) performed work regarding an objection to

application of United States Trustee Large Case Guidelines to this case; (3) performed work



DOCS_DE:230593.2 75015/002               11
 Case
  Case2-20-20230-PRW,
        2-20-20230-PRW, DocDoc1330-5,
                                 768, Filed
                                        Filed09/17/20,
                                               04/28/21, Entered
                                                           Entered09/17/20
                                                                   04/28/2120:07:56,
                                                                            15:26:41,
                    Description:
                      Description:
                                 Main
                                    Exhibit
                                      Document
                                            E, Page
                                                  , Page
                                                     17 of16
                                                           106
                                                             of 26
regarding an objection to the Debtor’s Ordinary Course Professionals motion; (4) performed

work regarding the GlassRatner retention application; and (5) corresponded and conferred

regarding retention issues.

                  Fees: $17,510.00;         Hours: 26.30

             Q.         Retention of Professionals--Others

                  27.        This category relates to issues regarding the retention of professionals,

other than the Firm. During the First Compensation Period, the Firm, among other things:

(1) performed work regarding the GlassRatner retention application; (2) reviewed and analyzed

the Debtor’s Ordinary Course Professionals motion; and (3) corresponded and conferred

regarding retention issues.

                  Fees: $2,590.00;          Hours: 3.70

             R.         Stay Litigation

                  28.        This category relates to work regarding the automatic stay and relief from

stay motions. During the First Compensation Period, the Firm, among other things:

(1) reviewed and analyzed setoff issues; (2) reviewed and analyzed the Merck, Mead and

Novartis relief from stay motions and performed work regarding objections to such motions; and

(3) corresponded and conferred regarding stay litigation issues.

                  Fees: $50,082.50;         Hours: 71.90

                  29.        The above-referenced description of services is not intended to be

exhaustive of the scope of PSZJ’s services rendered on behalf of the Committee. A full

accounting of all services rendered on behalf of the Committee during the First Compensation



DOCS_DE:230593.2 75015/002               12
 Case
  Case2-20-20230-PRW,
        2-20-20230-PRW, DocDoc1330-5,
                                 768, Filed
                                        Filed09/17/20,
                                               04/28/21, Entered
                                                           Entered09/17/20
                                                                   04/28/2120:07:56,
                                                                            15:26:41,
                    Description:
                      Description:
                                 Main
                                    Exhibit
                                      Document
                                            E, Page
                                                  , Page
                                                     18 of17
                                                           106
                                                             of 26
Period is contained in related time records attached to the notices of invoices, attached hereto as

Exhibits A to C.

                 30.         As contained in the time records attached to the notices of invoices, PSZJ

has expended a total of 576.40 hours during the First Compensation Period representing the

Committee in this case. The value of the services rendered to the Committee by PSZJ is

$397,737.50 and PSZJ has incurred actual and necessary out-of-pocket expenses in the amount

of $1,366.08 during the First Compensation Period in connection with such professional

services.

                                   III.       RELIEF REQUESTED

                 31.         By this application, PSZJ requests entry of an order, substantially in the

form attached as Exhibit D: (a) allowing, on an interim basis, $397,737.50 as compensation for

professional services rendered and $1,366.08 as reimbursement of actual and necessary out-of-

pocket expenses incurred during the First Compensation Period in connection with such

professional services, and (b) directing the Debtor to pay PSZJ the amount of $176,268.37 for

the total unpaid portion of the First Compensation Period.

               Professional Services Rendered During First Compensation Period

                 32.         The value of the professional services rendered to the Committee during

the First Compensation Period has been billed at rates normally charged by PSZJ for comparable

services performed for other clients, subject to a $700/hour cap. The requested fees in the

amount of $397,737.50 are reasonable under the circumstances, and reflect the expertise of

counsel in representing the Committee in this case.



DOCS_DE:230593.2 75015/002               13
 Case
  Case2-20-20230-PRW,
        2-20-20230-PRW, DocDoc1330-5,
                                 768, Filed
                                        Filed09/17/20,
                                               04/28/21, Entered
                                                           Entered09/17/20
                                                                   04/28/2120:07:56,
                                                                            15:26:41,
                    Description:
                      Description:
                                 Main
                                    Exhibit
                                      Document
                                            E, Page
                                                  , Page
                                                     19 of18
                                                           106
                                                             of 26
                 33.         PSZJ has attempted to avoid any duplication of services by its

professionals in rendering services. When more than one professional participated in any

conference or hearing, such joint participation was necessary because of the complexity of the

legal issues involved, the various legal disciplines required, or the need to familiarize the

professional with such matters so that he or she could independently perform further essential

services in connection with this case.

                 34.         Each entry itemized in PSZJ’s time records includes (a) use of a project

category (each a “Project Category”), (b) a description of each activity or service that an

individual performed, and (c) the number of hours (in increments of one-tenth of an hour) spent

by an individual performing the activity or providing service. Attached as Exhibit E is a list of

the aggregate recorded hours, blended rate and fees incurred for each Project Category.

         Actual and Necessary Expenses Incurred During First Compensation Period

                 35.         During the First Compensation Period, PSZJ has incurred actual and

necessary out-of-pocket expenses in the total amount of $1,366.08.

                 36.         PSZJ seeks reimbursement for, among other things, the following types of

expenses: (a) copy expenses; (b) conference calls; (c) online research; (d) delivery services and

couriers; (e) postage; (f) trial transcript costs; and (g) miscellaneous expenses. Below is a

summary of the actual and necessary out-of-pocket expenses incurred on behalf of the

Committee during the First Compensation Period:

         EXPENSE CATEGORY                                                 AMOUNT
 Copy Expense                                                                                  $473.75
 Conference Call                                                                               $455.11
 Online Research                                                                               $251.50


DOCS_DE:230593.2 75015/002               14
 Case
  Case2-20-20230-PRW,
        2-20-20230-PRW, DocDoc1330-5,
                                 768, Filed
                                        Filed09/17/20,
                                               04/28/21, Entered
                                                           Entered09/17/20
                                                                   04/28/2120:07:56,
                                                                            15:26:41,
                    Description:
                      Description:
                                 Main
                                    Exhibit
                                      Document
                                            E, Page
                                                  , Page
                                                     20 of19
                                                           106
                                                             of 26
       Lexis-Nexis Research                             $146.77
       PACER Research                                   $52.50
       CourtLink                                        $52.23
 Postage                                                                                       $ 44.22
 Transcript                                                                                    $141.50
                                               Total:                                        $1,366.08

All expense entries detailed in PSZJ’s time records include an itemization of the expenses by
category, the date the expense was incurred, and the amount of the expense. The requested
expenses are of the kind customarily charged by PSZJ for similar items in other similar matters.
All expenses were incurred on behalf of the Committee, and all expenses paid to outside vendors
were billed in this case by PSZJ at the rate charged to PSZJ.

              IV.            GROUNDS FOR GRANTING RELIEF REQUESTED

                 37.         All of the services for which compensation is requested by PSZJ were

performed for, or on behalf of, the Committee, and not on behalf of the Debtor, any creditor,

examiner, trustee or any other entity. In addition, PSZJ has not entered into any agreements to

fix fees or share compensation as prohibited by 18 U.S.C. §155 and 11 U.S.C. §504.

                 38.         This interim application is made at this time due to the substantial amount

of time devoted on behalf of the Committee during the First Compensation Period and the impact

that the expenditure of such an amount of time without further compensation will have upon

PSZJ finances if compensation were delayed to a later time. Thus, Applicant respectfully

submits that, pursuant to Local Rule 2016-1 and the Interim Compensation Order, Applicant

should not be required to await the conclusion of this case to request the relief sought in this

interim fee application.

                 39.         As this Application demonstrates, the services that PSZJ has rendered on

behalf of the Committee have been beneficial to the Committee and the Debtor’s estate in that

the services have been utilized to assist the Committee with those matters outlined above.




DOCS_DE:230593.2 75015/002               15
 Case
  Case2-20-20230-PRW,
        2-20-20230-PRW, DocDoc1330-5,
                                 768, Filed
                                        Filed09/17/20,
                                               04/28/21, Entered
                                                           Entered09/17/20
                                                                   04/28/2120:07:56,
                                                                            15:26:41,
                    Description:
                      Description:
                                 Main
                                    Exhibit
                                      Document
                                            E, Page
                                                  , Page
                                                     21 of20
                                                           106
                                                             of 26
                 40.         The attorneys primarily responsible for representing the Committee in

connection with this case, James I. Stang and Ilan D. Scarf, have extensive experience in

representing creditors’ committees, and in cases similar to this one.

                 41.         Section 331 of the Bankruptcy Code provides for interim compensation of

professionals and incorporates the substantive standards of section 330 of the Bankruptcy Code

that govern the Court’s award of such compensation. See 11 U.S.C. § 331. Section 330 of the

Bankruptcy Code provides that a court may award a professional employed under section 327 of

the Bankruptcy Code “reasonable compensation for actual, necessary services rendered . . . and

reimbursement for actual, necessary expenses.” 11 U.S.C. § 330(a)(1)(A)-(B). Section 330 of

the Bankruptcy Code also sets forth the criteria for the award of such compensation and

reimbursement:

        In determining the amount of reasonable compensation to be awarded … the court shall
        consider the nature, the extent, and the value of such services, taking into account all
        relevant factors, including –

              (A) the time spent on such services;

              (B) the rates charged for such services;

              (C) whether the services were necessary to the administration of, or beneficial at the
                  time at which the service was rendered toward the completion of, a case under
                  this title;

              (D) whether the services were performed within a reasonable amount of time
                  commensurate with the complexity, importance, and nature of the problem,
                  issue, or task addressed;
              (E) with respect to a professional person, whether the person is board certified or
                  otherwise has demonstrated skill and experience in the bankruptcy field; and

              (F) whether the compensation is reasonable based on the customary compensation
                  charged by comparably skilled practitioners in cases other than cases under this
                  title.



DOCS_DE:230593.2 75015/002               16
 Case
  Case2-20-20230-PRW,
        2-20-20230-PRW, DocDoc1330-5,
                                 768, Filed
                                        Filed09/17/20,
                                               04/28/21, Entered
                                                           Entered09/17/20
                                                                   04/28/2120:07:56,
                                                                            15:26:41,
                    Description:
                      Description:
                                 Main
                                    Exhibit
                                      Document
                                            E, Page
                                                  , Page
                                                     22 of21
                                                           106
                                                             of 26
11 U.S.C. § 330(a)(3).

                 42.         PSZJ has reviewed the requirements of each of the foregoing and believes

that this application is in compliance with such requirements, as applicable.

                 43.         In addition to the foregoing specified services, PSZJ believes that it has

performed further services which are not reflected in the time records. It is impossible to record

the detail of each letter, telephone call, conference time or research. Many such hours have been

performed to date, but PSZJ is not requesting compensation for them. Further, as set forth

above, PSZJ has capped its hourly rate.

                 44.         All services for which PSZJ seeks compensation, and expenses for which

it seeks reimbursement, were performed on behalf of the Committee and were necessary and

beneficial to the Committee. PSZJ worked diligently to anticipate or respond to the Committee’s

needs and assist in the navigation of this very complex chapter 11 case. The compensation

requested herein is reasonable in light of the nature, extent, and value of such services rendered

to the Committee.

                 45.         In connection with the matters covered by this application, PSZJ received

no payment and no promises of payment for services rendered, or to be rendered, from any

source other than the Debtor’s bankruptcy estate. There is no agreement or understanding

between PSZJ and any other person, other than members of the firm, for the sharing of

compensation received for services rendered in this case.




DOCS_DE:230593.2 75015/002               17
 Case
  Case2-20-20230-PRW,
        2-20-20230-PRW, DocDoc1330-5,
                                 768, Filed
                                        Filed09/17/20,
                                               04/28/21, Entered
                                                           Entered09/17/20
                                                                   04/28/2120:07:56,
                                                                            15:26:41,
                    Description:
                      Description:
                                 Main
                                    Exhibit
                                      Document
                                            E, Page
                                                  , Page
                                                     23 of22
                                                           106
                                                             of 26
                                     V.       Valuation of Services

                 46.         Attorneys and paraprofessionals of PSZ&J expended a total 576.40 hours

in connection with their representation of the Committee during the First Compensation Period,

as follows:

 Name of Professional              Position of the Applicant,        Hourly    Total    Total
     Individual                    Number of Years in that        Billing Rate Hours Compensation
                                   Position, Prior Relevant        (including Billed
                                 Experience, Year of Obtaining      Changes)
                                  License to Practice, Area of       (Rates
                                           Expertise               capped at
                                                                  $700/hour)
 James I. Stang                 Partner 1983; Member of CA             $700.00  9.70   $ 6,790.00
                                Bar since 1980
 Iain A.W. Nasatir              Partner 1999; Member of NY             $700.00     5.30     $   3,710.00
                                Bar since 1983 Member of CA
                                Bar since 1990
 Maxim B. Litvak                Partner 2004; Member of TX             $700.00     5.80     $   4,060.00
                                Bar since 1997; Member of CA
                                Bar since 2001
 Nina L. Hong                   Partner 2006; Member of CA             $700.00     2.60     $   1,820.00
                                Bar since 1996
 Ilan D. Scharf                 Partner 2010; Member of NY             $700.00   161.80     $113,260.00
                                Bar since 2002
 Richard E. Mikels              Partner 2016; Member of MA             $700.00    19.80     $ 13,860.00
                                Bar since 1972; Member of NY
                                Bar since 2015
 Jason S. Pomerantz             Partner 2019; Member of CA             $700.00   220.30     $154,210.00
                                Bar since 1991
 William L. Ramseyer            Of Counsel 1989; Member of             $700.00     2.80     $   1,960.00
                                CA Bar since 1980
 Gina F. Brandt                 Of Counsel 2000; Member of             $700.00     2.20     $   1,540.00
                                CA Bar since 1976
 Richard J. Gruber              Of Counsel 2008; Member of             $700.00     2.20     $   1,540.00
                                CA Bar since 1982
 Gail S. Greenwood              Of Counsel 2009; Member of             $700.00    86.00     $ 60,200.00
                                CA Bar since 1994
 Cia H. Mackle                  Of Counsel 2007; Member of FL          $675.00    24.40     $ 16,470.00
                                Bar since 2006




DOCS_DE:230593.2 75015/002               18
 Case
  Case2-20-20230-PRW,
        2-20-20230-PRW, DocDoc1330-5,
                                 768, Filed
                                        Filed09/17/20,
                                               04/28/21, Entered
                                                           Entered09/17/20
                                                                   04/28/2120:07:56,
                                                                            15:26:41,
                    Description:
                      Description:
                                 Main
                                    Exhibit
                                      Document
                                            E, Page
                                                  , Page
                                                     24 of23
                                                           106
                                                             of 26
 Name of Professional              Position of the Applicant,          Hourly    Total    Total
     Individual                    Number of Years in that          Billing Rate Hours Compensation
                                   Position, Prior Relevant          (including Billed
                                 Experience, Year of Obtaining        Changes)
                                  License to Practice, Area of         (Rates
                                           Expertise                 capped at
                                                                    $700/hour)
 Steven W. Golden               Associate 2016; Member of NY             $625.00  20.40  $ 12,750.00
                                and MD Bars since 2015;
                                Member of TX Bar since 2016
 Beth D. Dassa                  Paralegal 2006                          $425.00      0.10      $      42.50
 La Asia Canty                  Paralegal 2017                          $425.00     13.00      $   5,525.00

                                         Grand Total:     $397,737.50
                                         Total Hours:          576.40
                                         Blended Rate:        $690.04

                 47.         To the extent time or disbursement charges for services rendered or

expenses incurred relate to the First Compensation Period but were not processed prior to the

preparation of this application or PSZJ has for any other reason not yet sought compensation or

reimbursement of expenses herein with respect to any services rendered or expenses incurred

during the First Compensation Period, PSZJ reserves the right to request compensation for such

services and reimbursement of such expenses in a future application.

                 48.         In accordance with the factors enumerated in section 330 of the

Bankruptcy Code, it is respectfully submitted that the amount requested by PSZ&J is fair and

reasonable given (a) the complexity of the case, (b) the time expended, (c) the nature and extent

of the services rendered, (d) the value of such services, and (e) the costs of comparable services

other than in a case under the Bankruptcy Code. Moreover, PSZ&J has reviewed the

requirements of Local Rule 2016-1 and the Interim Compensation Order entered May 26, 2020

and believes that this Application complies with such Rule and Order.




DOCS_DE:230593.2 75015/002               19
 Case
  Case2-20-20230-PRW,
        2-20-20230-PRW, DocDoc1330-5,
                                 768, Filed
                                        Filed09/17/20,
                                               04/28/21, Entered
                                                           Entered09/17/20
                                                                   04/28/2120:07:56,
                                                                            15:26:41,
                    Description:
                      Description:
                                 Main
                                    Exhibit
                                      Document
                                            E, Page
                                                  , Page
                                                     25 of24
                                                           106
                                                             of 26
                                           VI.        NOTICE

                 49.         Notice of this application is being given to (a) the Debtor, (b) the Debtor’s

counsel, (c) the U.S. Trustee, and (d) those parties who have appeared in this case or have

requested notice pursuant to Bankruptcy Rule 2002.

                 WHEREFORE, PSZJ respectfully requests the Court enter an order,

substantially in the form attached as Exhibit D: (i) allowing, on an interim basis, $397,737.50 as

compensation for professional services rendered and $1,366.08 as reimbursement of actual and

necessary out-of-pocket expenses incurred during the First Compensation Period in connection

with such professional services; (ii) directing the Debtor to pay PSZJ the amount of $176,268.37

for the unpaid amounts incurred during the First Compensation Period; (iii) allowing such

compensation for professional services rendered and reimbursement of actual and necessary out-

of-pocket expenses incurred without prejudice to PSZJ’s right to seek additional compensation

for services performed and expenses incurred during the First Compensation Period, which were

not processed at the time of this application; and (iv) granting PSZJ all other just and proper

relief.
 Date: September 17, 2020                          PACHULSKI STANG ZIEHL & JONES LLP

                                                   /s/ Ilan D. Scharf
                                                   James I. Stang (admitted pro hac vice)
                                                   Ilan D. Scharf
                                                   780 Third Avenue, 34th Floor
                                                   New York, NY 10017
                                                   Telephone: (212) 561-7700
                                                   Facsimile: (212) 561-7777
                                                   Email: jstang@pszjlaw.com
                                                               ischarf@pszjlaw.com

                                                   Counsel to the Official Committee of Unsecured
                                                   Creditors


DOCS_DE:230593.2 75015/002               20
 Case
  Case2-20-20230-PRW,
        2-20-20230-PRW, DocDoc1330-5,
                                 768, Filed
                                        Filed09/17/20,
                                               04/28/21, Entered
                                                           Entered09/17/20
                                                                   04/28/2120:07:56,
                                                                            15:26:41,
                    Description:
                      Description:
                                 Main
                                    Exhibit
                                      Document
                                            E, Page
                                                  , Page
                                                     26 of25
                                                           106
                                                             of 26
                                              VERIFICATION


STATE OF NEW YORK  :
                   :
COUNTY OF NEW YORK :


                 Ilan D. Scharf, after being duly sworn according to law, deposes and says:

                 a)          I am a partner with the applicant law firm Pachulski Stang Ziehl & Jones

LLP, and have been admitted to appear before this Court.

                 b)          I am familiar with the work performed on behalf of the Committee by the

lawyers and paraprofessionals of PSZ&J.

                 c)          I have reviewed the foregoing Application and the facts set forth therein

are true and correct to the best of my knowledge, information and belief. Moreover, I have

reviewed Local Rule 2016-1 and the Interim Compensation Order entered May 26, 2020 and

believe that this Application substantially complies with such Rule and Order.

                 d)          [Local Rule 2016-1(A)] This interim application is made at this time due

to the substantial amount of time devoted on behalf of the Committee during the First

Compensation Period and the impact that the expenditure of such an amount of time without

further compensation will have upon PSZJ finances if compensation were delayed to a later time.

Thus, Applicant respectfully submits that, pursuant to Local Rule 2016-1 and the Interim

Compensation Order, Applicant should not be required to await the conclusion of this case to

request the relief sought in this interim fee application.


                                                           /s/ Ilan D. Scharf
                                                               Ilan D. Scharf



DOCS_DE:230593.2 75015/002
 Case
  Case2-20-20230-PRW,
        2-20-20230-PRW, DocDoc1330-5,
                                 768, Filed
                                        Filed09/17/20,
                                               04/28/21, Entered
                                                           Entered09/17/20
                                                                   04/28/2120:07:56,
                                                                            15:26:41,
                    Description:
                      Description:
                                 Main
                                    Exhibit
                                      Document
                                            E, Page
                                                  , Page
                                                     27 of26
                                                           106
                                                             of 26
                                     EXHIBIT A

                             (First Monthly Fee Statement)




DOCS_DE:230593.2 75015/002
 Case
 Case2-20-20230-PRW,
      2-20-20230-PRW, Doc
                      Doc1330-5,
                           768-1, Filed
                                     Filed09/17/20,
                                             04/28/21, Entered
                                                         Entered09/17/20
                                                                04/28/2120:07:56,
                                                                         15:26:41,
                    Description:
                     Description:Exhibit
                                  ExhibitE,A,Page
                                              Page281 of 25
                                                         106
UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK

                                                        )
In re:                                                  )   Chapter 11
                                                        )
ROCHESTER DRUG CO-OPERATIVE, INC.,                      )   Case No. 20-20230
                                                        )
                             Debtor.                    )
                                                        )


                                   NOTICE OF FILING

         PLEASE TAKE NOTICE that, in accordance with the Administrative Order Establishing

Procedures for Interim Compensation and Reimbursement for Expenses for Professionals and

Members of Official Committees [Docket No. 333], Pachulski Stang Ziehl & Jones LLP has

filed the Combined First Monthly Fee Statement of Pachulski Stang Ziehl & Jones, LLP for

Compensation for Services Rendered and Reimbursement of Expenses as Counsel to the Official

Committee of Unsecured Creditors for Rochester Drug Co-Operative, Inc. for the Period April 9,

2020 Through May 31, 2020, a copy of which is attached hereto and hereby served upon you.


Date: July 8, 2020                         PACHULSKI STANG ZIEHL & JONES LLP


                                           /s/Ilan D. Scharf
                                           James I. Stang (pro hac vice)
                                           Ilan D. Scharf
                                           780 Third Avenue, 34th Floor
                                           New York, NY 10017
                                           Telephone: (212) 561-7700
                                           Facsimile: (212) 561-7777
                                           Email: jstang@pszjlaw.com
                                                      ischarf@pszjlaw.com

                                           Counsel to the Official Committee of Unsecured
                                           Creditors




DOCS_NY:40746.1 75015/002
 Case
 Case
  Case2-20-20230-PRW,
       2-20-20230-PRW,
        2-20-20230-PRW, Doc
                        Doc
                          Doc1330-5,
                              768-1,
                               477, Filed
                                      Filed
                                       Filed07/08/20,
                                              09/17/20,
                                               04/28/21, Entered
                                                           Entered
                                                           Entered07/08/20
                                                                   09/17/20
                                                                   04/28/2118:45:08,
                                                                            20:07:56,
                                                                            15:26:41,
                    Description:
                      Description:
                       Description:
                                 Main
                                   Exhibit
                                    Exhibit
                                      Document
                                           E,A,Page
                                                Page
                                                   , 29
                                                     Page
                                                      2 of 25
                                                           106
                                                           1 of 1
UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK

                                                          )
In re:                                                    )   Chapter 11
                                                          )
ROCHESTER DRUG CO-OPERATIVE, INC.,                        )   Case No. 20-20230
                                                          )
                              Debtor.                     )
                                                          )

     COMBINED FIRST MONTHLY FEE STATEMENT OF PACHULSKI STANG
     ZIEHL & JONES LLP FOR COMPENSATION FOR SERVICES RENDERED
       AND REIMBURSEMENT OF EXPENSES AS COUNSEL TO OFFICIAL
     COMMITTEE OF UNSECURED CREDITORS FOR ROCHESTER DRUG CO-
    OPERATIVE, INC. FOR THE PERIOD APRIL 9, 2020 THROUGH MAY 31, 2020

Name of Applicant:                           Pachulski Stang Ziehl & Jones LLP

Authorized to Provide Professional
Services to:                                 The Official Committee of Unsecured Creditors
                                             of Rochester Drug Co-Operative, Inc.

Date of Retention:                           Order Entered June 17, 2020 [Docket No. 409]
                                             Employment Effective as of April 9, 2020
Period for which compensation and
Reimbursement is sought:                     April 9, 2020 through May 31, 2020

Amount of compensation sought
as well as actual, reasonable and
necessary:                                   80% of $136,667.50 ($109,334.00)

Amount of expense reimbursement sought
as actual, reasonable and necessary:         $610.34

This is a X monthly ____ quarterly ____ final application
This is the first monthly fee statement by Pachulski Stang Ziehl & Jones LLP in this case.




DOCS_NY:40746.1 75015/002
 Case
 Case2-20-20230-PRW,
      2-20-20230-PRW, DocDoc1330-5,
                             477-1, Filed
                             768-1,    Filed09/17/20,
                                             07/08/20,
                                              04/28/21, Entered
                                                          Entered09/17/20
                                                                   07/08/20
                                                                   04/28/2120:07:56,
                                                                            18:45:08,
                                                                            15:26:41,
                Description:
                      Description:
                       Description:
                             Monthly
                                   Exhibit
                                    Exhibit
                                     Fee E,Statement,
                                            A,Page
                                               Page303 Page
                                                       of 25
                                                          1061 of 22
                               Pachulski Stang Ziehl & Jones LLP
                                          780 Third Avenue
                                             34th Floor
                                         New York, NY 10017
                                                                   May 31, 2020
IDS                                                                Invoice 125170
                                                                   Client   75015
                                                                   Matter   00002
                                                                            IDS

RE: Committee Representation

 _______________________________________________________________________________________

         STATEMENT OF PROFESSIONAL SERVICES RENDERED THROUGH 05/31/2020
               FEES                                                 $136,667.50
               EXPENSES                                                $610.34
               TOTAL CURRENT CHARGES                                $137,277.84

               TOTAL BALANCE DUE                                    $137,277.84




       Case
       Case2-20-20230-PRW,
            2-20-20230-PRW, DocDoc1330-5,
                                   477-1, Filed
                                   768-1,    Filed09/17/20,
                                                   07/08/20,
                                                    04/28/21, Entered
                                                                Entered09/17/20
                                                                         07/08/20
                                                                         04/28/2120:07:56,
                                                                                  18:45:08,
                                                                                  15:26:41,
                      Description:
                            Description:
                             Description:
                                   Monthly
                                         Exhibit
                                          Exhibit
                                           Fee E,Statement,
                                                  A,Page
                                                     Page314 Page
                                                             of 25
                                                                1062 of 22
Pachulski Stang Ziehl & Jones LLP                                           Page:     2
Rochester Drug Co-Op O.C.C.                                                 Invoice 125170
75015 - 00002                                                               May 31, 2020




  Summary of Services by Professional
  ID        Name                           Title                 Rate        Hours              Amount

 CHM        Mackle, Cia H.                 Counsel             675.00        19.10           $12,892.50

                                                                             85.40           $59,780.00
 IDS        Scharf, Ilan D.                Partner             700.00
                                                                              9.20            $6,440.00
 JIS        Stang, James I.                Partner             700.00
                                                                             55.90           $39,130.00
 JSP        Pomerantz, Jason S.            Partner             700.00
 LSC        Canty, La Asia S.              Paralegal           425.00         3.80            $1,615.00

 MBL        Litvak, Maxim B.               Partner             700.00         5.80            $4,060.00

 SWG        Golden, Steven W.              Associate           625.00        20.40           $12,750.00

                                                                           199.60            $136,667.50




       Case
       Case2-20-20230-PRW,
            2-20-20230-PRW, DocDoc1330-5,
                                   477-1, Filed
                                   768-1,    Filed09/17/20,
                                                   07/08/20,
                                                    04/28/21, Entered
                                                                Entered09/17/20
                                                                         07/08/20
                                                                         04/28/2120:07:56,
                                                                                  18:45:08,
                                                                                  15:26:41,
                      Description:
                            Description:
                             Description:
                                   Monthly
                                         Exhibit
                                          Exhibit
                                           Fee E,Statement,
                                                  A,Page
                                                     Page325 Page
                                                             of 25
                                                                1063 of 22
Pachulski Stang Ziehl & Jones LLP                                             Page:     3
Rochester Drug Co-Op O.C.C.                                                   Invoice 125170
75015 - 00002                                                                 May 31, 2020


  Summary of Services by Task Code
  Task Code         Description                                       Hours                       Amount

 AA                 Asset Analysis/Recovery[B120]                     48.90                    $33,235.00

 AD                 Asset Disposition [B130]                          16.10                    $11,270.00

 BL                 Bankruptcy Litigation [L430]                      13.60                      $9,057.50

 CA                 Case Administration [B110]                         1.80                       $765.00

 CO                 Claims Admin/Objections[B310]                      3.90                      $2,730.00

 EB                 Employee Benefit/Pension-B220                      5.80                      $4,060.00

 FN                 Financing [B230]                                  37.40                    $25,452.50

 GC                 General Creditors Comm. [B150]                    23.60                    $16,482.50

 HE                 Hearing                                            3.00                      $2,100.00

 MC                 Meeting of Creditors [B150]                        2.20                      $1,427.50

 PD                 Plan & Disclosure Stmt. [B320]                    31.40                    $21,977.50

 RP                 Retention of Prof. [B160]                          8.20                      $5,520.00

 RPO                Ret. of Prof./Other                                3.70                      $2,590.00

                                                                          199.60               $136,667.50




       Case
       Case2-20-20230-PRW,
            2-20-20230-PRW, DocDoc1330-5,
                                   477-1, Filed
                                   768-1,    Filed09/17/20,
                                                   07/08/20,
                                                    04/28/21, Entered
                                                                Entered09/17/20
                                                                         07/08/20
                                                                         04/28/2120:07:56,
                                                                                  18:45:08,
                                                                                  15:26:41,
                      Description:
                            Description:
                             Description:
                                   Monthly
                                         Exhibit
                                          Exhibit
                                           Fee E,Statement,
                                                  A,Page
                                                     Page336 Page
                                                             of 25
                                                                1064 of 22
Pachulski Stang Ziehl & Jones LLP                                           Page:     4
Rochester Drug Co-Op O.C.C.                                                 Invoice 125170
75015 - 00002                                                               May 31, 2020


  Summary of Expenses
  Description                                                                                     Amount
Conference Call [E105]                                                                       $89.64
Reproduction Expense [E101]                                                              $370.50
Reproduction/ Scan Copy                                                                       $8.70
Transcript [E116]                                                                        $141.50

                                                                                                 $610.34




       Case
       Case2-20-20230-PRW,
            2-20-20230-PRW, DocDoc1330-5,
                                   477-1, Filed
                                   768-1,    Filed09/17/20,
                                                   07/08/20,
                                                    04/28/21, Entered
                                                                Entered09/17/20
                                                                         07/08/20
                                                                         04/28/2120:07:56,
                                                                                  18:45:08,
                                                                                  15:26:41,
                      Description:
                            Description:
                             Description:
                                   Monthly
                                         Exhibit
                                          Exhibit
                                           Fee E,Statement,
                                                  A,Page
                                                     Page347 Page
                                                             of 25
                                                                1065 of 22
Pachulski Stang Ziehl & Jones LLP                                                               Page:     5
Rochester Drug Co-Op O.C.C.                                                                     Invoice 125170
75015 - 00002                                                                                   May 31, 2020


                                                                                        Hours           Rate      Amount

  Asset Analysis/Recovery[B120]
 04/17/2020   IDS      AA       Telephone call with J. Pomerantz regarding               0.10        700.00        $70.00
                                preference analysis.
 04/20/2020   JSP      AA       Conference call with T. Buck, D. Greenblatt and W.       0.70        700.00       $490.00
                                Weitz regarding preference analysis
 04/21/2020   JSP      AA       Confer with T. Buck and others from GlassRatner          0.20        700.00       $140.00
                                regarding preference data
 04/21/2020   IDS      AA       Telephone conference with Jason S. Pomerantz             0.20        700.00       $140.00
                                regarding preference analysis
 04/21/2020   JIS      AA       Call with M&T regarding forfeiture issues (.4) and       0.50        700.00       $350.00
                                follow up call with Ilan Scharf (.1).
 04/21/2020   IDS      AA       Call with Debtor and Bank counsel regarding asset        0.50        700.00       $350.00
                                sales forfeiture
 04/21/2020   IDS      AA       Email to S. Golden regarding forfeiture                  0.20        700.00       $140.00
 04/22/2020   SWG      AA       Research re: asset forefeiture.                          1.90        625.00      $1,187.50
 04/22/2020   IDS      AA       Telephone conference with T. Buck regarding asset        0.30        700.00       $210.00
                                sales forfeiture.
 04/23/2020   SWG      AA       Research re: asset forfeiture issues.                    2.40        625.00      $1,500.00
 04/27/2020   JSP      AA       Review correspondence and attachments concerning         0.70        700.00       $490.00
                                data and analysis for potential chapter 5 causes of
                                action
 04/27/2020   JIS      AA       Follow up call with Ilan Scharf re forfeiture issues.    0.30        700.00       $210.00
 04/28/2020   JSP      AA       Prepare for conference call regarding data/analysis      0.80        700.00       $560.00
                                for preferences/fraudulent transfers
 04/28/2020   JSP      AA       Participate on call with GlassRatner team regarding      0.40        700.00       $280.00
                                preference/fraudulent transfer analysis
 04/28/2020   JSP      AA       Correspondence to GlassRatner team regarding             0.40        700.00       $280.00
                                preference analysis
 04/29/2020   IDS      AA       Telephone conference with Debtor?s collection            0.80        700.00       $560.00
                                counsel
 05/03/2020   CHM      AA       Legal research re co-op structure and fiduciary          3.60        675.00      $2,430.00
                                duties re co-op.
 05/03/2020   CHM      AA       Draft email memorandum to I. Scharf re fiduciary         0.80        675.00       $540.00
                                duties re cooperative.
 05/04/2020   IDS      AA       Review and analyze Cia Mackle email memo                 0.80        700.00       $560.00
                                regarding UFTA ,clawback.
 05/06/2020   IDS      AA       Review legal research regarding dividend recovery.       1.20        700.00       $840.00
 05/15/2020   JSP      AA       Prepare for (.3) and confer with (.3) T. Buck            0.60        700.00       $420.00




       Case
       Case2-20-20230-PRW,
            2-20-20230-PRW, DocDoc1330-5,
                                   477-1, Filed
                                   768-1,    Filed09/17/20,
                                                   07/08/20,
                                                    04/28/21, Entered
                                                                Entered09/17/20
                                                                         07/08/20
                                                                         04/28/2120:07:56,
                                                                                  18:45:08,
                                                                                  15:26:41,
                      Description:
                            Description:
                             Description:
                                   Monthly
                                         Exhibit
                                          Exhibit
                                           Fee E,Statement,
                                                  A,Page
                                                     Page358 Page
                                                             of 25
                                                                1066 of 22
Pachulski Stang Ziehl & Jones LLP                                                              Page:     6
Rochester Drug Co-Op O.C.C.                                                                    Invoice 125170
75015 - 00002                                                                                  May 31, 2020


                                                                                       Hours           Rate      Amount
                                regarding data request for preference and other
                                potentials claims
 05/19/2020   JSP      AA       Draft diligence list of information/documentation to    2.80        700.00      $1,960.00
                                obtain from RDC
 05/19/2020   IDS      AA       Telephone call with Jason Pomerantz regarding due       0.20        700.00       $140.00
                                diligence to debtor.
 05/19/2020   LSC      AA       Prepare draft of preliminary document requests to       0.80        425.00       $340.00
                                Debtor and confer and correspond with J. Pomerantz
                                regarding the same.
 05/20/2020   JSP      AA       Review and revise due diligence list for                1.60        700.00      $1,120.00
                                documents/information to analyze potential claims
 05/20/2020   IDS      AA       Review text from T.Buck regarding M&T loan.             0.10        700.00        $70.00
 05/20/2020   IDS      AA       Revise due diligence list.                              0.40        700.00       $280.00
 05/20/2020   LSC      AA       Update UCC document requests.                           0.20        425.00        $85.00
 05/21/2020   IDS      AA       Review research and pleadings regarding forfeiture.     0.80        700.00       $560.00
 05/21/2020   IDS      AA       Review research regarding government claim              0.70        700.00       $490.00
                                priority.
 05/21/2020   IDS      AA       Telephone call with Jason Pomerantz regarding           0.30        700.00       $210.00
                                forfeiture.
 05/21/2020   CHM      AA       Email I. Scharf re forfeiture research.                 0.10        675.00        $67.50
 05/22/2020   JSP      AA       Revise draft due diligence list in connection with      1.80        700.00      $1,260.00
                                documents and information for analysis of D&O and
                                other potential claims
 05/22/2020   IDS      AA       Telephone conference with C. Mackle, J. Pomerantz       0.30        700.00       $210.00
                                regarding forfeiture.
 05/22/2020   IDS      AA       Follow up review of research regarding forfeiture.      1.80        700.00      $1,260.00
 05/22/2020   CHM      AA       Begin review of forfeiture documents and caselaw.       3.30        675.00      $2,227.50
 05/22/2020   CHM      AA       Telephone conference with I. Scharf and J.              0.30        675.00       $202.50
                                Pomerantz re forfeiture research.
 05/22/2020   JSP      AA       Analysis regarding forfeiture issues raised by Govt     0.80        700.00       $560.00
 05/23/2020   JSP      AA       Notes regarding due diligence list/company              0.90        700.00       $630.00
 05/23/2020   JSP      AA       Correspondence regarding due diligence                  0.10        700.00        $70.00
                                list/company
 05/23/2020   CHM      AA       Detailed review of Deferred Prosecution Agreement       2.30        675.00      $1,552.50
                                and related documents.
 05/24/2020   CHM      AA       Begin drafting memo re forfeiture issues.               2.40        675.00      $1,620.00
 05/24/2020   CHM      AA       Continue legal research re forfeiture for memo re       2.50        675.00      $1,687.50
                                same.




       Case
       Case2-20-20230-PRW,
            2-20-20230-PRW, DocDoc1330-5,
                                   477-1, Filed
                                   768-1,    Filed09/17/20,
                                                   07/08/20,
                                                    04/28/21, Entered
                                                                Entered09/17/20
                                                                         07/08/20
                                                                         04/28/2120:07:56,
                                                                                  18:45:08,
                                                                                  15:26:41,
                      Description:
                            Description:
                             Description:
                                   Monthly
                                         Exhibit
                                          Exhibit
                                           Fee E,Statement,
                                                  A,Page
                                                     Page369 Page
                                                             of 25
                                                                1067 of 22
Pachulski Stang Ziehl & Jones LLP                                                             Page:     7
Rochester Drug Co-Op O.C.C.                                                                   Invoice 125170
75015 - 00002                                                                                 May 31, 2020


                                                                                      Hours           Rate       Amount
 05/24/2020   JSP      AA       Analysis regarding forfeiture claim by the             0.90        700.00        $630.00
                                government
 05/25/2020   IDS      AA       Review Cia Mackle memo regarding forfeiture.           0.50        700.00        $350.00
 05/25/2020   IDS      AA       Review criminal settlement, DPA and criminal           1.70        700.00      $1,190.00
                                information.
 05/25/2020   IDS      AA       Review cases cited by Cia Mackle memo regarding        0.80        700.00        $560.00
                                forfeiture.
 05/25/2020   CHM      AA       Telephone conference with I. Scharf and J.             0.60        675.00        $405.00
                                Pomerantz re forfeiture.
 05/25/2020   JSP      AA       Review forfeiture research/analysis                    2.20        700.00      $1,540.00
 05/25/2020   JSP      AA       Call with I. Scharf and C. Mackle regarding            0.30        700.00        $210.00
                                forfeiture issues

                                                                                      48.90                    $33,235.00

  Asset Disposition [B130]
 04/10/2020   JIS      AD       Call with Tom Buck (3x) regarding continuance          0.50        700.00        $350.00
                                request on sale procedures motion.
 04/13/2020   IDS      AD       Review UST objection to bid procedures.                0.50        700.00        $350.00
 04/13/2020   IDS      AD       Revise objection to bid procedures.                    0.80        700.00        $560.00
 04/14/2020   JIS      AD       Review and revise objection to sale.                   0.90        700.00        $630.00
 04/14/2020   IDS      AD       Revise objection to bid procedures.                    1.30        700.00        $910.00
 04/14/2020   IDS      AD       Revise objection to bid procedures.                    1.40        700.00        $980.00
 04/14/2020   IDS      AD       Telephone call with T. Buck regarding objection to     0.70        700.00        $490.00
                                bid procedures.
 04/14/2020   IDS      AD       Email to James Stang regarding bid procedures.         0.20        700.00        $140.00
 04/17/2020   IDS      AD       Telephone call with James Stang regarding sale         0.30        700.00        $210.00
                                hearing.
 04/17/2020   IDS      AD       Telephone call with Argo regarding interest in AR.     0.30        700.00        $210.00
 04/17/2020   IDS      AD       Telephone call with M.Held regarding interest in       0.20        700.00        $140.00
                                assets.
 04/17/2020   IDS      AD       Telephone call with T.Buck regarding asset sales.      0.30        700.00        $210.00
 04/17/2020   IDS      AD       Call with S. Donato, Hill, James Stang regarding       0.30        700.00        $210.00
                                hearing.
 04/20/2020   JIS      AD       Call with Debtor's counsel regarding forfeiture and    1.00        700.00        $700.00
                                asset disposition of personal property.
 04/21/2020   IDS      AD       Telephone conference with potential A/R                0.40        700.00        $280.00
                                purchaser(SK)




       Case
       Case2-20-20230-PRW,
            2-20-20230-PRW, DocDoc1330-5,
                                   477-1, Filed
                                   768-1,    Filed09/17/20,
                                                   07/08/20,
                                                    04/28/21, Entered
                                                                Entered09/17/20
                                                                         07/08/20
                                                                         04/28/2120:07:56,
                                                                                  18:45:08,
                                                                                  15:26:41,
                      Description:
                            Description:
                            Description:
                                   Monthly
                                         Exhibit
                                         Exhibit
                                           Fee E,Statement,
                                                 A,Page
                                                    Page3710Page
                                                             of
                                                              of106
                                                                 258 of 22
Pachulski Stang Ziehl & Jones LLP                                                              Page:     8
Rochester Drug Co-Op O.C.C.                                                                    Invoice 125170
75015 - 00002                                                                                  May 31, 2020


                                                                                       Hours           Rate       Amount
 04/21/2020   IDS      AD       Telephone conference with James I. Stang regarding      0.20        700.00        $140.00
                                asset sales, other case matters
 04/21/2020   IDS      AD       Email to Glass Ratner team regarding call to discuss    0.10        700.00         $70.00
                                asset sales, liquidity
 04/22/2020   IDS      AD       Telephone conference with Debtor's counsel              1.00        700.00        $700.00
                                regarding forfeiture, asset sales.
 04/28/2020   IDS      AD       Telephone conference with M. Shnezel regarding          0.70        700.00        $490.00
                                asset sales
 05/01/2020   IDS      AD       Email to T.Buck regarding Angen vehicle sales.          0.20        700.00        $140.00
 05/01/2020   IDS      AD       Telephone call with C. Hill regarding sales,Angen,      0.40        700.00        $280.00
                                vehicle sales.
 05/04/2020   IDS      AD       Email to C. Hill regarding potential purchaser.         0.20        700.00        $140.00
 05/06/2020   IDS      AD       Review vehicle sale motion.                             0.30        700.00        $210.00
 05/07/2020   IDS      AD       Telephone conference with P. Celano regarding           0.80        700.00        $560.00
                                potential asset sale.
 05/07/2020   IDS      AD       Email to R. Malone regarding asset sales.               0.20        700.00        $140.00
 05/13/2020   IDS      AD       Telephone call with C. Hill regarding asset sales;      0.10        700.00         $70.00
                                KEIP, retention.
 05/15/2020   IDS      AD       Email to C.Hill regarding adjournment of bid pro.       0.10        700.00         $70.00
 05/19/2020   JSP      AD       Begin review of draft APA (Fairfield)                   1.80        700.00      $1,260.00
 05/21/2020   JSP      AD       Continue review of draft APA - Fairfield                0.80        700.00        $560.00
 05/22/2020   IDS      AD       Email to C. Hill regarding adjournment of sale          0.10        700.00         $70.00
                                motion hearing.

                                                                                       16.10                    $11,270.00

  Bankruptcy Litigation [L430]
 04/10/2020   JIS      BL       Call with S. Donato (2x) re continuance request for     0.20        700.00        $140.00
                                sale procedures, employee retention and interim
                                comp.
 04/10/2020   JIS      BL       Attend hearing regarding sales procedures,              0.50        700.00        $350.00
                                employee compensation and interim compensation.
 04/14/2020   SWG      BL       Draft notice of appearance.                             0.20        625.00        $125.00
 04/14/2020   SWG      BL       Draft J. Stang pro hac vice motion.                     0.20        625.00        $125.00
 04/16/2020   SWG      BL       Call with Debtor's counsel cash collateral..            0.80        625.00        $500.00
 04/16/2020   SWG      BL       Call with Debtor's counsel re: claims and cash          0.20        625.00        $125.00
                                collateral.
 04/16/2020   JIS      BL       Call with Debtor's counsel regarding pending            0.70        700.00        $490.00




       Case
       Case2-20-20230-PRW,
            2-20-20230-PRW, DocDoc1330-5,
                                   477-1, Filed
                                   768-1,    Filed09/17/20,
                                                   07/08/20,
                                                    04/28/21, Entered
                                                                Entered09/17/20
                                                                         07/08/20
                                                                         04/28/2120:07:56,
                                                                                  18:45:08,
                                                                                  15:26:41,
                      Description:
                            Description:
                            Description:
                                   Monthly
                                         Exhibit
                                         Exhibit
                                           Fee E,Statement,
                                                 A,Page
                                                    Page3811Page
                                                             of
                                                              of106
                                                                 259 of 22
Pachulski Stang Ziehl & Jones LLP                                                               Page:     9
Rochester Drug Co-Op O.C.C.                                                                     Invoice 125170
75015 - 00002                                                                                   May 31, 2020


                                                                                        Hours           Rate      Amount
                                motions and 341 meeting questions.
 04/17/2020   SWG      BL       Call with Debtor's counsel.                              0.30        625.00       $187.50
 04/17/2020   SWG      BL       Call with US Trustee re: case matters.                   0.20        625.00       $125.00
 04/17/2020   JIS      BL       Call with Debtor to discuss 4.17 hearing agenda (.2);    0.40        700.00       $280.00
                                status report to Ilan Scharf on case developments in
                                his absence (.2).
 04/17/2020   IDS      BL       Attend hearing regarding bid procedures, KEIP/           0.40        700.00       $280.00
                                KERP.
 04/17/2020   IDS      BL       Prepare for hearing regarding bid procedures and         1.50        700.00      $1,050.00
                                KEIP/KERP; review all objections rescue.
 04/20/2020   SWG      BL       Call with Debtors' counsel re enforcement action.        1.20        625.00       $750.00
 04/20/2020   LSC      BL       File notice of appearance.                               0.20        425.00        $85.00
 04/21/2020   JSP      BL       Review and comment on Second Document Request            0.90        700.00       $630.00
                                to Debtor
 04/21/2020   JSP      BL       Call with D. Greenblatt regarding Second Document        0.10        700.00        $70.00
                                Request to Debtor
 04/21/2020   SWG      BL       Call with Debtor, Bank, and UCC professionals re:        0.50        625.00       $312.50
                                enforcement issues.
 04/22/2020   IDS      BL       Review rebate motion.                                    0.40        700.00       $280.00
 04/27/2020   IDS      BL       Review tax order                                         0.40        700.00       $280.00
 04/27/2020   IDS      BL       Review insurance order                                   0.40        700.00       $280.00
 04/29/2020   IDS      BL       Review memo and case law cited regarding                 1.20        700.00       $840.00
                                forfeiture
 04/30/2020   IDS      BL       Email to D. Greenblatt regarding document request        0.20        700.00       $140.00
                                to bank
 05/13/2020   IDS      BL       Telephone call with C. Hill regarding asset sales;       0.10        700.00        $70.00
                                KEIP, retention.
 05/13/2020   IDS      BL       Telephone call with C. Hill regarding asset sales;       0.10        700.00        $70.00
                                KEIP, retention.
 05/15/2020   IDS      BL       Review revised orders (First days)                       0.80        700.00       $560.00
 05/25/2020   IDS      BL       Call with Cia Mackle and J. Pomerantz regarding          0.40        700.00       $280.00
                                forfeiture and settlement with USA Bank.
 05/28/2020   LSC      BL       Preparation of materials for hearing and                 0.50        425.00       $212.50
                                correspondence regarding the same.
 05/28/2020   IDS      BL       Email memo to Committee regarding term sheet             0.60        700.00       $420.00

                                                                                        13.60                    $9,057.50




       Case
       Case2-20-20230-PRW,
            2-20-20230-PRW, DocDoc1330-5,
                                   477-1, Filed
                                   768-1,   Filed09/17/20,
                                                   07/08/20,
                                                   04/28/21, Entered
                                                                Entered09/17/20
                                                                         07/08/20
                                                                          04/28/2120:07:56,
                                                                                  18:45:08,
                                                                                  15:26:41,
                     Description:
                           Description:
                            Description:
                                  Monthly
                                        Exhibit
                                         Exhibit
                                          Fee Statement,
                                                E,
                                                 A,Page
                                                    Page3912Page
                                                             of
                                                              of106
                                                                 2510 of 22
Pachulski Stang Ziehl & Jones LLP                                                          Page:    10
Rochester Drug Co-Op O.C.C.                                                                Invoice 125170
75015 - 00002                                                                              May 31, 2020


                                                                                   Hours           Rate      Amount

  Case Administration [B110]
 05/05/2020   LSC      CA       Prepare critical dates memo and correspondence      0.80        425.00       $340.00
                                regarding the same.
 05/18/2020   LSC      CA       Update critical dates memo; calendar entries and    0.50        425.00       $212.50
                                deadlines.
 05/26/2020   LSC      CA       Update critical dates memo; calendar entries and    0.50        425.00       $212.50
                                reminders.

                                                                                    1.80                     $765.00

  Claims Admin/Objections[B310]
 05/05/2020   IDS      CO       Email to C. Hill regarding bar date.                0.40        700.00       $280.00
 05/25/2020   JSP      CO       Review draft bar date motion                        0.60        700.00       $420.00
 05/25/2020   JSP      CO       Comments on draft bar date motion                   0.30        700.00       $210.00
 05/26/2020   JSP      CO       Comments/correspondence regarding bar date          0.40        700.00       $280.00
                                motion
 05/26/2020   IDS      CO       Email to C. Hill regarding claim form.              0.20        700.00       $140.00
 05/26/2020   IDS      CO       Review bar date motion (draft)                      0.70        700.00       $490.00
 05/26/2020   IDS      CO       Email to C. Hill regarding bar date motion.         0.30        700.00       $210.00
 05/26/2020   IDS      CO       Email with JSP regarding bar date motion.           0.20        700.00       $140.00
 05/26/2020   IDS      CO       Email to Committee regarding bar date motion.       0.40        700.00       $280.00
 05/26/2020   IDS      CO       Review claim form draft.                            0.40        700.00       $280.00

                                                                                    3.90                    $2,730.00

  Employee Benefit/Pension-B220
 04/13/2020   IDS      EB       Telephone call with James Stang regarding KEIP.     0.20        700.00       $140.00
 04/13/2020   IDS      EB       Telephone call with Alan Kornfeld regarding KEIP    0.20        700.00       $140.00
 04/13/2020   IDS      EB       Review KEIP motion.                                 0.40        700.00       $280.00
 04/13/2020   IDS      EB       Review UST objection to KEIP.                       0.40        700.00       $280.00
 04/14/2020   JIS      EB       Review and revise objection to KERP/KEIP.           0.50        700.00       $350.00
 04/14/2020   IDS      EB       Draft objection to KEIP/KERP motion.                1.70        700.00      $1,190.00
 04/14/2020   IDS      EB       Revise objection to KEIP/KERP                       0.40        700.00       $280.00
 04/14/2020   IDS      EB       Review research file regarding KEIPs                0.70        700.00       $490.00
 04/27/2020   IDS      EB       Review revised wage order                           0.60        700.00       $420.00
 04/29/2020   IDS      EB       Review KEIP proposal (CEO)                          0.40        700.00       $280.00




       Case
       Case2-20-20230-PRW,
            2-20-20230-PRW, DocDoc1330-5,
                                   477-1, Filed
                                   768-1,   Filed09/17/20,
                                                   07/08/20,
                                                   04/28/21, Entered
                                                                Entered09/17/20
                                                                         07/08/20
                                                                          04/28/2120:07:56,
                                                                                  18:45:08,
                                                                                  15:26:41,
                     Description:
                           Description:
                            Description:
                                  Monthly
                                        Exhibit
                                         Exhibit
                                          Fee Statement,
                                                E,
                                                 A,Page
                                                    Page4013Page
                                                             of
                                                              of106
                                                                 2511 of 22
Pachulski Stang Ziehl & Jones LLP                                                            Page:    11
Rochester Drug Co-Op O.C.C.                                                                  Invoice 125170
75015 - 00002                                                                                May 31, 2020


                                                                                     Hours           Rate      Amount
 04/29/2020   IDS      EB       Telephone conference with T. Buck regarding CEO       0.20        700.00       $140.00
                                KEIP
 05/28/2020   IDS      EB       Reply to C. Hill email regarding KEIP                 0.10        700.00        $70.00

                                                                                      5.80                    $4,060.00

  Financing [B230]
 04/15/2020   SWG      FN       Draft objection to cash collateral motion.            3.50        625.00      $2,187.50
 04/16/2020   IDS      FN       Detailed review of cash collateral motion and         2.40        700.00      $1,680.00
                                interim order.
 04/16/2020   SWG      FN       Draft objection to cash collateral motion.            3.20        625.00      $2,000.00
 04/17/2020   IDS      FN       Telephone call with Steven Golden regarding draft     0.10        700.00        $70.00
                                objection to cash collateral.
 04/17/2020   SWG      FN       Continue drafting cash collateral objection.          1.30        625.00       $812.50
 04/17/2020   SWG      FN       Edit final cash collateral order.                     1.70        625.00      $1,062.50
 04/21/2020   IDS      FN       Revise cash collateral objection                      2.20        700.00      $1,540.00
 04/21/2020   IDS      FN       Email to C. Hill regarding cash collateral            0.10        700.00        $70.00
 04/22/2020   IDS      FN       Review and respond to email from C. Hill regarding    0.20        700.00       $140.00
                                broker commission
 04/22/2020   IDS      FN       Further revision to cash collateral objection.        0.80        700.00       $560.00
 04/22/2020   IDS      FN       Review and revise objection to cash collateral        1.70        700.00      $1,190.00
                                motion.
 04/23/2020   IDS      FN       Draft email memo to committee regarding CC            1.10        700.00       $770.00
 04/23/2020   IDS      FN       Telephone conference with A. Talesnick regarding      1.10        700.00       $770.00
                                CC
 04/23/2020   IDS      FN       Prepare for call with M&T counsel regarding CC        0.40        700.00       $280.00
                                order
 04/24/2020   IDS      FN       Email with A. Talesnick regarding cash collateral     0.20        700.00       $140.00
 04/24/2020   IDS      FN       Revise cash collateral order                          0.20        700.00       $140.00
 04/24/2020   IDS      FN       Revise cash collateral order                          1.10        700.00       $770.00
 04/24/2020   IDS      FN       Email memo to committee regarding cash collateral     0.50        700.00       $350.00
 04/24/2020   IDS      FN       Email to T. Buck regarding cash collateral            0.10        700.00        $70.00
 04/24/2020   IDS      FN       Telephone conference with T. Buck regarding cash      0.50        700.00       $350.00
                                collateral
 04/26/2020   IDS      FN       Review UST comments and Debtor responses              0.50        700.00       $350.00
                                regarding cash collateral
 04/26/2020   IDS      FN       Review revised CC order                               0.80        700.00       $560.00




       Case
       Case2-20-20230-PRW,
            2-20-20230-PRW, DocDoc1330-5,
                                   477-1, Filed
                                   768-1,   Filed09/17/20,
                                                   07/08/20,
                                                   04/28/21, Entered
                                                                Entered09/17/20
                                                                         07/08/20
                                                                          04/28/2120:07:56,
                                                                                  18:45:08,
                                                                                  15:26:41,
                     Description:
                           Description:
                            Description:
                                  Monthly
                                        Exhibit
                                         Exhibit
                                          Fee Statement,
                                                E,
                                                 A,Page
                                                    Page4114Page
                                                             of
                                                              of106
                                                                 2512 of 22
Pachulski Stang Ziehl & Jones LLP                                                             Page:    12
Rochester Drug Co-Op O.C.C.                                                                   Invoice 125170
75015 - 00002                                                                                 May 31, 2020


                                                                                      Hours           Rate       Amount
 04/27/2020   IDS      FN       Review cash management order                           0.50        700.00        $350.00
 04/27/2020   IDS      FN       Email to committee regarding cash collateral           0.50        700.00        $350.00
 04/27/2020   IDS      FN       Review final cash collateral order                     0.50        700.00        $350.00
 04/27/2020   IDS      FN       Telephone conference with T. Buck regarding cash       0.20        700.00        $140.00
                                collateral
 04/27/2020   IDS      FN       Multiple emails (5x) regarding cash collateral         0.40        700.00        $280.00
                                motion with debtor and bank counsel
 04/29/2020   IDS      FN       Draft document request to M&T (review bank             1.10        700.00        $770.00
                                related pleadings regarding same)
 04/30/2020   IDS      FN       Draft document request to M&T                          0.30        700.00        $210.00
 04/30/2020   IDS      FN       Update document request to M&T                         0.40        700.00        $280.00
 04/30/2020   IDS      FN       Email to A. Talesnick regarding document request to    0.30        700.00        $210.00
                                bank
 05/01/2020   MBL      FN       Initial review of loan documents; emails with I.       0.30        700.00        $210.00
                                Sharf re perfection review.
 05/01/2020   IDS      FN       Email to M. Litvak regarding bank lien analysis.       0.20        700.00        $140.00
 05/01/2020   IDS      FN       Review credit agreements and related documents         2.50        700.00      $1,750.00
                                (M&T)
 05/04/2020   MBL      FN       Attention to prepetition loan documents and first      0.40        700.00        $280.00
                                days.
 05/05/2020   MBL      FN       Attention to loan documents and pleadings.             0.20        700.00        $140.00
 05/07/2020   MBL      FN       Review loan documents and background pleadings -       4.00        700.00      $2,800.00
                                conduct perfection review.
 05/07/2020   MBL      FN       Draft summary of findings re perfection review.        0.50        700.00        $350.00
 05/07/2020   IDS      FN       Review M. Litvak memo regarding liens, including       1.00        700.00        $700.00
                                backup.
 05/08/2020   MBL      FN       Attention to updated UCC search results; email I.      0.20        700.00        $140.00
                                Scharf re same.
 05/10/2020   MBL      FN       Attention to challenge deadline; draft email to I.     0.20        700.00        $140.00
                                Scharf re lien challenge stipulation.

                                                                                      37.40                    $25,452.50

  General Creditors Comm. [B150]
 04/13/2020   IDS      GC       Telephone call with FA team regarding case, asset      1.00        700.00        $700.00
                                sales, liquidation.
 04/14/2020   SWG      GC       Draft Committee bylaws.                                0.30        625.00        $187.50
 04/15/2020   JSP      GC       Review pleadings and correspondence in preparation     1.30        700.00        $910.00




       Case
       Case2-20-20230-PRW,
            2-20-20230-PRW, DocDoc1330-5,
                                   477-1, Filed
                                   768-1,   Filed09/17/20,
                                                   07/08/20,
                                                   04/28/21, Entered
                                                                Entered09/17/20
                                                                         07/08/20
                                                                          04/28/2120:07:56,
                                                                                  18:45:08,
                                                                                  15:26:41,
                     Description:
                           Description:
                            Description:
                                  Monthly
                                        Exhibit
                                         Exhibit
                                          Fee Statement,
                                                E,
                                                 A,Page
                                                    Page4215Page
                                                             of
                                                              of106
                                                                 2513 of 22
Pachulski Stang Ziehl & Jones LLP                                                                  Page:    13
Rochester Drug Co-Op O.C.C.                                                                        Invoice 125170
75015 - 00002                                                                                      May 31, 2020


                                                                                           Hours           Rate      Amount
                                for Committee call tomorrow
 04/16/2020   SWG      GC       Draft/send email to I. Scharf re: formation matters.        0.20        625.00       $125.00
 04/16/2020   JIS      GC       Call with Committee regarding case status and Glass         1.60        700.00      $1,120.00
                                Ratner report (1.3); telephone call with Tom Buck
                                regarding Glass Ratner report (.3).
 04/16/2020   JSP      GC       Participate on Committee call (left early).                 0.60        700.00       $420.00
 04/16/2020   JSP      GC       Review GlasRatner report in conjunction with                0.50        700.00       $350.00
                                Committee call
 04/17/2020   IDS      GC       Telephone call with James Stang regarding                   0.20        700.00       $140.00
                                committee meetings; case status.
 04/21/2020   JIS      GC       Call with Glass Ratner on sale process, AR                  0.50        700.00       $350.00
                                collection, forfeiture process.
 04/21/2020   IDS      GC       Email to J. Pomerantz regarding committee meeting           0.10        700.00        $70.00
 04/22/2020   IDS      GC       Telephone conference with S. Golden regarding               0.40        700.00       $280.00
                                bylaws
 04/22/2020   JIS      GC       Call with Committee regarding sale of assets,               0.70        700.00       $490.00
                                collection of AR.
 04/22/2020   IDS      GC       Email to committee regarding agenda.                        0.40        700.00       $280.00
 04/23/2020   IDS      GC       Email with S. Golden regarding bylaws                       0.20        700.00       $140.00
 04/29/2020   IDS      GC       Email to M. Pendley regarding status                        0.20        700.00       $140.00
 04/30/2020   IDS      GC       Memo (email) to committee regarding status of               1.20        700.00       $840.00
                                various matters, including KEIP, M&T bank,
                                bylaws, retention apps
 05/04/2020   IDS      GC       Draft agenda for SCC call.                                  0.30        700.00       $210.00
 05/05/2020   JIS      GC       Call with Ilan Scharf re status of sales, bar date, case    0.20        700.00       $140.00
                                issues.
 05/05/2020   IDS      GC       Email to Committee regarding agenda for committee           0.40        700.00       $280.00
                                meeting.
 05/05/2020   IDS      GC       Email to T. Buck regarding agenda for committee             0.20        700.00       $140.00
                                call.
 05/06/2020   JSP      GC       Review materials in preparation for Committee call          0.90        700.00       $630.00
 05/06/2020   JSP      GC       Participate on Committee call                               0.80        700.00       $560.00
 05/06/2020   IDS      GC       Telephone call with T. Buck regarding committee             0.20        700.00       $140.00
                                call.
 05/06/2020   IDS      GC       Attend committee call regarding case issues, asset          1.00        700.00       $700.00
                                sales, pending motions, KEIP/ KERP
 05/06/2020   IDS      GC       Review GR presentation.                                     0.40        700.00       $280.00
 05/08/2020   IDS      GC       Telephone conference with Badala and Schnieders             0.40        700.00       $280.00



       Case
       Case2-20-20230-PRW,
            2-20-20230-PRW, DocDoc1330-5,
                                   477-1, Filed
                                   768-1,   Filed09/17/20,
                                                   07/08/20,
                                                   04/28/21, Entered
                                                                Entered09/17/20
                                                                         07/08/20
                                                                          04/28/2120:07:56,
                                                                                  18:45:08,
                                                                                  15:26:41,
                     Description:
                           Description:
                            Description:
                                  Monthly
                                        Exhibit
                                         Exhibit
                                          Fee Statement,
                                                E,
                                                 A,Page
                                                    Page4316Page
                                                             of
                                                              of106
                                                                 2514 of 22
Pachulski Stang Ziehl & Jones LLP                                                             Page:    14
Rochester Drug Co-Op O.C.C.                                                                   Invoice 125170
75015 - 00002                                                                                 May 31, 2020


                                                                                      Hours           Rate       Amount
                                regarding Chapter 11 case objectives.
 05/12/2020   JSP      GC       Confer with S. Christiansen regarding "Stander"        0.30        700.00        $210.00
                                claim; review documents in connection with same
 05/13/2020   IDS      GC       Draft agenda for committee meeting.                    0.20        700.00        $140.00
 05/13/2020   IDS      GC       Telephone call with T. Buck regarding committee        0.30        700.00        $210.00
                                meeting agenda.
 05/14/2020   JSP      GC       Prepare for committee call, including review of        0.60        700.00        $420.00
                                Glass Ratner materials
 05/14/2020   JSP      GC       Participate on committee call                          0.50        700.00        $350.00
 05/14/2020   IDS      GC       Committee call regarding asset sales AIR               0.70        700.00        $490.00
                                collections, hearing status.
 05/14/2020   IDS      GC       Telephone call with T. Buck regarding committee        0.10        700.00         $70.00
                                call.
 05/14/2020   IDS      GC       Prepare for committee call.                            0.20        700.00        $140.00
 05/19/2020   IDS      GC       Telephone call with Napoli firm regarding Rochester    0.60        700.00        $420.00
                                Drug Cooperation,investigation, claims.
 05/20/2020   IDS      GC       Draft agenda for committee call.                       0.20        700.00        $140.00
 05/21/2020   IDS      GC       Telephone call with R.Malone regarding case            0.30        700.00        $210.00
                                strategy.
 05/21/2020   IDS      GC       Committee call regarding global settlement asset       0.70        700.00        $490.00
                                sales.
 05/21/2020   JSP      GC       Review documents in preparation for committee          0.90        700.00        $630.00
                                meeting
 05/21/2020   JSP      GC       Attend (telephonically) Committee meeting              0.70        700.00        $490.00
 05/22/2020   IDS      GC       Telephone conference with N. Kajon, S. Meyer           0.40        700.00        $280.00
                                regarding case objectives.
 05/27/2020   IDS      GC       Email to Committee regarding agenda for call.          0.20        700.00        $140.00
 05/28/2020   JSP      GC       Review correspondence/documents in preparation         0.50        700.00        $350.00
                                for committee call
 05/28/2020   JSP      GC       Participate on committee call                          0.80        700.00        $560.00
 05/28/2020   IDS      GC       Prepare for committee call                             0.20        700.00        $140.00
 05/28/2020   IDS      GC       Attend committee call regarding term sheet,            1.00        700.00        $700.00
                                operations, other mattters

                                                                                      23.60                    $16,482.50

  Hearing
 04/27/2020   IDS      HE       Prepare for hearing                                    0.50        700.00        $350.00




       Case
       Case2-20-20230-PRW,
            2-20-20230-PRW, DocDoc1330-5,
                                   477-1, Filed
                                   768-1,   Filed09/17/20,
                                                   07/08/20,
                                                   04/28/21, Entered
                                                                Entered09/17/20
                                                                         07/08/20
                                                                          04/28/2120:07:56,
                                                                                  18:45:08,
                                                                                  15:26:41,
                     Description:
                           Description:
                            Description:
                                  Monthly
                                        Exhibit
                                         Exhibit
                                          Fee Statement,
                                                E,
                                                 A,Page
                                                    Page4417Page
                                                             of
                                                              of106
                                                                 2515 of 22
Pachulski Stang Ziehl & Jones LLP                                                             Page:    15
Rochester Drug Co-Op O.C.C.                                                                   Invoice 125170
75015 - 00002                                                                                 May 31, 2020


                                                                                      Hours           Rate      Amount
 04/27/2020   IDS      HE       Attend telephonic hearing                              0.70        700.00       $490.00
 04/27/2020   IDS      HE       Email to committee regarding hearing                   0.20        700.00       $140.00
 05/15/2020   IDS      HE       Attend hearing regarding pending motions (Doc #s       0.60        700.00       $420.00
                                10,12,13,108,370,109,151)
 05/15/2020   IDS      HE       Prepare for hearing.                                   0.20        700.00       $140.00
 05/28/2020   JSP      HE       Prepare for KEIP hearing                               0.80        700.00       $560.00

                                                                                       3.00                    $2,100.00

  Meeting of Creditors [B150]
 04/16/2020   JIS      MC       Attend 341 meeting.                                    0.70        700.00       $490.00
 04/16/2020   SWG      MC       Prepare for section 341 meeting.                       0.80        625.00       $500.00
 04/16/2020   SWG      MC       Telephonically attend meeting of creditors.            0.70        625.00       $437.50

                                                                                       2.20                    $1,427.50

  Plan & Disclosure Stmt. [B320]
 05/14/2020   JSP      PD       Review/analyze M&T settlement proposal                 0.90        700.00       $630.00
 05/14/2020   JSP      PD       Telephone conference with T. Buck, D. Greenblatt       0.60        700.00       $420.00
                                and others regarding M&T settlement proposal
 05/14/2020   IDS      PD       Review draft term sheet from bank.                     0.40        700.00       $280.00
 05/14/2020   IDS      PD       Email with Donato regarding term sheet.                0.10        700.00        $70.00
 05/14/2020   IDS      PD       Initial analysis of waterfall under term sheet.        0.30        700.00       $210.00
 05/14/2020   IDS      PD       Telephone call with Glass Ratner regarding term        0.60        700.00       $420.00
                                sheet.
 05/14/2020   IDS      PD       Initial review of term sheet from bank.                0.30        700.00       $210.00
 05/15/2020   JSP      PD       Analysis regarding proposed Settlement Term Sheet      1.90        700.00      $1,330.00
 05/15/2020   IDS      PD       Telephone call with T. Burk regarding Waterfall.       0.20        700.00       $140.00
 05/15/2020   IDS      PD       Telephone call with J.Pomerantz regarding proposed     0.20        700.00       $140.00
                                waterfall.
 05/17/2020   IDS      PD       Telephone conference with S. Donato regarding          0.20        700.00       $140.00
                                Global settlement term sheet.
 05/18/2020   JSP      PD       Call with T. Buck and others regarding draft           0.50        700.00       $350.00
                                settlement proposal
 05/18/2020   JSP      PD       Prepare for call with bank/government regarding        0.70        700.00       $490.00
                                settlement proposal (including review of analysis
                                from Glass Ratner)
 05/18/2020   JSP      PD       Conference call with S. Donato and others regarding    0.40        700.00       $280.00




       Case
       Case2-20-20230-PRW,
            2-20-20230-PRW, DocDoc1330-5,
                                   477-1, Filed
                                   768-1,   Filed09/17/20,
                                                   07/08/20,
                                                   04/28/21, Entered
                                                                Entered09/17/20
                                                                         07/08/20
                                                                          04/28/2120:07:56,
                                                                                  18:45:08,
                                                                                  15:26:41,
                     Description:
                           Description:
                            Description:
                                  Monthly
                                        Exhibit
                                         Exhibit
                                          Fee Statement,
                                                E,
                                                 A,Page
                                                    Page4518Page
                                                             of
                                                              of106
                                                                 2516 of 22
Pachulski Stang Ziehl & Jones LLP                                                             Page:    16
Rochester Drug Co-Op O.C.C.                                                                   Invoice 125170
75015 - 00002                                                                                 May 31, 2020


                                                                                      Hours           Rate      Amount
                                settlement proposal
 05/18/2020   JSP      PD       Conference call with M. Schmergel and others           0.60        700.00       $420.00
                                regarding settlement proposal
 05/19/2020   IDS      PD       Telephone call with T. Buck regarding Global           0.40        700.00       $280.00
                                settlement term sheet.
 05/19/2020   IDS      PD       Telephone call with Jason Pomerantz regarding          0.20        700.00       $140.00
                                Global settlement offer.
 05/20/2020   JSP      PD       Further analysis of proposed settlement offer (M&T,    1.30        700.00       $910.00
                                Government)
 05/20/2020   JSP      PD       Review correspondence from T. Buck regarding           0.30        700.00       $210.00
                                proposed term sheet
 05/20/2020   IDS      PD       Telephone call with T.Buck regarding settlement        0.20        700.00       $140.00
                                waterfall.
 05/20/2020   IDS      PD       Review FTI settlement waterfall.                       0.10        700.00        $70.00
 05/21/2020   CHM      PD       Telephone conference with J. Pomerantz re research.    0.10        675.00        $67.50
 05/21/2020   JSP      PD       Analysis regarding counter to M&T/Government           1.70        700.00      $1,190.00
                                settlement term sheet proposal
 05/22/2020   IDS      PD       Review revised term sheet from JSP                     0.50        700.00       $350.00
 05/22/2020   IDS      PD       Email to JSP regarding Term Sheet.                     0.30        700.00       $210.00
 05/22/2020   IDS      PD       Telephone conference with T. Buck, JSP regarding       0.40        700.00       $280.00
                                Term Sheet.
 05/22/2020   IDS      PD       Telephone conference with Donato regarding Term        0.40        700.00       $280.00
                                Sheet.
 05/22/2020   JSP      PD       Calls and correspondence regarding                     1.20        700.00       $840.00
                                counter-proposal (M&T/USA)
 05/22/2020   JSP      PD       Work on term sheet counter-proposal - M&T/USA          2.30        700.00      $1,610.00
 05/23/2020   JSP      PD       Work on counter-proposal/term sheet for                2.90        700.00      $2,030.00
                                M&T/Government
 05/24/2020   JSP      PD       Prepare for call regarding counter-proposal - term     1.50        700.00      $1,050.00
                                sheet (M&T/Governmnet)
 05/24/2020   JSP      PD       Confer with T. Buck, I. Scharf, W Weitz and D.         0.30        700.00       $210.00
                                Greenblatt regarding counter-proposal
 05/26/2020   IDS      PD       Email to Debtor's counsel regarding term sheet         0.10        700.00        $70.00
 05/26/2020   IDS      PD       Email to T. Buck regarding Global Term Sheet.          0.20        700.00       $140.00
 05/26/2020   JSP      PD       Participate on call with Debtor's counsel and          0.70        700.00       $490.00
                                financial advisors regarding term sheet
 05/26/2020   JSP      PD       Review extended forecast by Debtor, including notes    0.40        700.00       $280.00
                                from T. Buck




       Case
       Case2-20-20230-PRW,
            2-20-20230-PRW, DocDoc1330-5,
                                   477-1, Filed
                                   768-1,   Filed09/17/20,
                                                   07/08/20,
                                                   04/28/21, Entered
                                                                Entered09/17/20
                                                                         07/08/20
                                                                          04/28/2120:07:56,
                                                                                  18:45:08,
                                                                                  15:26:41,
                     Description:
                           Description:
                            Description:
                                  Monthly
                                        Exhibit
                                         Exhibit
                                          Fee Statement,
                                                E,
                                                 A,Page
                                                    Page4619Page
                                                             of
                                                              of106
                                                                 2517 of 22
Pachulski Stang Ziehl & Jones LLP                                                               Page:    17
Rochester Drug Co-Op O.C.C.                                                                     Invoice 125170
75015 - 00002                                                                                   May 31, 2020


                                                                                        Hours           Rate       Amount
 05/27/2020   JSP      PD       Analysis regarding term sheet counter-proposal           0.90        700.00        $630.00
                                (M&T/Government)
 05/28/2020   IDS      PD       Revise term sheet                                        0.40        700.00        $280.00
 05/28/2020   IDS      PD       Telephone conference with T. Buck regarding term         0.20        700.00        $140.00
                                sheet
 05/28/2020   IDS      PD       Telephone conference with J. Pomerantz regarding         0.20        700.00        $140.00
                                term sheet
 05/28/2020   IDS      PD       Telephone conference with Debtor regarding Global        0.80        700.00        $560.00
                                settlement
 05/28/2020   IDS      PD       Email to J. Pomerantz regarding term sheet               0.20        700.00        $140.00
 05/28/2020   JSP      PD       Confer with T. Buck regarding revised term sheet         0.20        700.00        $140.00
 05/28/2020   JSP      PD       Conference call with S. Donato, C. Hill and others       0.80        700.00        $560.00
                                regarding term sheet/global settlement
 05/28/2020   JSP      PD       Work on revised term sheet                               0.60        700.00        $420.00
 05/29/2020   JSP      PD       Correspondence to Committee regarding revised            0.40        700.00        $280.00
                                draft term sheet response
 05/29/2020   JSP      PD       Correspondence to debtor's counsel regarding             0.20        700.00        $140.00
                                revised draft term sheet
 05/29/2020   JSP      PD       Analysis regarding issues concerning term sheet          1.70        700.00      $1,190.00
                                counter-proposal
 05/31/2020   JSP      PD       Review updated term sheet proposal                       1.40        700.00        $980.00

                                                                                        31.40                    $21,977.50

  Retention of Prof. [B160]
 04/14/2020   IDS      RP       Telephone call with Steven Golden regarding              0.20        700.00        $140.00
                                retention; conflicts.
 04/15/2020   SWG      RP       Begin drafting PSZJ retention application.               0.30        625.00        $187.50
 04/22/2020   SWG      RP       Edit PSZJ retention application.                         0.30        625.00        $187.50
 04/23/2020   SWG      RP       Edit bylaws and retention application.                   0.20        625.00        $125.00
 04/30/2020   IDS      RP       Review UST large case guidelines                         0.40        700.00        $280.00
 04/30/2020   IDS      RP       Telephone conference with J. Pomerantz regarding         0.30        700.00        $210.00
                                large case fee guidelines
 04/30/2020   IDS      RP       Email to J. Pomerantz regarding large case fee           0.20        700.00        $140.00
                                guidelines
 04/30/2020   JSP      RP       Attention to issues regarding UST large case fee         0.40        700.00        $280.00
                                guidelines and possible objection or motion for leave
                                to not have to follow same




       Case
       Case2-20-20230-PRW,
            2-20-20230-PRW, DocDoc1330-5,
                                   477-1, Filed
                                   768-1,   Filed09/17/20,
                                                   07/08/20,
                                                   04/28/21, Entered
                                                                Entered09/17/20
                                                                         07/08/20
                                                                          04/28/2120:07:56,
                                                                                  18:45:08,
                                                                                  15:26:41,
                     Description:
                           Description:
                            Description:
                                  Monthly
                                        Exhibit
                                         Exhibit
                                          Fee Statement,
                                                E,
                                                 A,Page
                                                    Page4720Page
                                                             of
                                                              of106
                                                                 2518 of 22
Pachulski Stang Ziehl & Jones LLP                                                               Page:    18
Rochester Drug Co-Op O.C.C.                                                                     Invoice 125170
75015 - 00002                                                                                   May 31, 2020


                                                                                        Hours           Rate      Amount
 05/01/2020   IDS      RP       Telephone call with J. Pomerantz regarding large         0.20        700.00       $140.00
                                case issue.
 05/03/2020   CHM      RP       Draft objection re application of UST large case         3.10        675.00      $2,092.50
                                guidelines.
 05/04/2020   JSP      RP       Revise objection to US Trustee Large case fee            0.60        700.00       $420.00
                                guidelines
 05/05/2020   IDS      RP       Email to D. Patel regarding GR, Pachulski Stang          0.20        700.00       $140.00
                                Ziehl & Jones retentions.
 05/08/2020   IDS      RP       Finalize objection to large case treatment.              0.30        700.00       $210.00
 05/08/2020   IDS      RP       Email to L. Canty regarding filing objection to large    0.20        700.00       $140.00
                                case treatment.
 05/08/2020   LSC      RP       File objection to large case fee guidelines and call     0.30        425.00       $127.50
                                Court regarding same.
 05/12/2020   IDS      RP       Finalize Pachulski Stang Ziehl & Jones retention         0.30        700.00       $210.00
                                application.
 05/13/2020   IDS      RP       Telephone call with C. Hill regarding asset sales;       0.10        700.00        $70.00
                                KEIP, retention.
 05/28/2020   IDS      RP       Telephone conference with UST regarding PSZJ             0.20        700.00       $140.00
                                retention
 05/28/2020   IDS      RP       Review large case guidelines                             0.40        700.00       $280.00

                                                                                         8.20                    $5,520.00

  Ret. of Prof./Other
 05/04/2020   IDS      RPO      Review and revise GR retention application.              0.80        700.00       $560.00
 05/08/2020   IDS      RPO      Review GST objection to debtor's counsel                 0.60        700.00       $420.00
                                employment.
 05/08/2020   IDS      RPO      Telephone conference with C. Hill regarding              0.30        700.00       $210.00
                                retention apps.
 05/12/2020   IDS      RPO      Finalize GR retention application.                       0.30        700.00       $210.00
 05/12/2020   IDS      RPO      Telephone call with T.Buck regarding GR retentions       0.10        700.00        $70.00
                                application.
 05/27/2020   JSP      RPO      Comments/correspondence regarding Debtor's               0.40        700.00       $280.00
                                motion concerning ordinary course professionals
 05/27/2020   JSP      RPO      Review Debtor's motion regarding ordinary course         0.80        700.00       $560.00
                                professionals
 05/27/2020   IDS      RPO      Review and reply to email from JSP regarding OCP         0.30        700.00       $210.00
                                motion.
 05/27/2020   IDS      RPO      Email to Debtor's counsel regarding OCP motion.          0.10        700.00        $70.00




       Case
       Case2-20-20230-PRW,
            2-20-20230-PRW, DocDoc1330-5,
                                   477-1, Filed
                                   768-1,   Filed09/17/20,
                                                   07/08/20,
                                                   04/28/21, Entered
                                                                Entered09/17/20
                                                                         07/08/20
                                                                          04/28/2120:07:56,
                                                                                  18:45:08,
                                                                                  15:26:41,
                     Description:
                           Description:
                            Description:
                                  Monthly
                                        Exhibit
                                         Exhibit
                                          Fee Statement,
                                                E,
                                                 A,Page
                                                    Page4821Page
                                                             of
                                                              of106
                                                                 2519 of 22
Pachulski Stang Ziehl & Jones LLP                                           Page:    19
Rochester Drug Co-Op O.C.C.                                                 Invoice 125170
75015 - 00002                                                               May 31, 2020


                                                                        3.70                 $2,590.00

  TOTAL SERVICES FOR THIS MATTER:                                                        $136,667.50




       Case
       Case2-20-20230-PRW,
            2-20-20230-PRW, DocDoc1330-5,
                                   477-1, Filed
                                   768-1,   Filed09/17/20,
                                                   07/08/20,
                                                   04/28/21, Entered
                                                                Entered09/17/20
                                                                         07/08/20
                                                                          04/28/2120:07:56,
                                                                                  18:45:08,
                                                                                  15:26:41,
                     Description:
                           Description:
                            Description:
                                  Monthly
                                        Exhibit
                                         Exhibit
                                          Fee Statement,
                                                E,
                                                 A,Page
                                                    Page4922Page
                                                             of
                                                              of106
                                                                 2520 of 22
Pachulski Stang Ziehl & Jones LLP                                              Page:    20
Rochester Drug Co-Op O.C.C.                                                    Invoice 125170
75015 - 00002                                                                  May 31, 2020



 Expenses

 04/16/2020   CC         Conference Call [E105] Loop Up Conference Call, JIS       82.68


 04/17/2020   CC         Conference Call [E105] Loop Up Conference Call, JIS        3.73


 04/17/2020   CC         Conference Call [E105] Loop Up Conference Call, JIS        0.08


 04/20/2020   CC         Conference Call [E105] AT&T Conference Call, JSP           3.15


 05/08/2020   TR         Transcript [E116] Cl@s, Inv. 385967-29642, PJ            141.50


 05/12/2020   RE         ( 1984 @0.10 PER PG)                                     198.40


 05/12/2020   RE         ( 1664 @0.10 PER PG)                                     166.40


 05/12/2020   RE         ( 57 @0.10 PER PG)                                         5.70


 05/12/2020   RE2        SCAN/COPY ( 26 @0.10 PER PG)                               2.60


 05/12/2020   RE2        SCAN/COPY ( 26 @0.10 PER PG)                               2.60


 05/12/2020   RE2        SCAN/COPY ( 1 @0.10 PER PG)                                0.10


 05/12/2020   RE2        SCAN/COPY ( 1 @0.10 PER PG)                                0.10


 05/12/2020   RE2        SCAN/COPY ( 1 @0.10 PER PG)                                0.10


 05/12/2020   RE2        SCAN/COPY ( 1 @0.10 PER PG)                                0.10


 05/12/2020   RE2        SCAN/COPY ( 31 @0.10 PER PG)                               3.10
   Total Expenses for this Matter                                              $610.34




       Case
       Case2-20-20230-PRW,
            2-20-20230-PRW, DocDoc1330-5,
                                   477-1, Filed
                                   768-1,   Filed09/17/20,
                                                   07/08/20,
                                                   04/28/21, Entered
                                                                Entered09/17/20
                                                                         07/08/20
                                                                          04/28/2120:07:56,
                                                                                  18:45:08,
                                                                                  15:26:41,
                     Description:
                           Description:
                            Description:
                                  Monthly
                                        Exhibit
                                         Exhibit
                                          Fee Statement,
                                                E,
                                                 A,Page
                                                    Page5023Page
                                                             of
                                                              of106
                                                                 2521 of 22
Pachulski Stang Ziehl & Jones LLP                                                         Page:    21
Rochester Drug Co-Op O.C.C.                                                               Invoice 125170
75015 - 00002                                                                             May 31, 2020


                                                REMITTANCE ADVICE

                                    Please inlcude this Remittance with your payment

For current services rendered through:        05/31/2020

Total Fees                                                                                           $136,667.50

Total Expenses                                                                                             610.34

Total Due on Current Invoice                                                                         $137,277.84

  Outstanding Balance from prior invoices as of        05/31/2020          (May not include recent payments)

A/R Bill Number           Invoice Date               Fees Billed        Expenses Billed              Balance Due



             Total Amount Due on Current and Prior Invoices:                                          $137,277.84




       Case
       Case2-20-20230-PRW,
            2-20-20230-PRW, DocDoc1330-5,
                                   477-1, Filed
                                   768-1,   Filed09/17/20,
                                                   07/08/20,
                                                   04/28/21, Entered
                                                                Entered09/17/20
                                                                         07/08/20
                                                                          04/28/2120:07:56,
                                                                                  18:45:08,
                                                                                  15:26:41,
                     Description:
                           Description:
                            Description:
                                  Monthly
                                        Exhibit
                                         Exhibit
                                          Fee Statement,
                                                E,
                                                 A,Page
                                                    Page5124Page
                                                             of
                                                              of106
                                                                 2522 of 22
    UNITED STATES BANKRUPTCY COURT
    WESTERN DISTRICT OF NEW YORK

                                                                 )
    In re:                                                       )    Chapter 11
                                                                 )
    ROCHESTER DRUG CO-OPERATIVE, INC.,                           )    Case No. 20-20230
                                                                 )
                                    Debtor.                      )
                                                                 )

                                      CERTIFICATE OF SERVICE

             I, La Asia S. Canty, an Administrative Assistant at the law firm of Pachulski Stang Ziehl

    & Jones LLP, attorneys for The Official Committee of Unsecured Creditors for Rochester Drug

    Co-Operative, Inc., being over the age of 18 and residing in Los Angeles, California, hereby

    certify under penalty of perjury that on the 8th day of July 2020, I electronically filed the

    COMBINED FIRST MONTHLY FEE STATEMENT OF PACHULSKI STANG ZIEHL &

    JONES LLP FOR COMPENSATION FOR SERVICES RENDERED AND

    REIMBURSEMENT OF EXPENSES AS COUNSEL TO OFFICIAL COMMITTEE OF

    UNSECURED CREDITORS FOR ROCHESTER DRUG CO-OPERATIVE, INC. FOR THE

    PERIOD APRIL 9, 2020 THROUGH MAY 31, 2020 with the Clerk of the Bankruptcy Court

    for the Western District of New York, using the CM/ECF system.

             I also certify that on July 8, 2020, via First Class Mail, using the United States Postal

    Service in the State of California, copies of the above-referenced document were mailed to:

Hon. Paul R. Warren                    Kathleen D. Schmitt, Esq.                  Stephen A. Donato
United States Bankruptcy               Office of the U.S. Trustee                 Bond, Schoeneck & King, PLLC
Court – Western District               Federal Office Building                    One Lincoln Center
100 State St.                          100 State Street, Room 6090                Syracuse, NY 13202-1355
Rochester, NY 14614                    Rochester, NY 14614



    Dated: July 8, 2020                                              /s/ La Asia S. Canty
                                                                     La Asia S. Canty


    DOCS_NY:40746.1 75015/002
     Case
     Case2-20-20230-PRW,
          2-20-20230-PRW, DocDoc1330-5,
                                   477-2, Filed
                                   768-1,    Filed09/17/20,
                                                    07/08/20,
                                                    04/28/21, Entered
                                                                 Entered09/17/20
                                                                           07/08/20
                                                                           04/28/2120:07:56,
                                                                                    18:45:08,
                                                                                    15:26:41,
                      Description:
                         Description:
                          Description:
                                   Certificate
                                       Exhibit
                                        ExhibitofE,
                                                 A,
                                                  Service
                                                    Page
                                                     Page5225
                                                           , Page
                                                              of
                                                               of106
                                                                  251 of 1
                                      EXHIBIT B

                             (Second Monthly Fee Statement)




DOCS_DE:230593.2 75015/002
 Case
 Case2-20-20230-PRW,
      2-20-20230-PRW, Doc
                      Doc1330-5,
                           768-2, Filed
                                     Filed09/17/20,
                                             04/28/21, Entered
                                                         Entered09/17/20
                                                                04/28/2120:07:56,
                                                                         15:26:41,
                    Description:
                     Description:Exhibit
                                  ExhibitE,B,Page
                                              Page531 of 26
                                                         106
UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK

                                                       )
In re:                                                 )   Chapter 11
                                                       )
ROCHESTER DRUG CO-OPERATIVE, INC.,                     )   Case No. 20-20230
                                                       )
                             Debtor.                   )
                                                       )


                                   NOTICE OF FILING

         PLEASE TAKE NOTICE that, in accordance with the Administrative Order Establishing

Procedures for Interim Compensation and Reimbursement for Expenses for Professionals and

Members of Official Committees [Docket No. 333], Pachulski Stang Ziehl & Jones LLP has

filed the Second Monthly Fee Statement of Pachulski Stang Ziehl & Jones LLP for

Compensation for Services Rendered and Reimbursement of Expenses as Counsel to the Official

Committee of Unsecured Creditors for Rochester Drug Co-Operative, Inc. for the Period June 1,

2020 Through June 30, 2020, a copy of which is attached hereto and hereby served upon you.


Date: August 10, 2020                     PACHULSKI STANG ZIEHL & JONES LLP

                                          /s/ Ilan D. Scharf
                                          James I. Stang (pro hac vice)
                                          Ilan D. Scharf
                                          780 Third Avenue, 34th Floor
                                          New York, NY 10017
                                          Telephone: (212) 561-7700
                                          Facsimile: (212) 561-7777
                                          Email: jstang@pszjlaw.com
                                                      ischarf@pszjlaw.com

                                          Counsel to the Official Committee of Unsecured
                                          Creditors




DOCS_NY:40939.2 75015/002
 Case
 Case
  Case2-20-20230-PRW,
       2-20-20230-PRW,
        2-20-20230-PRW, Doc
                         Doc
                          Doc1330-5,
                              768-2,
                               589, Filed
                                       Filed
                                       Filed08/10/20,
                                              09/17/20,
                                               04/28/21, Entered
                                                            Entered
                                                            Entered08/10/20
                                                                    09/17/20
                                                                    04/28/2119:04:42,
                                                                             20:07:56,
                                                                             15:26:41,
                    Description:
                      Description:
                       Description:
                                 Main
                                   Exhibit
                                    Exhibit
                                      Document
                                           E,B,Page
                                                Page
                                                   , Page
                                                     54
                                                      2 of 126
                                                            106
                                                             of 25
UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK

                                                         )
In re:                                                   )   Chapter 11
                                                         )
ROCHESTER DRUG CO-OPERATIVE, INC.,                       )   Case No. 20-20230
                                                         )
                              Debtor.                    )
                                                         )

                 SECOND MONTHLY FEE STATEMENT OF
              PACHULSKI STANG ZIEHL & JONES LLP FOR
            COMPENSATION FOR SERVICES RENDERED AND
      REIMBURSEMENT OF EXPENSES AS COUNSEL TO THE OFFICIAL
     COMMITTEE OF UNSECURED CREDITORS FOR ROCHESTER DRUG
  CO-OPERATIVE, INC. FOR THE PERIOD JUNE 1, 2020 THROUGH JUNE 30, 2020

Name of Applicant:                          Pachulski Stang Ziehl & Jones LLP

Authorized to Provide Professional          The Official Committee of Unsecured Creditors
Services to:                                of Rochester Drug Co-Operative, Inc.

Date of Retention:                          Order Entered June 17, 2020 [Docket No. 409]
                                            Employment Effective as of April 9, 2020
Period for which compensation and
Reimbursement is sought:                    June 1, 2020 through June 30, 2020

Amount of compensation sought               $112,402.00 (80% of $140,502.50)
as well as actual, reasonable and
necessary:

Amount of expense reimbursement sought      $488.87
as actual, reasonable and necessary:

This is a X monthly ____ quarterly ____ final application

This is the second monthly fee statement by Pachulski Stang Ziehl & Jones LLP in this case.




DOCS_NY:40939.2 75015/002
 Case
 Case
  Case2-20-20230-PRW,
       2-20-20230-PRW,
        2-20-20230-PRW, Doc
                         Doc
                          Doc1330-5,
                              768-2,
                               589, Filed
                                       Filed
                                       Filed08/10/20,
                                              09/17/20,
                                               04/28/21, Entered
                                                            Entered
                                                            Entered08/10/20
                                                                    09/17/20
                                                                    04/28/2119:04:42,
                                                                             20:07:56,
                                                                             15:26:41,
                    Description:
                      Description:
                       Description:
                                 Main
                                   Exhibit
                                    Exhibit
                                      Document
                                           E,B,Page
                                                Page
                                                   , Page
                                                     55
                                                      3 of 226
                                                            106
                                                             of 25
                               Pachulski Stang Ziehl & Jones LLP
                                           780 Third Avenue
                                              34th Floor
                                          New York, NY 10017
                                                                    June 30, 2020
IDS                                                                 Invoice 125390
                                                                    Client    75015
                                                                    Matter    00002
                                                                              IDS

RE: Committee Representation

 _______________________________________________________________________________________

         STATEMENT OF PROFESSIONAL SERVICES RENDERED THROUGH 06/30/2020
               FEES                                                 $140,502.50
               EXPENSES                                                 $488.87
               TOTAL CURRENT CHARGES                                $140,991.37

               BALANCE FORWARD                                      $137,277.84
               TOTAL BALANCE DUE                                    $278,269.21




       Case
       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW,
              2-20-20230-PRW, Doc
                               Doc
                                Doc1330-5,
                                    768-2,
                                     589, Filed
                                             Filed
                                             Filed08/10/20,
                                                    09/17/20,
                                                     04/28/21, Entered
                                                                  Entered
                                                                  Entered08/10/20
                                                                          09/17/20
                                                                          04/28/2119:04:42,
                                                                                   20:07:56,
                                                                                   15:26:41,
                          Description:
                            Description:
                             Description:
                                       Main
                                         Exhibit
                                          Exhibit
                                            Document
                                                 E,B,Page
                                                      Page
                                                         , Page
                                                           56
                                                            4 of 326
                                                                  106
                                                                   of 25
Pachulski Stang Ziehl & Jones LLP                                            Page:     2
Rochester Drug Co-Op O.C.C.                                                  Invoice 125390
75015 - 00002                                                                June 30, 2020




  Summary of Services by Professional
  ID        Name                            Title                 Rate        Hours              Amount

 CHM        Mackle, Cia H.                  Counsel              675.00        5.30            $3,577.50

 GSG        Greenwood, Gail S.              Counsel              700.00       42.30           $29,610.00

                                                                               3.50            $2,450.00
 IAWN       Nasatir, Iain A. W.             Partner              700.00
                                                                              54.80           $38,360.00
 IDS        Scharf, Ilan D.                 Partner              700.00
                                                                               0.20             $140.00
 JIS        Stang, James I.                 Partner              700.00
                                                                              86.00           $60,200.00
 JSP        Pomerantz, Jason S.             Partner              700.00
 LSC        Canty, La Asia S.               Paralegal            425.00        6.60            $2,805.00

 NLH        Hong, Nina L.                   Partner              700.00        2.60            $1,820.00

 RJG        Gruber, Richard J.              Counsel              700.00        2.20            $1,540.00

                                                                            203.50            $140,502.50




        Case
        Case
         Case2-20-20230-PRW,
              2-20-20230-PRW,
               2-20-20230-PRW, Doc
                                Doc
                                 Doc1330-5,
                                     768-2,
                                      589, Filed
                                              Filed
                                              Filed08/10/20,
                                                     09/17/20,
                                                      04/28/21, Entered
                                                                   Entered
                                                                   Entered08/10/20
                                                                           09/17/20
                                                                           04/28/2119:04:42,
                                                                                    20:07:56,
                                                                                    15:26:41,
                           Description:
                             Description:
                              Description:
                                        Main
                                          Exhibit
                                           Exhibit
                                             Document
                                                  E,B,Page
                                                       Page
                                                          , Page
                                                            57
                                                             5 of 426
                                                                   106
                                                                    of 25
Pachulski Stang Ziehl & Jones LLP                                              Page:     3
Rochester Drug Co-Op O.C.C.                                                    Invoice 125390
75015 - 00002                                                                  June 30, 2020


  Summary of Services by Task Code
  Task Code         Description                                        Hours                       Amount

 AA                 Asset Analysis/Recovery[B120]                      15.20                    $10,640.00

 AD                 Asset Disposition [B130]                           13.30                      $9,310.00

 BL                 Bankruptcy Litigation [L430]                       18.50                    $12,950.00

 CA                 Case Administration [B110]                          5.30                      $2,912.50

 CO                 Claims Admin/Objections[B310]                       5.90                      $4,017.50

 CP                 Compensation Prof. [B160]                           2.80                      $1,960.00

 EB                 Employee Benefit/Pension-B220                       1.90                      $1,330.00

 FN                 Financing [B230]                                    1.80                      $1,260.00

 GC                 General Creditors Comm. [B150]                     13.10                      $9,170.00

 HE                 Hearing                                             1.20                       $840.00

 IC                 Insurance Coverage                                  9.60                      $6,720.00

 PD                 Plan & Disclosure Stmt. [B320]                     48.40                    $33,880.00

 PR                 PSZ&J Retention                                     1.30                       $552.50

 RP                 Retention of Prof. [B160]                          15.90                    $10,450.00

 SL                 Stay Litigation [B140]                             49.30                    $34,510.00

                                                                           203.50               $140,502.50




       Case
       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW,
              2-20-20230-PRW, Doc
                               Doc
                                Doc1330-5,
                                    768-2,
                                     589, Filed
                                             Filed
                                             Filed08/10/20,
                                                    09/17/20,
                                                     04/28/21, Entered
                                                                  Entered
                                                                  Entered08/10/20
                                                                          09/17/20
                                                                          04/28/2119:04:42,
                                                                                   20:07:56,
                                                                                   15:26:41,
                          Description:
                            Description:
                             Description:
                                       Main
                                         Exhibit
                                          Exhibit
                                            Document
                                                 E,B,Page
                                                      Page
                                                         , Page
                                                           58
                                                            6 of 526
                                                                  106
                                                                   of 25
Pachulski Stang Ziehl & Jones LLP                                           Page:     4
Rochester Drug Co-Op O.C.C.                                                 Invoice 125390
75015 - 00002                                                               June 30, 2020


  Summary of Expenses
  Description                                                                                     Amount
Conference Call [E105]                                                                   $201.81
Lexis/Nexis- Legal Research [E                                                           $141.84
Pacer - Court Research                                                                       $31.00
Postage [E108]                                                                               $44.22
Reproduction Expense [E101]                                                                  $66.00
Reproduction/ Scan Copy                                                                       $4.00

                                                                                                 $488.87




       Case
       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW,
              2-20-20230-PRW, Doc
                               Doc
                                Doc1330-5,
                                    768-2,
                                     589, Filed
                                             Filed
                                             Filed08/10/20,
                                                    09/17/20,
                                                     04/28/21, Entered
                                                                  Entered
                                                                  Entered08/10/20
                                                                          09/17/20
                                                                          04/28/2119:04:42,
                                                                                   20:07:56,
                                                                                   15:26:41,
                          Description:
                            Description:
                             Description:
                                       Main
                                         Exhibit
                                          Exhibit
                                            Document
                                                 E,B,Page
                                                      Page
                                                         , Page
                                                           59
                                                            7 of 626
                                                                  106
                                                                   of 25
Pachulski Stang Ziehl & Jones LLP                                                            Page:     5
Rochester Drug Co-Op O.C.C.                                                                  Invoice 125390
75015 - 00002                                                                                June 30, 2020


                                                                                     Hours           Rate       Amount

  Asset Analysis/Recovery[B120]
 06/01/2020   IDS      AA       Review documents from Bank (borrowing base,           1.20        700.00        $840.00
                                valuation, appraisals)
 06/03/2020   IDS      AA       Email to GR regarding documents produced.             0.20        700.00        $140.00
 06/11/2020   IDS      AA       Finalize document request to Debtor.                  0.60        700.00        $420.00
 06/11/2020   IDS      AA       Email C. Hill regarding document requests.            0.20        700.00        $140.00
 06/16/2020   JSP      AA       Prepare for call with T. Buck regarding preference    1.30        700.00        $910.00
                                analysis
 06/17/2020   JSP      AA       Revise document requests to bank and debtor           1.60        700.00      $1,120.00
 06/17/2020   JSP      AA       Work on preference analysis                           1.30        700.00        $910.00
 06/17/2020   JSP      AA       Review documents concerning insider payments          0.60        700.00        $420.00
 06/18/2020   JSP      AA       Review preference sample transaction                  0.80        700.00        $560.00
                                information/report
 06/18/2020   JSP      AA       Prepare for call with D. Greenblatt regarding         0.60        700.00        $420.00
                                preferences and document requests
 06/18/2020   JSP      AA       Conference call with D. Greenblatt regarding          0.40        700.00        $280.00
                                preferences and document requests
 06/18/2020   IDS      AA       Email to D. Greenblate regarding due diligence.       0.10        700.00         $70.00
 06/23/2020   JSP      AA       Call with Glass Ratner, Debtor's professionals        0.70        700.00        $490.00
                                regarding anti-trust claim settlements
 06/24/2020   JSP      AA       Call with Debtor's professionals re: Hiscox           0.70        700.00        $490.00
                                insurance litigation update
 06/24/2020   JSP      AA       Analysis of insurance claims based on call with       0.80        700.00        $560.00
                                Debtor's professionals
 06/25/2020   JSP      AA       Review preference information from D. Greenblatt      0.80        700.00        $560.00
 06/26/2020   JSP      AA       Review/analyze preference report/data from D.         3.30        700.00      $2,310.00
                                Greenblatt (including notes for follow up)

                                                                                     15.20                    $10,640.00

  Asset Disposition [B130]
 06/01/2020   IDS      AD       Email o N. Hong regarding APA.                        0.10        700.00         $70.00
 06/01/2020   IDS      AD       Review APA (Fairfield)                                1.40        700.00        $980.00
 06/03/2020   RJG      AD       Assist Nina L. Hong in review of Purchase and Sale    1.70        700.00      $1,190.00
                                Agreement for NJ warehouse.
 06/03/2020   RJG      AD       Exchange messages with Nina L. Hong regarding         0.50        700.00        $350.00
                                Purchase and Sale Agreement.




       Case
       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW,
              2-20-20230-PRW, Doc
                               Doc
                                Doc1330-5,
                                    768-2,
                                     589, Filed
                                             Filed
                                             Filed08/10/20,
                                                    09/17/20,
                                                     04/28/21, Entered
                                                                  Entered
                                                                  Entered08/10/20
                                                                          09/17/20
                                                                          04/28/2119:04:42,
                                                                                   20:07:56,
                                                                                   15:26:41,
                          Description:
                            Description:
                             Description:
                                       Main
                                         Exhibit
                                          Exhibit
                                            Document
                                                 E,B,Page
                                                      Page
                                                         , Page
                                                           60
                                                            8 of 726
                                                                  106
                                                                   of 25
Pachulski Stang Ziehl & Jones LLP                                                              Page:     6
Rochester Drug Co-Op O.C.C.                                                                    Invoice 125390
75015 - 00002                                                                                  June 30, 2020


                                                                                       Hours           Rate      Amount
 06/03/2020   NLH      AD       Review and analyze APA.                                 1.60        700.00      $1,120.00
 06/03/2020   JSP      AD       Review correspondence regarding issues with draft       1.30        700.00       $910.00
                                APA - Fairfield
 06/03/2020   IDS      AD       Telephone call with Jason Pomerantz regarding           0.20        700.00       $140.00
                                APA for NJ property.
 06/03/2020   IDS      AD       Email to bank counsel regarding revised settlement      0.20        700.00       $140.00
                                agreement.
 06/03/2020   IDS      AD       Review N.Hong email regarding APA (N.J)                 0.30        700.00       $210.00
 06/07/2020   JSP      AD       Review additional APA-Fairfield comments                0.80        700.00       $560.00
 06/16/2020   IDS      AD       Review and respond to S. Shannon question               0.20        700.00       $140.00
                                regarding breakup fee.
 06/16/2020   IDS      AD       Telephone call with R.Morrisey regarding break up       0.30        700.00       $210.00
                                fee (Fairfield APA).
 06/16/2020   IDS      AD       Review files and forms to respond to UST question       0.50        700.00       $350.00
                                regarding breakup fee.
 06/16/2020   IDS      AD       Email to R. Morrisey regarding breakup fee.             0.10        700.00        $70.00
 06/18/2020   NLH      AD       Meet with J. Pomerantz to discuss APA issues.           0.10        700.00        $70.00
 06/19/2020   NLH      AD       Telephone conference with Jason Pomerantz re            0.90        700.00       $630.00
                                break-up fee issues (.1); review APA break-up fee
                                provisions (.8).
 06/22/2020   IDS      AD       Review proposed releases regarding specialty RX.        0.40        700.00       $280.00
 06/24/2020   IDS      AD       Emails with T. Buck regarding antitrust claims.         0.20        700.00       $140.00
 06/24/2020   IDS      AD       Review revised release (specialty Rx) per Jason         0.20        700.00       $140.00
                                Pomerantz comments.
 06/25/2020   IDS      AD       Attend call with GR and Debtor professionals            0.70        700.00       $490.00
                                regarding collection.
 06/25/2020   IDS      AD       Review and revise form A/R.                             0.50        700.00       $350.00
 06/25/2020   IDS      AD       Email to Debtor regarding anti-trust claims.            0.20        700.00       $140.00
 06/26/2020   IDS      AD       Email to RDC counsel regarding antitrust claims.        0.20        700.00       $140.00
 06/30/2020   IDS      AD       Review release, settlement language for specialty Rx    0.70        700.00       $490.00

                                                                                       13.30                    $9,310.00

  Bankruptcy Litigation [L430]
 06/02/2020   JSP      BL       Correspondence regarding data room and due              0.30        700.00       $210.00
                                diligence request
 06/03/2020   JSP      BL       Call with Glass Ratner Team and I. Scharf regarding     0.20        700.00       $140.00
                                data requests to Lender and Debtor




       Case
       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW,
              2-20-20230-PRW, Doc
                               Doc
                                Doc1330-5,
                                    768-2,
                                     589, Filed
                                             Filed
                                             Filed08/10/20,
                                                    09/17/20,
                                                     04/28/21, Entered
                                                                  Entered
                                                                  Entered08/10/20
                                                                          09/17/20
                                                                          04/28/2119:04:42,
                                                                                   20:07:56,
                                                                                   15:26:41,
                          Description:
                            Description:
                             Description:
                                       Main
                                         Exhibit
                                          Exhibit
                                            Document
                                                 E,B,Page
                                                      Page
                                                         , Page
                                                           61
                                                            9 of 826
                                                                  106
                                                                   of 25
Pachulski Stang Ziehl & Jones LLP                                                             Page:     7
Rochester Drug Co-Op O.C.C.                                                                   Invoice 125390
75015 - 00002                                                                                 June 30, 2020


                                                                                      Hours           Rate      Amount
 06/03/2020   JSP      BL       Begin review of data room documents                    2.30        700.00      $1,610.00
 06/15/2020   JSP      BL       Correspondence regarding documents requested           0.90        700.00       $630.00
                                from Debtor
 06/22/2020   JSP      BL       Review document report (including comments to          1.70        700.00      $1,190.00
                                same)
 06/22/2020   JSP      BL       Confer with C. Hill regarding document request         0.20        700.00       $140.00
 06/22/2020   JSP      BL       Review correspondence regarding Specialty RX           0.30        700.00       $210.00
                                settlement
 06/23/2020   JSP      BL       Analysis regarding documents requested/produced        0.90        700.00       $630.00
 06/23/2020   JSP      BL       Confer with Glass Ratner group regarding               0.20        700.00       $140.00
                                documents requested/produced
 06/23/2020   JSP      BL       Confer with T. Buck regarding A/R issues               0.20        700.00       $140.00
 06/23/2020   JSP      BL       Confer with C. Hill and N. Basalyga regarding          0.30        700.00       $210.00
                                documents requested
 06/24/2020   JSP      BL       Analysis regarding document requests and response      1.60        700.00      $1,120.00
                                to same
 06/24/2020   IDS      BL       Review and revise 9019 motion for global               0.60        700.00       $420.00
                                settlement.
 06/25/2020   JSP      BL       Further review/analysis of initial document request    0.90        700.00       $630.00
                                response from debtor/C. Hill
 06/25/2020   JSP      BL       Call with D. Greenglatt regarding outstanding          0.30        700.00       $210.00
                                document requests
 06/25/2020   JSP      BL       Call with C. Hil regarding outstanding document        0.40        700.00       $280.00
                                request and initial response
 06/25/2020   JSP      BL       Call with B. Bieber and others regarding A/R issues    0.80        700.00       $560.00
 06/25/2020   IDS      BL       Review correspondence from M. Schmergel                0.20        700.00       $140.00
                                regarding settlement agreement.
 06/26/2020   JSP      BL       Review/revise draft settlement A/R settlement          0.70        700.00       $490.00
                                agreement
 06/26/2020   JSP      BL       Correspondence regarding bankruptcy issues             0.30        700.00       $210.00
                                impacting A/R settlement agreement
 06/27/2020   JSP      BL       Correspondence to C. Hill regarding document           0.10        700.00        $70.00
                                request
 06/27/2020   JSP      BL       Analysis regarding due diligence document              0.80        700.00       $560.00
                                responses
 06/27/2020   JSP      BL       Further revisions to A/R settlement agreement          0.70        700.00       $490.00
 06/28/2020   JSP      BL       Prepare for call with C. Hill regarding document       0.70        700.00       $490.00
                                requests




       Case
       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW,
              2-20-20230-PRW, Doc
                               Doc
                                Doc1330-5,
                                    768-2,
                                     589, Filed
                                             Filed
                                             Filed08/10/20,
                                                    09/17/20,
                                                    04/28/21, Entered
                                                                 Entered
                                                                 Entered08/10/20
                                                                         09/17/20
                                                                         04/28/2119:04:42,
                                                                                  20:07:56,
                                                                                  15:26:41,
                          Description:
                            Description:
                             Description:
                                       Main
                                         Exhibit
                                          Exhibit
                                            Document
                                                 E,
                                                  B,Page
                                                     Page
                                                        , Page
                                                          62
                                                           10of
                                                              of9106
                                                                  26
                                                                   of 25
Pachulski Stang Ziehl & Jones LLP                                                             Page:     8
Rochester Drug Co-Op O.C.C.                                                                   Invoice 125390
75015 - 00002                                                                                 June 30, 2020


                                                                                      Hours           Rate       Amount
 06/29/2020   JSP      BL       Confer with C. Hill and others regarding document      0.60        700.00        $420.00
                                requests
 06/29/2020   JSP      BL       Further revisions to A/R settlement agreements         0.90        700.00        $630.00
 06/30/2020   JSP      BL       Further review/revisions to A/R settlement             0.70        700.00        $490.00
                                agreement form (and Specialty RX agreement)
 06/30/2020   JSP      BL       Confer with T. Buck, B. Bieber and others regarding    0.70        700.00        $490.00
                                A/R settlement agreement

                                                                                      18.50                    $12,950.00

  Case Administration [B110]
 04/17/2020   LSC      CA       Prepare critical dates memo; calendar entries and      0.60        425.00        $255.00
                                reminders.
 04/21/2020   LSC      CA       Update critical dates memo; calendar entries and       0.50        425.00        $212.50
                                reminders.
 06/02/2020   LSC      CA       Update critical dates memo; calendar entries and       0.30        425.00        $127.50
                                reminders.
 06/08/2020   LSC      CA       Update critical dates memo; calendar entries and       0.30        425.00        $127.50
                                reminders.
 06/17/2020   IDS      CA       Telephone with GR team and Jason Pomerantz             0.80        700.00        $560.00
                                regarding planning, next steps in chapter 11 case.
 06/17/2020   IDS      CA       Telephone call with Jason Pomerantz regarding next     0.60        700.00        $420.00
                                steps, settlement, preference analysis.
 06/22/2020   IDS      CA       Telephone conference with GR team regarding            0.40        700.00        $280.00
                                getting to a plan.
 06/22/2020   IDS      CA       Call with Debtor and Committee professionals           0.60        700.00        $420.00
                                regarding next steps in case.
 06/24/2020   LSC      CA       Update critical dates memo; calendar entries and       0.60        425.00        $255.00
                                reminders.
 06/29/2020   LSC      CA       Update critical dates memo; calendar entries and       0.40        425.00        $170.00
                                reminders.
 06/30/2020   LSC      CA       Correspondence regarding motions and objection         0.20        425.00         $85.00
                                deadlines.

                                                                                       5.30                     $2,912.50

  Claims Admin/Objections[B310]
 06/10/2020   CHM      CO       Draft reply re bar date motion objection by UST.       1.00        675.00        $675.00
 06/10/2020   CHM      CO       Review I. Scharf comments to bar date reply and        0.20        675.00        $135.00
                                update reply accordingly.




       Case
       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW,
              2-20-20230-PRW, Doc
                                Doc
                                 Doc1330-5,
                                     768-2,
                                       589, Filed
                                              Filed
                                              Filed08/10/20,
                                                     09/17/20,
                                                     04/28/21, Entered
                                                                   Entered
                                                                   Entered08/10/20
                                                                            09/17/20
                                                                            04/28/2119:04:42,
                                                                                     20:07:56,
                                                                                     15:26:41,
                          Description:
                            Description:
                             Description:
                                       Main
                                          Exhibit
                                           Exhibit
                                            Document
                                                  E,
                                                   B,Page
                                                      Page
                                                         , Page
                                                            63
                                                             11of
                                                                of10
                                                                   106
                                                                    26of 25
Pachulski Stang Ziehl & Jones LLP                                                             Page:     9
Rochester Drug Co-Op O.C.C.                                                                   Invoice 125390
75015 - 00002                                                                                 June 30, 2020


                                                                                      Hours           Rate      Amount
 06/10/2020   JSP      CO       Confer with C. Hill and others regarding bar date      0.40        700.00       $280.00
                                motion
 06/10/2020   IDS      CO       Review UST limited objection to bar date.              0.40        700.00       $280.00
 06/10/2020   IDS      CO       Email to C. Hill regarding limited objection to bar    0.10        700.00        $70.00
                                date.
 06/10/2020   IDS      CO       Email to JSP, C Mackle regarding reply to UST          0.10        700.00        $70.00
                                objection to bar date.
 06/10/2020   IDS      CO       Revise and draft reply regarding UST objection to      0.30        700.00       $210.00
                                bar date.
 06/10/2020   IDS      CO       Email with M. Schmergel regarding bar date.            0.20        700.00       $140.00
 06/11/2020   JSP      CO       Attention to issues regarding bar date motion          0.70        700.00       $490.00
 06/11/2020   IDS      CO       Finalize response to UST bar date objection.           0.50        700.00       $350.00
 06/11/2020   IDS      CO       Telephone conference with C. Hill regarding            0.20        700.00       $140.00
                                oversees sales, UST objection to bar date.
 06/11/2020   IDS      CO       Revise response regarding objection to bar date        0.50        700.00       $350.00
                                motion by UST.
 06/11/2020   LSC      CO       Proofread reply re bar date motion and                 0.30        425.00       $127.50
                                correspondence regarding same.
 06/12/2020   JSP      CO       Confer with C. Hill regarding bar date order           0.20        700.00       $140.00
 06/12/2020   JSP      CO       Review revised bar date order                          0.60        700.00       $420.00
 06/12/2020   IDS      CO       Email to committee regarding status of bar date        0.20        700.00       $140.00
                                motion.

                                                                                       5.90                    $4,017.50

  Compensation Prof. [B160]
 06/03/2020   IDS      CP       Review email from C.Hill regarding OCP motion.         0.30        700.00       $210.00
 06/08/2020   IDS      CP       Review email for debtor's counsel regarding OCP        0.30        700.00       $210.00
                                motion.
 06/08/2020   IDS      CP       Revise draft email from Jason Pomerantz to C.Hill      0.30        700.00       $210.00
                                regarding OCP motion.
 06/08/2020   IDS      CP       Review docket in USA v. Doud regarding OCP             0.30        700.00       $210.00
                                motion.
 06/09/2020   IDS      CP       Telephone conference with JSP regarding OCP            0.20        700.00       $140.00
                                motion.
 06/09/2020   IDS      CP       Email to JSP regarding OCP motion.                     0.20        700.00       $140.00
 06/17/2020   IDS      CP       Emails to GR regarding fee statement.                  0.20        700.00       $140.00
 06/17/2020   IDS      CP       Emails with Pachulski Stang Ziehl & Jones team         0.40        700.00       $280.00




       Case
       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW,
              2-20-20230-PRW, Doc
                                Doc
                                 Doc1330-5,
                                     768-2,
                                       589, Filed
                                              Filed
                                              Filed08/10/20,
                                                     09/17/20,
                                                     04/28/21, Entered
                                                                   Entered
                                                                   Entered08/10/20
                                                                            09/17/20
                                                                            04/28/2119:04:42,
                                                                                     20:07:56,
                                                                                     15:26:41,
                          Description:
                            Description:
                             Description:
                                       Main
                                          Exhibit
                                           Exhibit
                                            Document
                                                  E,
                                                   B,Page
                                                      Page
                                                         , Page
                                                            64
                                                             12of
                                                                of11
                                                                   106
                                                                    26of 25
Pachulski Stang Ziehl & Jones LLP                                                             Page:    10
Rochester Drug Co-Op O.C.C.                                                                   Invoice 125390
75015 - 00002                                                                                 June 30, 2020


                                                                                      Hours           Rate      Amount
                                regarding fee statement.
 06/18/2020   IDS      CP       Email to S.Scott regarding OCP motion.                 0.20        700.00       $140.00
 06/26/2020   IDS      CP       Revise PSZJ invoice for fee application.               0.40        700.00       $280.00

                                                                                       2.80                    $1,960.00

  Employee Benefit/Pension-B220
 06/03/2020   JSP      EB       Review correspondence/pleadings from C. Hill           0.40        700.00       $280.00
                                regarding KIEP motion/order
 06/05/2020   JSP      EB       Review correspondence from C. Hill regarding           0.30        700.00       $210.00
                                KEIP/KERP motion
 06/30/2020   IDS      EB       Review new KERP/ KIEP pleadings from debtor.           1.00        700.00       $700.00
 06/30/2020   IDS      EB       Email to R. Morrisey regarding KERP.                   0.20        700.00       $140.00

                                                                                       1.90                    $1,330.00

  Financing [B230]
 06/02/2020   IDS      FN       Emails with T. Buck, D. Greenblatt regarding M&T       0.20        700.00       $140.00
                                documents.
 06/15/2020   IDS      FN       Review cash flow forecast and email to GR              0.40        700.00       $280.00
                                regarding same.
 06/17/2020   IDS      FN       Review cash call stipulation.                          0.30        700.00       $210.00
 06/19/2020   JSP      FN       Review cash collateral budget                          0.30        700.00       $210.00
 06/19/2020   JSP      FN       Correspondence from T. Buck regarding cash             0.10        700.00        $70.00
                                collateral budget
 06/19/2020   IDS      FN       Email to GR team regarding budget.                     0.10        700.00        $70.00
 06/19/2020   IDS      FN       Review updated budget.                                 0.40        700.00       $280.00

                                                                                       1.80                    $1,260.00

  General Creditors Comm. [B150]
 06/03/2020   IDS      GC       Telephone call with GR and Pachulski Stang Ziehl       0.20        700.00       $140.00
                                & Jones teams regarding asset analysis, bank
                                documents.
 06/05/2020   IDS      GC       Telephone call with creditor regarding case.           0.40        700.00       $280.00
 06/08/2020   IDS      GC       Telephone call with Jason Pomerantz regarding case,    0.20        700.00       $140.00
                                including OCP motion and term sheet.
 06/09/2020   JIS      GC       Call with Ilan Scharf for update regarding property    0.20        700.00       $140.00
                                sale, DOJ settlement and plan.
 06/10/2020   IDS      GC       Email to Committee regarding agenda for                0.30        700.00       $210.00




       Case
       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW,
              2-20-20230-PRW, Doc
                                Doc
                                 Doc1330-5,
                                     768-2,
                                       589, Filed
                                              Filed
                                              Filed08/10/20,
                                                     09/17/20,
                                                     04/28/21, Entered
                                                                   Entered
                                                                   Entered08/10/20
                                                                            09/17/20
                                                                            04/28/2119:04:42,
                                                                                     20:07:56,
                                                                                     15:26:41,
                          Description:
                            Description:
                             Description:
                                       Main
                                          Exhibit
                                           Exhibit
                                            Document
                                                  E,
                                                   B,Page
                                                      Page
                                                         , Page
                                                            65
                                                             13of
                                                                of12
                                                                   106
                                                                    26of 25
Pachulski Stang Ziehl & Jones LLP                                                              Page:    11
Rochester Drug Co-Op O.C.C.                                                                    Invoice 125390
75015 - 00002                                                                                  June 30, 2020


                                                                                       Hours           Rate      Amount
                                Committee call.
 06/11/2020   JSP      GC       Participate on Committee call regarding case status     0.70        700.00       $490.00
 06/11/2020   JSP      GC       Prepare for Committee call                              0.40        700.00       $280.00
 06/11/2020   JSP      GC       Review updated presentation from GlassRatner            0.80        700.00       $560.00
                                regarding documents reviewed, finances, assets and
                                other matters
 06/11/2020   IDS      GC       Call with Committee regarding pending motions,          0.70        700.00       $490.00
                                global term sheet.
 06/12/2020   IDS      GC       Email to committee regarding hearing.                   0.20        700.00       $140.00
 06/17/2020   JSP      GC       Conference call with Glass Ratner team and I.           0.60        700.00       $420.00
                                Scharf regarding case strategy
 06/18/2020   JSP      GC       Prepare for Committee call, including review of         0.40        700.00       $280.00
                                agenda and various documents, including Glass
                                Ratner presentation
 06/18/2020   JSP      GC       Participate on committee call to discuss case status    0.80        700.00       $560.00
                                and proposed global settlement
 06/18/2020   IDS      GC       Attend committee call regarding Global settlement,      1.00        700.00       $700.00
                                asset sales. other matters.
 06/24/2020   JSP      GC       Begin preparing for Committee call tomorrow             1.30        700.00       $910.00
                                (including review of correspondence, notes and
                                documents)
 06/24/2020   JSP      GC       Confer with C. Hill, D. Greenblatt and others           0.80        700.00       $560.00
                                regarding document requests
 06/24/2020   JSP      GC       Review initial response from C. Hill regarding          0.80        700.00       $560.00
                                document requests
 06/24/2020   IDS      GC       Emails with R.Malone regarding recusal regarding        0.20        700.00       $140.00
                                antitrust claims.
 06/25/2020   JSP      GC       Prepare for weekly Committee call (including            0.70        700.00       $490.00
                                review of Glass Ratner presentation)
 06/25/2020   JSP      GC       Participate on weekly Committee call                    0.70        700.00       $490.00
 06/25/2020   IDS      GC       Attend committee call.                                  0.70        700.00       $490.00
 06/25/2020   IDS      GC       Review GR deck for committee call.                      0.30        700.00       $210.00
 06/25/2020   IDS      GC       Draft agenda for committee call.                        0.30        700.00       $210.00
 06/25/2020   IDS      GC       Email to Novo regarding potential recusal.              0.20        700.00       $140.00
 06/25/2020   IDS      GC       Emails to Riding and Prasco regarding potential         0.20        700.00       $140.00
                                conflict.

                                                                                       13.10                    $9,170.00




       Case
       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW,
              2-20-20230-PRW, Doc
                                Doc
                                 Doc1330-5,
                                     768-2,
                                       589, Filed
                                              Filed
                                              Filed08/10/20,
                                                     09/17/20,
                                                     04/28/21, Entered
                                                                   Entered
                                                                   Entered08/10/20
                                                                            09/17/20
                                                                            04/28/2119:04:42,
                                                                                     20:07:56,
                                                                                     15:26:41,
                          Description:
                            Description:
                             Description:
                                       Main
                                          Exhibit
                                           Exhibit
                                            Document
                                                  E,
                                                   B,Page
                                                      Page
                                                         , Page
                                                            66
                                                             14of
                                                                of13
                                                                   106
                                                                    26of 25
Pachulski Stang Ziehl & Jones LLP                                                               Page:    12
Rochester Drug Co-Op O.C.C.                                                                     Invoice 125390
75015 - 00002                                                                                   June 30, 2020


                                                                                        Hours           Rate      Amount

  Hearing
 06/12/2020   IDS      HE       Attend hearing regarding bar date motion.                0.40        700.00       $280.00
 06/12/2020   IDS      HE       Prepare for hearing regarding bar date motion.           0.20        700.00       $140.00
 06/19/2020   IDS      HE       Email with C. Hill regarding hearing.                    0.10        700.00        $70.00
 06/19/2020   IDS      HE       Attend hearing regarding bid procedures (Fairfield).     0.50        700.00       $350.00

                                                                                         1.20                     $840.00

  Insurance Coverage
 06/09/2020   IAWN IC           Exchange emails with pomerantz and scharf re             0.20        700.00       $140.00
                                review of policies and elements of fraudulent
                                transfer claim
 06/09/2020   IDS      IC       Telephone conference with Debtors regarding Tail         0.70        700.00       $490.00
                                insurance.
 06/09/2020   IDS      IC       Telephone conference with T. Buck regarding tail         0.20        700.00       $140.00
                                insurance.
 06/09/2020   IDS      IC       Review primary and excess D&D policies.                  1.70        700.00      $1,190.00
 06/12/2020   IAWN IC           Review and analyze policies re exclusions and            2.40        700.00      $1,680.00
                                exceptions to coverage, including fraudulent transfer
 06/12/2020   IAWN IC           Telephone conference with Jeffrey N. Pomerantz           0.30        700.00       $210.00
                                and Ilan Scharf re analysis of coverage
 06/12/2020   IAWN IC           Review coverage ruling in Rochester Drug Co-Op           0.20        700.00       $140.00
                                and forward to Ilan Scharf
 06/12/2020   IDS      IC       Review insurance ruling regarding Hiscox.                0.80        700.00       $560.00
 06/24/2020   IDS      IC       Telephone call with Debtor professionals regarding       0.70        700.00       $490.00
                                insurance litigations. (Hiscox)
 06/24/2020   IAWN IC           Exchange emails with Jason S. Pomerantz re               0.10        700.00        $70.00
                                telephone conference on insurance
 06/25/2020   IAWN IC           Exchange emails with Ilan Scharf and Jason S             0.10        700.00        $70.00
                                Pomerantz re telephone call
 06/25/2020   IAWN IC           Telephone conference with Jeffrey N Pomerantz and        0.20        700.00       $140.00
                                Ilan Scharf re insurance
 06/25/2020   IDS      IC       Telephone call with IAWN and Jason Pomerantz             0.40        700.00       $280.00
                                regarding insurance.
 06/30/2020   JSP      IC       Attention to insurance litigation matters, including     1.60        700.00      $1,120.00
                                Hiscox

                                                                                         9.60                    $6,720.00




       Case
       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW,
              2-20-20230-PRW, Doc
                                Doc
                                 Doc1330-5,
                                     768-2,
                                       589, Filed
                                              Filed
                                              Filed08/10/20,
                                                     09/17/20,
                                                     04/28/21, Entered
                                                                   Entered
                                                                   Entered08/10/20
                                                                            09/17/20
                                                                            04/28/2119:04:42,
                                                                                     20:07:56,
                                                                                     15:26:41,
                          Description:
                            Description:
                             Description:
                                       Main
                                          Exhibit
                                           Exhibit
                                            Document
                                                  E,
                                                   B,Page
                                                      Page
                                                         , Page
                                                            67
                                                             15of
                                                                of14
                                                                   106
                                                                    26of 25
Pachulski Stang Ziehl & Jones LLP                                                            Page:    13
Rochester Drug Co-Op O.C.C.                                                                  Invoice 125390
75015 - 00002                                                                                June 30, 2020


                                                                                     Hours           Rate      Amount

  Plan & Disclosure Stmt. [B320]
 06/01/2020   JSP      PD       Call with Debtor to discuss counter-proposal          0.20        700.00       $140.00
 06/01/2020   JSP      PD       Call with I. Scharf and B. Brownstein regarding       0.30        700.00       $210.00
                                settlement discussions with debtor, M&T,
                                government
 06/01/2020   JSP      PD       Strategize regarding counter-proposal to likely       1.60        700.00      $1,120.00
                                response from M&T/Gov't
 06/01/2020   IDS      PD       Telephone conference with Debtor's counsel            0.20        700.00       $140.00
                                regarding term sheet.
 06/01/2020   IDS      PD       Telephone conference with T. Buck regarding term      0.20        700.00       $140.00
                                sheet.
 06/01/2020   IDS      PD       Telephone conference with B. Brownstein regarding     0.40        700.00       $280.00
                                term sheet.
 06/01/2020   IDS      PD       EMail to Buck with term sheet.                        0.20        700.00       $140.00
 06/01/2020   IDS      PD       Revise Global term sheet.                             0.80        700.00       $560.00
 06/01/2020   IDS      PD       Email to M&T counsel regarding term sheet.            0.20        700.00       $140.00
 06/02/2020   JSP      PD       Further analysis regarding counter-proposal based     1.30        700.00       $910.00
                                on next response from bank/government
 06/03/2020   JSP      PD       Review correspondence to M&T regarding revised        0.10        700.00        $70.00
                                term sheet
 06/04/2020   JSP      PD       Review/analyze M&T's response to the term sheet       2.70        700.00      $1,890.00
                                and counter-proposal to same
 06/04/2020   IDS      PD       Telephone call with A. Talesnick regarding Global     0.40        700.00       $280.00
                                settlement offer.
 06/04/2020   IDS      PD       Initial review of bank term sheet.                    0.30        700.00       $210.00
 06/04/2020   IDS      PD       Work on Global term sheet.                            0.70        700.00       $490.00
 06/05/2020   JSP      PD       Analysis regarding bank's response to term sheet      2.60        700.00      $1,820.00
                                counter-offer and response to same
 06/05/2020   JSP      PD       Call with I. Scharf, T. Buck and D. Greenblatt        0.30        700.00       $210.00
                                regarding term sheet counter-proposal
 06/05/2020   IDS      PD       Email to Donato regarding Global Term sheet.          0.10        700.00        $70.00
 06/05/2020   IDS      PD       Telephone call with G.R. , Jason Pomerantz            0.40        700.00       $280.00
                                regarding Global term sheet.
 06/05/2020   IDS      PD       Telephone call with S.Donato regarding Global term    0.30        700.00       $210.00
                                sheet.
 06/05/2020   IDS      PD       Review revised term sheet and email from M.           0.50        700.00       $350.00
                                Schmerger.




       Case
       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW,
              2-20-20230-PRW, Doc
                                Doc
                                 Doc1330-5,
                                     768-2,
                                       589, Filed
                                              Filed
                                              Filed08/10/20,
                                                     09/17/20,
                                                     04/28/21, Entered
                                                                   Entered
                                                                   Entered08/10/20
                                                                            09/17/20
                                                                            04/28/2119:04:42,
                                                                                     20:07:56,
                                                                                     15:26:41,
                          Description:
                            Description:
                             Description:
                                       Main
                                          Exhibit
                                           Exhibit
                                            Document
                                                  E,
                                                   B,Page
                                                      Page
                                                         , Page
                                                            68
                                                             16of
                                                                of15
                                                                   106
                                                                    26of 25
Pachulski Stang Ziehl & Jones LLP                                                             Page:    14
Rochester Drug Co-Op O.C.C.                                                                   Invoice 125390
75015 - 00002                                                                                 June 30, 2020


                                                                                      Hours           Rate      Amount
 06/07/2020   JSP      PD       Further comments regarding term sheet                  0.90        700.00       $630.00
                                counter-proposal
 06/08/2020   IDS      PD       Revise term sheet for Global settlement.               0.80        700.00       $560.00
 06/08/2020   IDS      PD       Telephone call with GR, Pachulski Stang Ziehl &        0.50        700.00       $350.00
                                Jones teams regarding revised term sheet for Global
                                settlement.
 06/08/2020   IDS      PD       Further revisions to term sheet for Global             0.40        700.00       $280.00
                                Settlement.
 06/08/2020   IDS      PD       Email to bank, debtor, USA counsel regarding           0.30        700.00       $210.00
                                Global Settlement.
 06/08/2020   JSP      PD       Confer with GlassRatner group and I. Scharf re:        0.40        700.00       $280.00
                                proposed global settlement negotiations and term
                                sheet
 06/08/2020   JSP      PD       Analysis regarding counter-proposal to bank/gov't      1.20        700.00       $840.00
 06/09/2020   IDS      PD       Telephone conference with A. Talesnick regarding       0.50        700.00       $350.00
                                term sheet.
 06/09/2020   IDS      PD       Telephone conference with M. Schmegel regarding        0.40        700.00       $280.00
                                term sheet.
 06/09/2020   IDS      PD       Telephone conference with T. Buck regarding term       0.20        700.00       $140.00
                                sheet.
 06/09/2020   JSP      PD       Analysis regarding term sheet counter-proposal and     0.90        700.00       $630.00
                                possible resolution of disputes regarding same
 06/09/2020   JSP      PD       Confer with I. Scharf and T. Buck                      0.30        700.00       $210.00
                                (calls/correspondence) regarding term sheet
                                negotiations
 06/10/2020   JSP      PD       Strategize/analysis regarding term sheet               2.60        700.00      $1,820.00
                                counter-offer and response to same
 06/10/2020   JSP      PD       Calls with GlassRatner and/or I. Scharf and/or C.      0.70        700.00       $490.00
                                Hill/S. Donato regarding term sheet
 06/10/2020   IDS      PD       Telephone conference with T. Buck regarding term       0.10        700.00        $70.00
                                sheet.
 06/10/2020   IDS      PD       Telephone conference with Debtor's counsel             0.50        700.00       $350.00
                                regarding term sheet, UST objection to sale.
 06/10/2020   IDS      PD       Telephone conference with T. Buck, JSP regarding       0.40        700.00       $280.00
                                term sheet.
 06/10/2020   IDS      PD       Email with T. Buck regarding term sheet.               0.20        700.00       $140.00
 06/11/2020   IDS      PD       Telephone conference with A. Talesneck regarding       0.20        700.00       $140.00
                                term sheet.
 06/11/2020   IDS      PD       Telephone conference with T. Buck regarding term       0.20        700.00       $140.00




       Case
       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW,
              2-20-20230-PRW, Doc
                                Doc
                                 Doc1330-5,
                                     768-2,
                                       589, Filed
                                              Filed
                                              Filed08/10/20,
                                                     09/17/20,
                                                     04/28/21, Entered
                                                                   Entered
                                                                   Entered08/10/20
                                                                            09/17/20
                                                                            04/28/2119:04:42,
                                                                                     20:07:56,
                                                                                     15:26:41,
                          Description:
                            Description:
                             Description:
                                       Main
                                          Exhibit
                                           Exhibit
                                            Document
                                                  E,
                                                   B,Page
                                                      Page
                                                         , Page
                                                            69
                                                             17of
                                                                of16
                                                                   106
                                                                    26of 25
Pachulski Stang Ziehl & Jones LLP                                                               Page:    15
Rochester Drug Co-Op O.C.C.                                                                     Invoice 125390
75015 - 00002                                                                                   June 30, 2020


                                                                                        Hours           Rate      Amount
                                sheet
 06/11/2020   IDS      PD       Email to M. Schmergel regarding term sheet.              0.10        700.00        $70.00
 06/12/2020   JSP      PD       Review correspondence/documents regarding term           1.60        700.00      $1,120.00
                                sheet negotiations
 06/12/2020   IDS      PD       Email to T. Back regarding term sheet.                   0.20        700.00       $140.00
 06/12/2020   IDS      PD       Telephone call with Talesnick regarding term sheet.      0.40        700.00       $280.00
 06/12/2020   IDS      PD       Revise term sheet.                                       0.80        700.00       $560.00
 06/14/2020   IDS      PD       Email with Donato regarding Global Settlement            0.20        700.00       $140.00
                                Agreement.
 06/14/2020   IDS      PD       Call with GR Team regarding Global Settlement            0.50        700.00       $350.00
                                Agreement.
 06/14/2020   IDS      PD       Call with lender regarding Global Settlement             0.50        700.00       $350.00
                                agreement.
 06/14/2020   IDS      PD       Revise Global Settlement Agreement                       0.40        700.00       $280.00
 06/15/2020   JSP      PD       Correspondence regarding settlement                      1.60        700.00      $1,120.00
                                terms/negotiations with bank/government
 06/15/2020   IDS      PD       Draft email to committee regarding Global Term           0.60        700.00       $420.00
                                Sheet.
 06/16/2020   JSP      PD       Correspondence regarding term sheet negotiations         1.80        700.00      $1,260.00
                                with bank/government
 06/16/2020   IDS      PD       Review revised Global Term Sheet.                        1.10        700.00       $770.00
 06/17/2020   IDS      PD       Review comments to global settlement .                   0.30        700.00       $210.00
 06/17/2020   IDS      PD       Review USA comments to global settlement.                0.30        700.00       $210.00
 06/17/2020   JSP      PD       Correspondence regarding term sheet issues               1.40        700.00       $980.00
 06/17/2020   IDS      PD       Email to C. Hill regarding plan.                         0.20        700.00       $140.00
 06/19/2020   JSP      PD       Review draft settlement agreement, including             1.70        700.00      $1,190.00
                                comments to same
 06/19/2020   IDS      PD       Revise Global Term sheet.                                0.80        700.00       $560.00
 06/22/2020   JSP      PD       Correspondence regarding settlement agreement            1.90        700.00      $1,330.00
                                revisions
 06/23/2020   IDS      PD       Review and provide comments to 9019 motion.              1.10        700.00       $770.00
 06/23/2020   JSP      PD       Analysis regarding Plan issues, including ordinary       1.70        700.00      $1,190.00
                                course professionals, releases, and liquidation trust
 06/23/2020   JSP      PD       Review revised 9019 motion (global settlement)           0.60        700.00       $420.00
 06/23/2020   GSG      PD       Confer with J.S. Pomerantz and I. Scharf re              0.20        700.00       $140.00
                                liquidation trust and claims.




       Case
       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW,
              2-20-20230-PRW, Doc
                                Doc
                                 Doc1330-5,
                                     768-2,
                                       589, Filed
                                              Filed
                                              Filed08/10/20,
                                                     09/17/20,
                                                     04/28/21, Entered
                                                                   Entered
                                                                   Entered08/10/20
                                                                            09/17/20
                                                                            04/28/2119:04:42,
                                                                                     20:07:56,
                                                                                     15:26:41,
                          Description:
                            Description:
                             Description:
                                       Main
                                          Exhibit
                                           Exhibit
                                            Document
                                                  E,
                                                   B,Page
                                                      Page
                                                         , Page
                                                            70
                                                             18of
                                                                of17
                                                                   106
                                                                    26of 25
Pachulski Stang Ziehl & Jones LLP                                                                 Page:    16
Rochester Drug Co-Op O.C.C.                                                                       Invoice 125390
75015 - 00002                                                                                     June 30, 2020


                                                                                          Hours           Rate       Amount
 06/29/2020   JSP      PD       Analysis regarding various plan issues                     1.60        700.00      $1,120.00
 06/30/2020   JSP      PD       Attention to issues regarding plan/disclosure              1.30        700.00        $910.00
                                statement

                                                                                          48.40                    $33,880.00

  PSZ&J Retention
 06/05/2020   LSC      PR       Prepare certificate of service, file, and serve            1.10        425.00        $467.50
                                Supplemental Declaration of Ilan Scharf in support
                                of PSZJ retention.
 06/17/2020   LSC      PR       File proposed order approving retention of PSZJ and        0.20        425.00         $85.00
                                correspondence regarding the same.

                                                                                           1.30                      $552.50

  Retention of Prof. [B160]
 05/12/2020   LSC      RP       Prepare service list (.5); draft certificate of service    1.30        425.00        $552.50
                                (.3); finalize, file, and serve PSZJ retention
                                application (.5).
 05/12/2020   LSC      RP       Draft certificate of service (.3); finalize, file, and     0.80        425.00        $340.00
                                serve GlassRatner retention application (.5).
 06/02/2020   CHM      RP       Telephone conference with I. Scharf and J.                 0.30        675.00        $202.50
                                Pomerantz re OCP research.
 06/02/2020   JSP      RP       Analysis regarding objection to debtor's motion to         0.40        700.00        $280.00
                                pay ordinary course professionals
 06/02/2020   JSP      RP       Correspondence to S. Donato regarding debtor's             0.10        700.00         $70.00
                                motion regarding ordinary course professionals
 06/03/2020   IDS      RP       Draft supplemental declaration regarding Pachulski         0.50        700.00        $350.00
                                Stang Ziehl and Jones retention.
 06/03/2020   CHM      RP       Begin preparation of objection to OCP motion.              0.90        675.00        $607.50
 06/03/2020   CHM      RP       Draft OCP objection and email same to J.                   1.80        675.00      $1,215.00
                                Pomerantz.
 06/04/2020   IDS      RP       Email to S.Shannon regarding Pachulski Stang Ziehl         0.10        700.00         $70.00
                                & Jones retention.
 06/04/2020   CHM      RP       Telephone conference with J. Pomerantz and I.              0.10        675.00         $67.50
                                Scharf re OCP motion.
 06/04/2020   CHM      RP       Telephone conference with J. Pomerantz re OCP              0.10        675.00         $67.50
                                response.
 06/04/2020   CHM      RP       Draft email to counsel re OCP proposed resolution.         0.70        675.00        $472.50
 06/04/2020   JSP      RP       Correspondence regarding objection to OCP motion           0.80        700.00        $560.00
                                by debtor




       Case
       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW,
              2-20-20230-PRW, Doc
                                Doc
                                 Doc1330-5,
                                     768-2,
                                       589, Filed
                                              Filed
                                              Filed08/10/20,
                                                     09/17/20,
                                                     04/28/21, Entered
                                                                   Entered
                                                                   Entered08/10/20
                                                                            09/17/20
                                                                            04/28/2119:04:42,
                                                                                     20:07:56,
                                                                                     15:26:41,
                          Description:
                            Description:
                             Description:
                                       Main
                                          Exhibit
                                           Exhibit
                                            Document
                                                  E,
                                                   B,Page
                                                      Page
                                                         , Page
                                                            71
                                                             19of
                                                                of18
                                                                   106
                                                                    26of 25
Pachulski Stang Ziehl & Jones LLP                                                              Page:    17
Rochester Drug Co-Op O.C.C.                                                                    Invoice 125390
75015 - 00002                                                                                  June 30, 2020


                                                                                       Hours           Rate     Amount
 06/05/2020   IDS      RP       Finalize supplemental IDS deck regarding Pachulski      0.40        700.00      $280.00
                                Stang ZIehl & Jones retention.
 06/05/2020   JSP      RP       Notes regarding objection to debtor's OCP motion,       0.70        700.00      $490.00
                                including draft response to debtor regarding same
 06/08/2020   IDS      RP       Revise email regarding OCP motion.                      0.40        700.00      $280.00
 06/08/2020   JSP      RP       Correspondence to/from C. Hill and S. Donato            0.90        700.00      $630.00
                                regarding Ordinary Course Professionals motion and
                                objections to same
 06/09/2020   CHM      RP       Telephone conference with J. Pomerantz re Debtor's      0.10        675.00       $67.50
                                counsel proposal on OCP.
 06/09/2020   CHM      RP       Review email from debtor's counsel re OCP               0.10        675.00       $67.50
                                proposal.
 06/09/2020   JSP      RP       Telephone call with C. Hill regarding OCP motion        0.30        700.00      $210.00
                                and objection to same
 06/09/2020   JSP      RP       Correspondence to/from C. Hill and others regarding     0.40        700.00      $280.00
                                objections to OCP motion and potential resolution of
                                same
 06/10/2020   JSP      RP       Confer with C. Hill regarding OCP motion, order         0.60        700.00      $420.00
                                and objections/issues with same
 06/11/2020   IDS      RP       Telephone conference with JSP regarding OCP             0.10        700.00       $70.00
                                motion.
 06/11/2020   IDS      RP       Review emails from C. Hill to JSP regarding OCP         0.10        700.00       $70.00
                                motion.
 06/11/2020   JSP      RP       Review debtor's draft order on certain ordinary         0.40        700.00      $280.00
                                course professionals
 06/11/2020   JSP      RP       Telephone call with C. Hill regarding draft order on    0.20        700.00      $140.00
                                ordinary course professionals
 06/15/2020   JSP      RP       Prepare for call with C. Hill regarding ordinary        0.30        700.00      $210.00
                                course professionals motion - former and current
                                employees/officers
 06/15/2020   JSP      RP       Participate on call with C. Hill regarding ordinary     0.30        700.00      $210.00
                                course professionals
 06/16/2020   JSP      RP       Confer with C. Hill regarding OCP motion                0.30        700.00      $210.00
 06/17/2020   IDS      RP       Emails with UST regarding GR retention                  0.20        700.00      $140.00
                                application.
 06/18/2020   IDS      RP       Review GR retention application regarding UST           0.40        700.00      $280.00
                                question on identification.
 06/18/2020   IDS      RP       Respond to UST question regarding GR                    0.10        700.00       $70.00
                                identification provisions.




       Case
       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW,
              2-20-20230-PRW, Doc
                                Doc
                                 Doc1330-5,
                                     768-2,
                                       589, Filed
                                              Filed
                                              Filed08/10/20,
                                                     09/17/20,
                                                     04/28/21, Entered
                                                                   Entered
                                                                   Entered08/10/20
                                                                            09/17/20
                                                                            04/28/2119:04:42,
                                                                                     20:07:56,
                                                                                     15:26:41,
                          Description:
                            Description:
                             Description:
                                       Main
                                          Exhibit
                                           Exhibit
                                            Document
                                                  E,
                                                   B,Page
                                                      Page
                                                         , Page
                                                            72
                                                             20of
                                                                of19
                                                                   106
                                                                    26of 25
Pachulski Stang Ziehl & Jones LLP                                                                Page:    18
Rochester Drug Co-Op O.C.C.                                                                      Invoice 125390
75015 - 00002                                                                                    June 30, 2020


                                                                                         Hours           Rate       Amount
 06/18/2020   IDS      RP       Email to G.R. regarding retention application.            0.10        700.00         $70.00
 06/19/2020   JSP      RP       Analysis regarding OCP motion relating to current         0.40        700.00        $280.00
                                and former officers/employees
 06/19/2020   JSP      RP       Confer with C. Hill and I. Scharf regarding OCP           0.40        700.00        $280.00
                                motion as it relates to counsel for current and former
                                officers and employees
 06/22/2020   JSP      RP       Correspondence regarding issues with OCP for              0.70        700.00        $490.00
                                former/current employees/directors
 06/23/2020   JSP      RP       Correspondence from C. Hill regarding ordinary            0.10        700.00         $70.00
                                course professionals motion

                                                                                         15.90                    $10,450.00

  Stay Litigation [B140]
 06/18/2020   JSP      SL       Review Mead Pharmacy relief from stay motion              0.40        700.00        $280.00
 06/18/2020   JSP      SL       Analysis regarding counter-claim issues raised by         0.40        700.00        $280.00
                                Mead
 06/18/2020   IDS      SL       Review Meade motion for stay relief.                      0.80        700.00        $560.00
 06/18/2020   IDS      SL       Email to GSG regarding objection to stay relief           0.20        700.00        $140.00
                                (Meade)
 06/18/2020   GSG      SL       Review R/S motion by pharmacies; review LBR re            0.70        700.00        $490.00
                                response timing.
 06/18/2020   GSG      SL       Con call with J.S. Pomerantz and I. Scharf re             0.40        700.00        $280.00
                                opposition to relief from stay.
 06/18/2020   GSG      SL       Review relief from stay MPA and state court               0.90        700.00        $630.00
                                complaint re relief from stay.
 06/19/2020   GSG      SL       Review state court complaint, proposed                    0.90        700.00        $630.00
                                counterclaims, and answer by Mead Square etc;
                                notes re same.
 06/19/2020   GSG      SL       Research case law re objection to relief from stay        5.30        700.00      $3,710.00
                                and prepare opposition arguments.
 06/20/2020   JSP      SL       Further review/analysis of relief from stay motion,       0.90        700.00        $630.00
                                including possible impact of same on other potential
                                litigation
 06/20/2020   JSP      SL       Correspondence to Committee regarding motion for          0.40        700.00        $280.00
                                relief from stay (Mead) and opposition to same
 06/22/2020   GSG      SL       Draft intro and objection to relief from stay by Mead     7.90        700.00      $5,530.00
                                Square; review pleadings re additional facts.
 06/23/2020   GSG      SL       Research/review cases re stay relief factors              0.90        700.00        $630.00
 06/23/2020   GSG      SL       Draft objection to relief from stay re Mead Square.       7.10        700.00      $4,970.00




       Case
       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW,
              2-20-20230-PRW, Doc
                                Doc
                                 Doc1330-5,
                                     768-2,
                                       589, Filed
                                              Filed
                                              Filed08/10/20,
                                                     09/17/20,
                                                     04/28/21, Entered
                                                                   Entered
                                                                   Entered08/10/20
                                                                            09/17/20
                                                                            04/28/2119:04:42,
                                                                                     20:07:56,
                                                                                     15:26:41,
                          Description:
                            Description:
                             Description:
                                       Main
                                          Exhibit
                                           Exhibit
                                            Document
                                                  E,
                                                   B,Page
                                                      Page
                                                         , Page
                                                            73
                                                             21of
                                                                of20
                                                                   106
                                                                    26of 25
Pachulski Stang Ziehl & Jones LLP                                                               Page:    19
Rochester Drug Co-Op O.C.C.                                                                     Invoice 125390
75015 - 00002                                                                                   June 30, 2020


                                                                                        Hours           Rate        Amount
 06/24/2020   IDS      SL       Review Novartis Motion for stay relief.                  0.60        700.00         $420.00
 06/24/2020   IDS      SL       Review Merck motion for stay relief.                     0.60        700.00         $420.00
 06/24/2020   IDS      SL       Email to G.Greenwood regarding Merck to Novartis         0.30        700.00         $210.00
                                motions.
 06/24/2020   IDS      SL       Review research files regarding set off rights for       0.80        700.00         $560.00
                                Merck to Novartis Motions.
 06/24/2020   GSG      SL       Draft/revise objection to stay relief re Mead Square.    1.20        700.00         $840.00
 06/24/2020   GSG      SL       Review additional relief from stay motions re anti       1.40        700.00         $980.00
                                trust litigation.
 06/25/2020   IDS      SL       Review case law and research file regarding set off.     1.80        700.00       $1,260.00
 06/25/2020   GSG      SL       Research re 362(a)(7) and cases permitting setoff.       1.80        700.00       $1,260.00
 06/25/2020   GSG      SL       Research/review dockets re antitrust litigation and      2.20        700.00       $1,540.00
                                class action status; review parties, complaints, and
                                answers.
 06/26/2020   GSG      SL       Review judge?s procedures re calendar and response       0.20        700.00         $140.00
                                deadlines.
 06/26/2020   GSG      SL       Review debtor schedules re Merck/Novartis;               1.60        700.00       $1,120.00
                                research re class mutuality re setoff re Merck and
                                Novartis.
 06/29/2020   GSG      SL       Review cases cited by Merck/Novartis re stay relief;     2.40        700.00       $1,680.00
                                notes re same.
 06/30/2020   GSG      SL       Review Merck report and recommendations re               0.30        700.00         $210.00
                                denial of leave to amend by ED VA District Court.
 06/30/2020   GSG      SL       Draft objection to stay relief by Merck Defendants;      6.90        700.00       $4,830.00
                                review case law re mutuality under state law vs
                                bankruptcy law.

                                                                                        49.30                    $34,510.00

  TOTAL SERVICES FOR THIS MATTER:                                                                              $140,502.50




       Case
       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW,
              2-20-20230-PRW, Doc
                                Doc
                                 Doc1330-5,
                                     768-2,
                                       589, Filed
                                              Filed
                                              Filed08/10/20,
                                                     09/17/20,
                                                     04/28/21, Entered
                                                                   Entered
                                                                   Entered08/10/20
                                                                            09/17/20
                                                                            04/28/2119:04:42,
                                                                                     20:07:56,
                                                                                     15:26:41,
                          Description:
                            Description:
                             Description:
                                       Main
                                          Exhibit
                                           Exhibit
                                            Document
                                                  E,
                                                   B,Page
                                                      Page
                                                         , Page
                                                            74
                                                             22of
                                                                of21
                                                                   106
                                                                    26of 25
Pachulski Stang Ziehl & Jones LLP                                              Page:    20
Rochester Drug Co-Op O.C.C.                                                    Invoice 125390
75015 - 00002                                                                  June 30, 2020



 Expenses

 05/06/2020   CC         Conference Call [E105] Loop Up Conference Call, IDS      47.77


 05/08/2020   CC         Conference Call [E105] Loop Up Conference Call, IDS       2.27


 05/08/2020   CC         Conference Call [E105] Loop Up Conference Call, IDS       6.17


 05/11/2020   CC         Conference Call [E105] Loop Up Conference Call, IDS      23.83


 05/14/2020   CC         Conference Call [E105] Loop Up Conference Call, IDS      29.18


 05/14/2020   CC         Conference Call [E105] Loop Up Conference Call, IDS      11.65


 05/21/2020   CC         Conference Call [E105] Loop Up Conference Call, IDS      30.92


 05/22/2020   CC         Conference Call [E105] Loop Up Conference Call, IDS       3.85


 05/25/2020   CC         Conference Call [E105] AT&T Conference Call, JSP          2.38


 05/28/2020   CC         Conference Call [E105] Loop Up Conference Call, IDS      43.79


 06/03/2020   LN         75015.00002 Lexis Charges for 06-03-20                   11.46


 06/05/2020   PO         75015.00002 :Postage Charges for 06-05-20                44.22


 06/05/2020   RE         ( 660 @0.10 PER PG)                                      66.00


 06/05/2020   RE2        SCAN/COPY ( 10 @0.10 PER PG)                              1.00


 06/05/2020   RE2        SCAN/COPY ( 4 @0.10 PER PG)                               0.40


 06/11/2020   RE2        SCAN/COPY ( 12 @0.10 PER PG)                              1.20


 06/11/2020   RE2        SCAN/COPY ( 14 @0.10 PER PG)                              1.40




       Case
       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW,
              2-20-20230-PRW, Doc
                                Doc
                                 Doc1330-5,
                                     768-2,
                                       589, Filed
                                              Filed
                                              Filed08/10/20,
                                                     09/17/20,
                                                     04/28/21, Entered
                                                                   Entered
                                                                   Entered08/10/20
                                                                            09/17/20
                                                                            04/28/2119:04:42,
                                                                                     20:07:56,
                                                                                     15:26:41,
                          Description:
                            Description:
                             Description:
                                       Main
                                          Exhibit
                                           Exhibit
                                            Document
                                                  E,
                                                   B,Page
                                                      Page
                                                         , Page
                                                            75
                                                             23of
                                                                of22
                                                                   106
                                                                    26of 25
Pachulski Stang Ziehl & Jones LLP                                             Page:    21
Rochester Drug Co-Op O.C.C.                                                   Invoice 125390
75015 - 00002                                                                 June 30, 2020



 06/19/2020   LN         75015.00002 Lexis Charges for 06-19-20                  43.13


 06/25/2020   LN         75015.00002 Lexis Charges for 06-25-20                  22.26


 06/26/2020   LN         75015.00002 Lexis Charges for 06-26-20                  64.99


 06/30/2020   PAC        Pacer - Court Research                                  31.00

   Total Expenses for this Matter                                            $488.87




       Case
       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW,
              2-20-20230-PRW, Doc
                                Doc
                                 Doc1330-5,
                                     768-2,
                                       589, Filed
                                              Filed
                                              Filed08/10/20,
                                                     09/17/20,
                                                     04/28/21, Entered
                                                                   Entered
                                                                   Entered08/10/20
                                                                            09/17/20
                                                                            04/28/2119:04:42,
                                                                                     20:07:56,
                                                                                     15:26:41,
                          Description:
                            Description:
                             Description:
                                       Main
                                          Exhibit
                                           Exhibit
                                            Document
                                                  E,
                                                   B,Page
                                                      Page
                                                         , Page
                                                            76
                                                             24of
                                                                of23
                                                                   106
                                                                    26of 25
Pachulski Stang Ziehl & Jones LLP                                                         Page:    22
Rochester Drug Co-Op O.C.C.                                                               Invoice 125390
75015 - 00002                                                                             June 30, 2020


                                                REMITTANCE ADVICE

                                    Please inlcude this Remittance with your payment

For current services rendered through:        06/30/2020

Total Fees                                                                                           $140,502.50

Total Expenses                                                                                             488.87

Total Due on Current Invoice                                                                         $140,991.37

  Outstanding Balance from prior invoices as of        06/30/2020          (May not include recent payments)

A/R Bill Number           Invoice Date               Fees Billed        Expenses Billed              Balance Due
 125170                   05/31/2020               $136,667.50             $610.34                   $137,277.84

             Total Amount Due on Current and Prior Invoices:                                          $278,269.21




       Case
       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW,
              2-20-20230-PRW, Doc
                                Doc
                                 Doc1330-5,
                                     768-2,
                                       589, Filed
                                              Filed
                                              Filed08/10/20,
                                                     09/17/20,
                                                     04/28/21, Entered
                                                                   Entered
                                                                   Entered08/10/20
                                                                            09/17/20
                                                                            04/28/2119:04:42,
                                                                                     20:07:56,
                                                                                     15:26:41,
                          Description:
                            Description:
                             Description:
                                       Main
                                          Exhibit
                                           Exhibit
                                            Document
                                                  E,
                                                   B,Page
                                                      Page
                                                         , Page
                                                            77
                                                             25of
                                                                of24
                                                                   106
                                                                    26of 25
    UNITED STATES BANKRUPTCY COURT
    WESTERN DISTRICT OF NEW YORK

                                                                 )
    In re:                                                       )   Chapter 11
                                                                 )
    ROCHESTER DRUG CO-OPERATIVE, INC.,                           )   Case No. 20-20230
                                                                 )
                                    Debtor.                      )
                                                                 )

                                      CERTIFICATE OF SERVICE

             I, La Asia S. Canty, an Administrative Assistant at the law firm of Pachulski Stang Ziehl

    & Jones LLP, attorneys for The Official Committee of Unsecured Creditors for Rochester Drug

    Co-Operative, Inc., being over the age of 18 and residing in Los Angeles, California, hereby

    certify under penalty of perjury that on the 10th day of August, 2020, I electronically filed the

    SECOND MONTHLY FEE STATEMENT OF PACHULSKI STANG ZIEHL & JONES LLP

    FOR COMPENSATION FOR SERVICES RENDERED AND REIMBURSEMENT OF

    EXPENSES AS COUNSEL TO THE OFFICIAL COMMITTEE OF UNSECURED

    CREDITORS FOR ROCHESTER DRUG CO-OPERATIVE, INC. FOR THE PERIOD JUNE

    1, 2020 THROUGH JUNE 30, 2020 with the Clerk of the Bankruptcy Court for the Western

    District of New York, using the CM/ECF system.

             I also certify that on August 10, 2020, via First Class Mail, using the United States Postal

    Service in the State of California, copies of the above-referenced document were mailed to:

Hon. Paul R. Warren                    Kathleen D. Schmitt, Esq.               Stephen A. Donato
United States Bankruptcy               Office of the U.S. Trustee              Bond, Schoeneck & King, PLLC
Court – Western District               Federal Office Building                 One Lincoln Center
100 State St.                          100 State Street, Room 6090             Syracuse, NY 13202-1355
Rochester, NY 14614                    Rochester, NY 14614



    Dated: August 10, 2020                                                /s/ La Asia S. Canty
                                                                              La Asia S. Canty


    DOCS_NY:40939.2 75015/002
     Case
     Case
      Case2-20-20230-PRW,
           2-20-20230-PRW,
            2-20-20230-PRW, Doc
                              Doc
                               Doc1330-5,
                                   768-2,
                                     589, Filed
                                            Filed
                                            Filed08/10/20,
                                                   09/17/20,
                                                   04/28/21, Entered
                                                                 Entered
                                                                 Entered08/10/20
                                                                          09/17/20
                                                                          04/28/2119:04:42,
                                                                                   20:07:56,
                                                                                   15:26:41,
                        Description:
                          Description:
                           Description:
                                     Main
                                        Exhibit
                                         Exhibit
                                          Document
                                                E,
                                                 B,Page
                                                    Page
                                                       , Page
                                                          78
                                                           26of
                                                              of25
                                                                 106
                                                                  26of 25
                                     EXHIBIT C

                             (Third Monthly Fee Statement)




DOCS_DE:230593.2 75015/002
 Case
 Case2-20-20230-PRW,
      2-20-20230-PRW, Doc
                      Doc1330-5,
                           768-3, Filed
                                     Filed09/17/20,
                                             04/28/21, Entered
                                                         Entered09/17/20
                                                                04/28/2120:07:56,
                                                                         15:26:41,
                    Description:
                     Description:Exhibit
                                  ExhibitE,C,Page
                                              Page791 of 106
                                                         21
UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK

                                                         )
In re:                                                   )   Chapter 11
                                                         )
ROCHESTER DRUG CO-OPERATIVE, INC.,                       )   Case No. 20-20230
                                                         )
                             Debtor.                     )
                                                         )

                                    NOTICE OF FILING

         PLEASE TAKE NOTICE that, in accordance with the Administrative Order Establishing

Procedures for Interim Compensation and Reimbursement of Expenses for Professionals and

Members of Official Committees [Docket No. 333], Pachulski Stang Ziehl & Jones LLP has filed

the Third Monthly Fee Statement of Pachulski Stang Ziehl & Jones LLP for Compensation for

Services Rendered and Reimbursement of Expenses as Counsel to the Official Committee of

Unsecured Creditors for Rochester Drug Co-Operative, Inc. for the Period July 1, 2020 through

July 31, 2020, a copy of which is attached hereto and hereby served upon you.


Date: August 27, 2020                      PACHULSKI STANG ZIEHL & JONES LLP

                                           /s/ Ilan D. Scharf
                                           James I. Stang (pro hac vice)
                                           Ilan D. Scharf
                                           780 Third Avenue, 34th Floor
                                           New York, NY 10017
                                           Telephone: (212) 561-7700
                                           Facsimile: (212) 561-7777
                                           Email: jstang@pszjlaw.com
                                                       ischarf@pszjlaw.com

                                           Counsel to the Official Committee of Unsecured
                                           Creditors




 Case
 Case
  Case2-20-20230-PRW,
       2-20-20230-PRW,
        2-20-20230-PRW, Doc
                         Doc
                          Doc1330-5,
                              768-3,
                               685, Filed
                                       Filed
                                       Filed08/27/20,
                                              09/17/20,
                                               04/28/21, Entered
                                                            Entered
                                                            Entered08/27/20
                                                                    09/17/20
                                                                    04/28/2120:19:19,
                                                                             20:07:56,
                                                                             15:26:41,
                    Description:
                      Description:
                       Description:
                                 Main
                                   Exhibit
                                    Exhibit
                                      Document
                                           E,C,Page
                                                Page
                                                   , Page
                                                     80
                                                      2 of 1106
                                                            21of 20
UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK

                                                         )
In re:                                                   )   Chapter 11
                                                         )
ROCHESTER DRUG CO-OPERATIVE, INC.,                       )   Case No. 20-20230
                                                         )
                             Debtor.                     )
                                                         )

                 THIRD MONTHLY FEE STATEMENT OF
              PACHULSKI STANG ZIEHL & JONES LLP FOR
            COMPENSATION FOR SERVICES RENDERED AND
      REIMBURSEMENT OF EXPENSES AS COUNSEL TO THE OFFICIAL
     COMMITTEE OF UNSECURED CREDITORS FOR ROCHESTER DRUG
  CO-OPERATIVE, INC. FOR THE PERIOD JULY 1, 2020 THROUGH JULY 31, 2020

Name of Applicant:                          Pachulski Stang Ziehl & Jones LLP

Authorized to Provide Professional          The Official Committee of Unsecured Creditors
Services to:                                of Rochester Drug Co-Operative, Inc.

Date of Retention:                          Order Entered June 17, 2020 [Docket No. 409]
                                            Employment Effective as of April 9, 2020
Period for which compensation and
Reimbursement is sought:                    July 1, 2020 through July 31, 2020

Amount of compensation sought as            $96,454.00 (80% of $120,567.50)
actual, reasonable and necessary:

Amount of expense reimbursement sought      $266.87
as actual, reasonable and necessary:

This is a X monthly ____ quarterly ____ final application

This is the third monthly fee statement by Pachulski Stang Ziehl & Jones LLP in this case.




DOCS_NY:41044.3 75015/002
 Case
 Case
  Case2-20-20230-PRW,
       2-20-20230-PRW,
        2-20-20230-PRW, Doc
                         Doc
                          Doc1330-5,
                              768-3,
                               685, Filed
                                       Filed
                                       Filed08/27/20,
                                              09/17/20,
                                               04/28/21, Entered
                                                            Entered
                                                            Entered08/27/20
                                                                    09/17/20
                                                                    04/28/2120:19:19,
                                                                             20:07:56,
                                                                             15:26:41,
                    Description:
                      Description:
                       Description:
                                 Main
                                   Exhibit
                                    Exhibit
                                      Document
                                           E,C,Page
                                                Page
                                                   , Page
                                                     81
                                                      3 of 2106
                                                            21of 20
                               Pachulski Stang Ziehl & Jones LLP
                                           780 Third Avenue
                                              34th Floor
                                          New York, NY 10017
                                                                    July 31, 2020
IDS                                                                 Invoice 125705
                                                                    Client    75015
                                                                    Matter    00002
                                                                              IDS

RE: Committee Representation

 _______________________________________________________________________________________

         STATEMENT OF PROFESSIONAL SERVICES RENDERED THROUGH 07/31/2020
               FEES                                                 $120,567.50
               EXPENSES                                                 $266.87
               TOTAL CURRENT CHARGES                                $120,834.37

               BALANCE FORWARD                                      $278,269.21
               TOTAL BALANCE DUE                                    $399,103.58




       Case
       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW,
              2-20-20230-PRW, Doc
                               Doc
                                Doc1330-5,
                                    768-3,
                                     685, Filed
                                             Filed
                                             Filed08/27/20,
                                                    09/17/20,
                                                     04/28/21, Entered
                                                                  Entered
                                                                  Entered08/27/20
                                                                          09/17/20
                                                                          04/28/2120:19:19,
                                                                                   20:07:56,
                                                                                   15:26:41,
                          Description:
                            Description:
                             Description:
                                       Main
                                         Exhibit
                                          Exhibit
                                            Document
                                                 E,C,Page
                                                      Page
                                                         , Page
                                                           82
                                                            4 of 3106
                                                                  21of 20
Pachulski Stang Ziehl & Jones LLP                                            Page:      2
Rochester Drug Co-Op O.C.C.                                                  Invoice 125705
75015 - 00002                                                                July 31, 2020




  Summary of Services by Professional
  ID        Name                            Title                 Rate        Hours              Amount

 BDD        Dassa, Beth D.                  Paralegal            425.00        0.10              $42.50

 GFB        Brandt, Gina F.                 Counsel              700.00        2.20            $1,540.00

 GSG        Greenwood, Gail S.              Counsel              700.00       43.70           $30,590.00

 IAWN       Nasatir, Iain A. W.             Partner              700.00        1.80            $1,260.00

 IDS        Scharf, Ilan D.                 Partner              700.00       21.60           $15,120.00

 JIS        Stang, James I.                 Partner              700.00        0.30             $210.00

 JSP        Pomerantz, Jason S.             Partner              700.00       78.40           $54,880.00

 LSC        Canty, La Asia S.               Paralegal            425.00        2.60            $1,105.00

 REM        Mikels, Richard E.              Partner              700.00       19.80           $13,860.00

 WLR        Ramseyer, William L.            Counsel              700.00        2.80            $1,960.00

                                                                            173.30            $120,567.50




        Case
        Case
         Case2-20-20230-PRW,
              2-20-20230-PRW,
               2-20-20230-PRW, Doc
                                Doc
                                 Doc1330-5,
                                     768-3,
                                      685, Filed
                                              Filed
                                              Filed08/27/20,
                                                     09/17/20,
                                                      04/28/21, Entered
                                                                   Entered
                                                                   Entered08/27/20
                                                                           09/17/20
                                                                           04/28/2120:19:19,
                                                                                    20:07:56,
                                                                                    15:26:41,
                           Description:
                             Description:
                              Description:
                                        Main
                                          Exhibit
                                           Exhibit
                                             Document
                                                  E,C,Page
                                                       Page
                                                          , Page
                                                            83
                                                             5 of 4106
                                                                   21of 20
Pachulski Stang Ziehl & Jones LLP                                              Page:      3
Rochester Drug Co-Op O.C.C.                                                    Invoice 125705
75015 - 00002                                                                  July 31, 2020


  Summary of Services by Task Code
  Task Code         Description                                        Hours                       Amount

 AA                 Asset Analysis/Recovery[B120]                       8.30                      $5,810.00

 AD                 Asset Disposition [B130]                            1.20                       $840.00

 BL                 Bankruptcy Litigation [L430]                       17.60                     $12,320.00

 CO                 Claims Admin/Objections[B310]                      35.20                     $24,585.00

 CP                 Compensation Prof. [B160]                           4.70                      $2,877.50

 GC                 General Creditors Comm. [B150]                     12.90                      $9,030.00

 IC                 Insurance Coverage                                  3.10                      $2,170.00

 LN                 Litigation (Non-Bankruptcy)                         2.10                      $1,470.00

 PD                 Plan & Disclosure Stmt. [B320]                     63.40                     $44,352.50

 RP                 Retention of Prof. [B160]                           2.20                      $1,540.00

 SL                 Stay Litigation [B140]                             22.60                     $15,572.50

                                                                      173.30                    $120,567.50




       Case
       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW,
              2-20-20230-PRW, Doc
                               Doc
                                Doc1330-5,
                                    768-3,
                                     685, Filed
                                             Filed
                                             Filed08/27/20,
                                                    09/17/20,
                                                     04/28/21, Entered
                                                                  Entered
                                                                  Entered08/27/20
                                                                          09/17/20
                                                                          04/28/2120:19:19,
                                                                                   20:07:56,
                                                                                   15:26:41,
                          Description:
                            Description:
                             Description:
                                       Main
                                         Exhibit
                                          Exhibit
                                            Document
                                                 E,C,Page
                                                      Page
                                                         , Page
                                                           84
                                                            6 of 5106
                                                                  21of 20
Pachulski Stang Ziehl & Jones LLP                                           Page:      4
Rochester Drug Co-Op O.C.C.                                                 Invoice 125705
75015 - 00002                                                               July 31, 2020


  Summary of Expenses
  Description                                                                                     Amount
Conference Call [E105]                                                                  $163.66
CourtLink                                                                                    $52.23
Lexis/Nexis- Legal Research [E                                                                $4.93
Pacer - Court Research                                                                       $21.50
Postage [E108]                                                                                $8.15
Reproduction/ Scan Copy                                                                      $16.40

                                                                                        $266.87




       Case
       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW,
              2-20-20230-PRW, Doc
                               Doc
                                Doc1330-5,
                                    768-3,
                                     685, Filed
                                             Filed
                                             Filed08/27/20,
                                                    09/17/20,
                                                     04/28/21, Entered
                                                                  Entered
                                                                  Entered08/27/20
                                                                          09/17/20
                                                                          04/28/2120:19:19,
                                                                                   20:07:56,
                                                                                   15:26:41,
                          Description:
                            Description:
                             Description:
                                       Main
                                         Exhibit
                                          Exhibit
                                            Document
                                                 E,C,Page
                                                      Page
                                                         , Page
                                                           85
                                                            7 of 6106
                                                                  21of 20
Pachulski Stang Ziehl & Jones LLP                                                             Page:      5
Rochester Drug Co-Op O.C.C.                                                                   Invoice 125705
75015 - 00002                                                                                 July 31, 2020


                                                                                      Hours           Rate      Amount

  Asset Analysis/Recovery[B120]
 07/01/2020   JSP     AA        Call with D. Greenblatt regarding document requests    0.30        700.00       $210.00
                                and preference information

 07/07/2020   JSP     AA        Call with D. Greenblatt regarding preferences          0.20        700.00       $140.00

 07/08/2020   JSP     AA        Correspondence from C. Hill regarding New Jersey       0.10        700.00        $70.00
                                asset sale

 07/14/2020   IDS     AA        Email with Pachulski Stang Ziehl & Jones/ GR           0.20        700.00       $140.00
                                regarding evidence needed for preferences.

 07/14/2020   JSP     AA        Correspondence regarding preferences                   0.40        700.00       $280.00

 07/15/2020   JSP     AA        Correspondence regarding documents, including          0.90        700.00       $630.00
                                preference information

 07/15/2020   JSP     AA        Notes regarding performing preliminary preference      2.40        700.00      $1,680.00
                                analysis

 07/16/2020   JSP     AA        Conference call with D. Greenblatt regarding           0.50        700.00       $350.00
                                preference analysis

 07/23/2020   IDS     AA        Email with JSP regarding preferences.                  0.20        700.00       $140.00

 07/24/2020   JSP     AA        Call with W. Weitz and D. Greenblatt regarding         0.50        700.00       $350.00
                                preferences

 07/24/2020   JSP     AA        Review correspondence and draft report regarding       0.80        700.00       $560.00
                                preferences

 07/27/2020   JSP     AA        Call with D. Greenblatt and W. Weitz regarding         0.20        700.00       $140.00
                                preferences

 07/27/2020   JSP     AA        Review preference preliminary report                   1.60        700.00      $1,120.00

                                                                                       8.30                    $5,810.00

  Asset Disposition [B130]
 07/01/2020   IDS     AD        Telephone call with S. Donato regarding settlements    0.20        700.00       $140.00
                                (A/R) asset sale.

 07/14/2020   IDS     AD        Email to C.Hill regarding Hestrup, Kajai, and          0.20        700.00       $140.00
                                Meyer.

 07/15/2020   JSP     AD        Review sale order and comments to same                 0.40        700.00       $280.00

 07/16/2020   JSP     AD        Review comments to sale order (New Jersey)             0.40        700.00       $280.00

                                                                                       1.20                     $840.00




       Case
       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW,
              2-20-20230-PRW, Doc
                               Doc
                                Doc1330-5,
                                    768-3,
                                     685, Filed
                                             Filed
                                             Filed08/27/20,
                                                    09/17/20,
                                                     04/28/21, Entered
                                                                  Entered
                                                                  Entered08/27/20
                                                                          09/17/20
                                                                          04/28/2120:19:19,
                                                                                   20:07:56,
                                                                                   15:26:41,
                          Description:
                            Description:
                             Description:
                                       Main
                                         Exhibit
                                          Exhibit
                                            Document
                                                 E,C,Page
                                                      Page
                                                         , Page
                                                           86
                                                            8 of 7106
                                                                  21of 20
Pachulski Stang Ziehl & Jones LLP                                                            Page:      6
Rochester Drug Co-Op O.C.C.                                                                  Invoice 125705
75015 - 00002                                                                                July 31, 2020


                                                                                     Hours           Rate     Amount

  Bankruptcy Litigation [L430]
 07/01/2020   JSP     BL        Telephone conference with counsel for Specialty RX    0.40        700.00      $280.00
                                regarding settlement agreement terms, including
                                release

 07/01/2020   JSP     BL        Confer with C. Hill and I. Scharf regarding           0.20        700.00      $140.00
                                document requests

 07/01/2020   IDS     BL        Telephone call with Jason Pomerantz regarding A/R     0.20        700.00      $140.00
                                settlements.

 07/02/2020   JSP     BL        Further revisions to A/R settlement agreement -       0.70        700.00      $490.00
                                general and Specialty RX

 07/02/2020   JSP     BL        Confer with B. Bieber, A. Beinhorn and others         0.80        700.00      $560.00
                                regarding A/R settlements and settlement
                                agreements

 07/02/2020   JSP     BL        Correspondence to C. Hill regarding document          0.90        700.00      $630.00
                                requests

 07/02/2020   JSP     BL        Confer with D. Greenblatt regarding document          0.20        700.00      $140.00
                                requests

 07/03/2020   JSP     BL        Conference call with Glass Ratner team and I.         0.40        700.00      $280.00
                                Scharf regarding A/R settlements

 07/03/2020   JSP     BL        Review case status list and notes regarding same      0.50        700.00      $350.00
                                (A/R; objections to relief from stay motions;
                                plan/disclosure statement review, document
                                requests)

 07/06/2020   IDS     BL        Telephone call with Debtor's counsel regarding        0.20        700.00      $140.00
                                pending motions.

 07/07/2020   JSP     BL        Correspondence regarding documents                    0.80        700.00      $560.00
                                requests/responses

 07/08/2020   JSP     BL        Review document requests/responses                    0.90        700.00      $630.00

 07/08/2020   IDS     BL        Telephone call with Debtor's counsel regarding        0.40        700.00      $280.00
                                pending matters.

 07/08/2020   JSP     BL        Call with Debtor's counsel regarding case status,     0.40        700.00      $280.00
                                including plan and motions for relief from stay

 07/09/2020   JSP     BL        Confer with A. Talesnick (counsel for M&T)            0.20        700.00      $140.00
                                regarding bank records

 07/10/2020   JSP     BL        Review correspondence and reports in preparation      0.80        700.00      $560.00
                                for call regarding document requests




       Case
       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW,
              2-20-20230-PRW, Doc
                               Doc
                                Doc1330-5,
                                    768-3,
                                     685, Filed
                                             Filed
                                             Filed08/27/20,
                                                    09/17/20,
                                                     04/28/21, Entered
                                                                  Entered
                                                                  Entered08/27/20
                                                                          09/17/20
                                                                          04/28/2120:19:19,
                                                                                   20:07:56,
                                                                                   15:26:41,
                          Description:
                            Description:
                             Description:
                                       Main
                                         Exhibit
                                          Exhibit
                                            Document
                                                 E,C,Page
                                                      Page
                                                         , Page
                                                           87
                                                            9 of 8106
                                                                  21of 20
Pachulski Stang Ziehl & Jones LLP                                                              Page:      7
Rochester Drug Co-Op O.C.C.                                                                    Invoice 125705
75015 - 00002                                                                                  July 31, 2020


                                                                                       Hours           Rate     Amount

 07/10/2020   JSP     BL        Call with D. Greenblatt, C. Hill and N. Basalyga re:    0.50        700.00      $350.00
                                document request status

 07/10/2020   JSP     BL        Correspondence regarding receivables                    0.30        700.00      $210.00

 07/13/2020   JSP     BL        Review correspondence from D. Greenblatt                0.10        700.00       $70.00
                                regarding A/R issues

 07/14/2020   JSP     BL        Correspondence regarding document requests and          0.80        700.00      $560.00
                                responses

 07/15/2020   JSP     BL        Conf call with Glass Ratner and i. Scharf regarding     0.40        700.00      $280.00
                                document issues, including retention

 07/15/2020   JSP     BL        Calls and correspondence to A. Telesnick regarding      0.40        700.00      $280.00
                                M&T documents

 07/16/2020   JSP     BL        Call with Debtor's professionals, including B.          0.50        700.00      $350.00
                                Bieber, regarding A/R issues

 07/16/2020   JSP     BL        Call with B. Bieber regarding settlement agreements     0.30        700.00      $210.00
                                - A/R

 07/16/2020   JSP     BL        Correspondence from N. Basalyga regarding               0.10        700.00       $70.00
                                document production

 07/17/2020   JSP     BL        Review supplemental document production from N.         0.80        700.00      $560.00
                                Basalyga/Debtor

 07/22/2020   JSP     BL        Revise draft settlement agreement for A/R claims        0.90        700.00      $630.00

 07/23/2020   JSP     BL        Participate on A/R collection update call with          0.60        700.00      $420.00
                                Debtor and Debtor's professionals

 07/27/2020   IDS     BL        Respond to C. Hill email regarding Empire               0.20        700.00      $140.00
                                subpoena.

 07/27/2020   GSG     BL        Emails re document review and litigation.               0.10        700.00       $70.00

 07/28/2020   JSP     BL        Correspondence regarding settlement agreements          0.60        700.00      $420.00
                                and release language - B. Bieber

 07/29/2020   JSP     BL        Call with B. Bieber regarding A/R settlement            0.20        700.00      $140.00
                                agreement

 07/29/2020   GSG     BL        Review informal discovery requests and docket re        0.90        700.00      $630.00
                                litigation status.

 07/30/2020   JSP     BL        Calls with, and correspondence to/from C. Hill and      0.90        700.00      $630.00
                                N. Basalga regarding documents requested/produced

 07/30/2020   JSP     BL        Call with B. Bieber and others regarding A/R legal      0.60        700.00      $420.00
                                issues




       Case
       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW,
              2-20-20230-PRW, Doc
                               Doc
                                Doc1330-5,
                                    768-3,
                                     685, Filed
                                             Filed
                                              Filed08/27/20,
                                                     09/17/20,
                                                     04/28/21, Entered
                                                                  Entered
                                                                  Entered08/27/20
                                                                          09/17/20
                                                                          04/28/2120:19:19,
                                                                                   20:07:56,
                                                                                   15:26:41,
                          Description:
                            Description:
                            Description:
                                       Main
                                         Exhibit
                                          Exhibit
                                            Document
                                                  E,
                                                  C,Page
                                                      Page
                                                         , Page
                                                           88
                                                            10of
                                                               of9106
                                                                   21
                                                                    of 20
Pachulski Stang Ziehl & Jones LLP                                                              Page:      8
Rochester Drug Co-Op O.C.C.                                                                    Invoice 125705
75015 - 00002                                                                                  July 31, 2020


                                                                                       Hours           Rate       Amount

 07/31/2020   JSP     BL        Call w/ D. Greenblatt, V. Skolkandic & N. Basalyga      0.40        700.00        $280.00
                                re: document request update

                                                                                       17.60                    $12,320.00

  Claims Admin/Objections[B310]
 07/01/2020   GSG     CO        Review briefing re class claims and application of      0.90        700.00        $630.00
                                7023.

 07/01/2020   GSG     CO        Review brief by Private Insurance Plaintiffs to file    0.40        700.00        $280.00
                                class claim; confer with I. Scharf re same.

 07/01/2020   IDS     CO        Telephone call with G. Greenwood regarding class        0.20        700.00        $140.00
                                claim.

 07/01/2020   IDS     CO        Review research file regarding class claims / 2d        0.80        700.00        $560.00
                                circuit.

 07/06/2020   GSG     CO        Review 2d Circuit cases re application of 7023 and      4.10        700.00       $2,870.00
                                use of class claim; email I. Scharf re same.

 07/06/2020   IDS     CO        Telephone call with counsel to tort claimant            0.30        700.00        $210.00
                                regarding Global settlement.

 07/09/2020   IDS     CO        Telephone call with Gail Greenwood regarding class      0.40        700.00        $280.00
                                claim.

 07/09/2020   JSP     CO        Review class action documents                           0.70        700.00        $490.00

 07/10/2020   GSG     CO        Draft opposition re private insurance plaintiffs'       5.80        700.00       $4,060.00
                                motion for leave to file class claim; review dockets
                                re pending class actions and facts.

 07/13/2020   GSG     CO        Draft opposition to motion to bring class claim by      9.40        700.00       $6,580.00
                                PIPs.

 07/14/2020   GSG     CO        Draft/revise opposition to motion to bring class        3.10        700.00       $2,170.00
                                claim by PIPs.

 07/15/2020   JSP     CO        Review objection to Hestrup class claim motion          0.80        700.00        $560.00

 07/16/2020   JSP     CO        Correspondence regarding Hestrup class action           0.40        700.00        $280.00
                                motion and objection to same

 07/17/2020   LSC     CO        File letter to chambers re Motion for Leave to File     0.20        425.00         $85.00
                                Class Claims.

 07/21/2020   JSP     CO        Prepare for call with Debtor's Accounts Payable         0.60        700.00        $420.00
                                group

 07/21/2020   JSP     CO        Participate on call with Debtor's Accounts Payable      1.10        700.00        $770.00
                                group



       Case
       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW,
              2-20-20230-PRW, Doc
                                Doc
                                 Doc1330-5,
                                     768-3,
                                       685, Filed
                                              Filed
                                               Filed08/27/20,
                                                      09/17/20,
                                                      04/28/21, Entered
                                                                    Entered
                                                                    Entered08/27/20
                                                                             09/17/20
                                                                             04/28/2120:19:19,
                                                                                      20:07:56,
                                                                                      15:26:41,
                          Description:
                            Description:
                             Description:
                                       Main
                                          Exhibit
                                           Exhibit
                                            Document
                                                   E,
                                                   C,Page
                                                       Page
                                                          , Page
                                                             89
                                                              11of
                                                                 of10
                                                                    106
                                                                     21of 20
Pachulski Stang Ziehl & Jones LLP                                                            Page:      9
Rochester Drug Co-Op O.C.C.                                                                  Invoice 125705
75015 - 00002                                                                                July 31, 2020


                                                                                     Hours           Rate       Amount

 07/22/2020   JSP     CO        Follow up call with W. Weityz and D. Greenblatt       0.50        700.00        $350.00
                                regarding AP process based on previous discussion
                                with Debtor's representatives

 07/22/2020   JSP     CO        Notes regarding follow up with Debtor regarding AP    0.90        700.00        $630.00
                                process

 07/23/2020   IDS     CO        Analysis of municipal claims issue with S. Badala.    0.70        700.00        $490.00

 07/24/2020   JSP     CO        Correspondence from C. Hill regarding bar date        0.10        700.00         $70.00
                                motion

 07/24/2020   IDS     CO        Review comments to class claim stipulation.           0.30        700.00        $210.00

 07/27/2020   JSP     CO        Correspondence to C. Hill regarding AP issues         0.80        700.00        $560.00

 07/28/2020   JSP     CO        Call with C. Hill and others regarding NYAG claim     0.80        700.00        $560.00

 07/28/2020   JSP     CO        Review correspondence and draft term sheet from C.    0.40        700.00        $280.00
                                Hill re NYAG claim

 07/28/2020   IDS     CO        Email with C. Hill regarding NYAG claim.              0.20        700.00        $140.00

 07/28/2020   IDS     CO        Telephone conference with C. Hill regarding NYAG      0.30        700.00        $210.00
                                claim.

 07/28/2020   IDS     CO        Email with C. Hill, N. Kajon. regarding claim         0.30        700.00        $210.00
                                motion.

 07/30/2020   IDS     CO        Finalize stipulation with class counsel and email     0.40        700.00        $280.00
                                same to chambers.

 07/31/2020   IDS     CO        Review settlement proposal regarding                  0.30        700.00        $210.00
                                municipalities.

                                                                                     35.20                    $24,585.00

  Compensation Prof. [B160]
 07/07/2020   WLR     CP        Correspondence to LaAsia Canty re May and June        0.30        700.00        $210.00
                                fee notices and re case background documents and
                                information for interim fee applications

 07/07/2020   LSC     CP        Prepare draft notice/coversheet for monthly fee       0.40        425.00        $170.00
                                statement.

 07/07/2020   LSC     CP        Research and draft correspondence to B. Ramseyer      0.30        425.00        $127.50
                                regarding monthly fee statement.

 07/08/2020   WLR     CP        Prepare June 2020 fee application                     0.70        700.00        $490.00

 07/08/2020   WLR     CP        Review correspondence from LaAsia Canty re case       0.20        700.00        $140.00
                                background documents re fee applications




       Case
       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW,
              2-20-20230-PRW, Doc
                                Doc
                                 Doc1330-5,
                                     768-3,
                                       685, Filed
                                              Filed
                                               Filed08/27/20,
                                                      09/17/20,
                                                      04/28/21, Entered
                                                                    Entered
                                                                    Entered08/27/20
                                                                             09/17/20
                                                                             04/28/2120:19:19,
                                                                                      20:07:56,
                                                                                      15:26:41,
                          Description:
                            Description:
                             Description:
                                       Main
                                          Exhibit
                                           Exhibit
                                            Document
                                                   E,
                                                   C,Page
                                                       Page
                                                          , Page
                                                             90
                                                              12of
                                                                 of11
                                                                    106
                                                                     21of 20
Pachulski Stang Ziehl & Jones LLP                                                              Page:     10
Rochester Drug Co-Op O.C.C.                                                                    Invoice 125705
75015 - 00002                                                                                  July 31, 2020


                                                                                       Hours           Rate      Amount

 07/08/2020   WLR     CP        Telephone call from Jason Pomerantz re status of fee    0.10        700.00        $70.00
                                notices

 07/08/2020   WLR     CP        Review and revise first fee statement                   0.60        700.00       $420.00

 07/08/2020   IDS     CP        Finalize Pachulski Stang Ziehl & Jones invoice for      0.40        700.00       $280.00
                                fee application.

 07/08/2020   LSC     CP        Prepare coversheet and notice for PSZJ's first          0.80        425.00       $340.00
                                combined monthly fee statement and file and serve
                                same.

 07/10/2020   WLR     CP        Prepare draft first interim fee application             0.90        700.00       $630.00

                                                                                        4.70                    $2,877.50

  General Creditors Comm. [B150]
 07/08/2020   JSP     GC        Review NDA regarding Anti-Trust litigation              0.80        700.00       $560.00

 07/08/2020   IDS     GC        Review and revise proposed NDA.                         0.40        700.00       $280.00

 07/08/2020   IDS     GC        Email to R. Malone regarding antitrust claims /         0.20        700.00       $140.00
                                potential conflict.

 07/08/2020   IDS     GC        Email to D. Patel regarding antitrust claims /          0.20        700.00       $140.00
                                potential conflict.

 07/08/2020   IDS     GC        Email with P. Kohn regarding potential committee        0.20        700.00       $140.00
                                member conflicts.

 07/08/2020   JIS     GC        Call with Ilan Scharf regarding settlement of anti      0.30        700.00       $210.00
                                trust lawsuits and claims issues.

 07/08/2020   JSP     GC        Review agenda, including preparation for                0.70        700.00       $490.00
                                Committee call in connection with same

 07/08/2020   IDS     GC        Email agenda for committee regarding call.              0.40        700.00       $280.00

 07/09/2020   JSP     GC        Review/comment on NDA relating to Anti-Trust            0.40        700.00       $280.00
                                litigation

 07/09/2020   JSP     GC        Prepare for Committee call, including review of         0.80        700.00       $560.00
                                latest report from Glass Ratner

 07/09/2020   JSP     GC        Participate on weekly Committee call                    0.60        700.00       $420.00

 07/13/2020   IDS     GC        Follow up with N. Kajon, S. Mayer regarding NDA         0.20        700.00       $140.00
                                re antitrust litigation

 07/13/2020   IDS     GC        Work on NDA's with Committee Members.                   0.40        700.00       $280.00

 07/14/2020   IDS     GC        Telephone call with N.Kajai, S. Meyer regarding         0.40        700.00       $280.00




       Case
       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW,
              2-20-20230-PRW, Doc
                                Doc
                                 Doc1330-5,
                                     768-3,
                                       685, Filed
                                              Filed
                                               Filed08/27/20,
                                                      09/17/20,
                                                      04/28/21, Entered
                                                                    Entered
                                                                    Entered08/27/20
                                                                             09/17/20
                                                                             04/28/2120:19:19,
                                                                                      20:07:56,
                                                                                      15:26:41,
                          Description:
                            Description:
                             Description:
                                       Main
                                          Exhibit
                                           Exhibit
                                            Document
                                                   E,
                                                   C,Page
                                                       Page
                                                          , Page
                                                             91
                                                              13of
                                                                 of12
                                                                    106
                                                                     21of 20
Pachulski Stang Ziehl & Jones LLP                                                                Page:     11
Rochester Drug Co-Op O.C.C.                                                                      Invoice 125705
75015 - 00002                                                                                    July 31, 2020


                                                                                         Hours           Rate      Amount
                                class claim, anti trust claim.
 07/16/2020   JSP     GC        Prepare for Committee meeting, including review of        0.70        700.00       $490.00
                                Glass Ratner report

 07/16/2020   JSP     GC        Participate on weekly committee call to discuss           0.80        700.00       $560.00
                                issues, including sale motion, motions for relief from
                                stay, plan issues

 07/22/2020   JSP     GC        Review draft agenda for Committee call                    0.10        700.00        $70.00

 07/23/2020   JSP     GC        Prepare for Committee call                                0.70        700.00       $490.00

 07/23/2020   JSP     GC        Participate on Committee call                             0.50        700.00       $350.00

 07/23/2020   IDS     GC        Attend committee meeting regarding antitrust              0.50        700.00       $350.00
                                claims, class claim, other matters.

 07/23/2020   IDS     GC        Prepare for committee meeting.                            0.20        700.00       $140.00

 07/29/2020   JSP     GC        Prepare for upcoming Committee call                       0.90        700.00       $630.00

 07/30/2020   JSP     GC        Prepare for Committee call                                0.70        700.00       $490.00

 07/30/2020   JSP     GC        Call with GR team regarding case strategy                 0.30        700.00       $210.00

 07/30/2020   JSP     GC        Participate on call with Committee regarding case         0.40        700.00       $280.00
                                status

 07/30/2020   IDS     GC        Attend weekly committee call.                             0.50        700.00       $350.00

 07/30/2020   IDS     GC        Review GR weekly presentation.                            0.20        700.00       $140.00

 07/30/2020   IDS     GC        Prepare for committee call.                               0.20        700.00       $140.00

 07/30/2020   IDS     GC        Email to committee regarding call agenda.                 0.20        700.00       $140.00

                                                                                         12.90                    $9,030.00

  Insurance Coverage
 07/07/2020   JSP     IC        Call with Debtor's professionals regarding Hiscox         0.60        700.00       $420.00
                                litigation

 07/15/2020   IAWN IC           Telephone conference with Ilan Scharf and Jason S         0.30        700.00       $210.00
                                Pomerantz re insurance

 07/15/2020   IAWN IC           Exchange emails with Janice G Washington re               0.10        700.00        $70.00
                                search for docket

 07/15/2020   IAWN IC           Review docket re insurance                                1.20        700.00       $840.00

 07/16/2020   JSP     IC        Correspondence regarding Hiscox litigation                0.70        700.00       $490.00




       Case
       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW,
              2-20-20230-PRW, Doc
                                Doc
                                 Doc1330-5,
                                     768-3,
                                       685, Filed
                                              Filed
                                               Filed08/27/20,
                                                      09/17/20,
                                                      04/28/21, Entered
                                                                    Entered
                                                                    Entered08/27/20
                                                                             09/17/20
                                                                             04/28/2120:19:19,
                                                                                      20:07:56,
                                                                                      15:26:41,
                          Description:
                            Description:
                             Description:
                                       Main
                                          Exhibit
                                           Exhibit
                                            Document
                                                   E,
                                                   C,Page
                                                       Page
                                                          , Page
                                                             92
                                                              14of
                                                                 of13
                                                                    106
                                                                     21of 20
Pachulski Stang Ziehl & Jones LLP                                                         Page:     12
Rochester Drug Co-Op O.C.C.                                                               Invoice 125705
75015 - 00002                                                                             July 31, 2020


                                                                                  Hours           Rate      Amount

 07/16/2020   IAWN IC           Exchange emails with Ilan Scharf and Jeffrey N     0.20        700.00       $140.00
                                Pomerantz re defense costs paid

                                                                                   3.10                    $2,170.00

  Litigation (Non-Bankruptcy)
 07/08/2020   JSP     LN        Correspondence regarding anti-trust litigation     0.40        700.00       $280.00

 07/09/2020   JSP     LN        Conference call with Debt'or's professionals       0.90        700.00       $630.00
                                regarding Anti-Trust litigation

 07/10/2020   JSP     LN        Analysis regarding Anti-Trust litigation           0.40        700.00       $280.00

 07/15/2020   JSP     LN        Correspondence regarding anti-trust litigation     0.40        700.00       $280.00

                                                                                   2.10                    $1,470.00

  Plan & Disclosure Stmt. [B320]
 07/01/2020   JSP     PD        Begin review of draft plan                         2.20        700.00      $1,540.00

 07/01/2020   JSP     PD        Correspondence regarding draft plan                0.50        700.00       $350.00

 07/01/2020   IDS     PD        Review plan/ DS.                                   3.30        700.00      $2,310.00

 07/01/2020   REM     PD        Review disclosure statement.                       1.50        700.00      $1,050.00

 07/01/2020   REM     PD        Review settlement.                                 1.00        700.00       $700.00

 07/02/2020   JSP     PD        Review draft plan/disclosure statement             2.30        700.00      $1,610.00

 07/02/2020   JSP     PD        Review correspondence from A. Telesnick and M.     0.70        700.00       $490.00
                                Schmergei regarding plan

 07/02/2020   REM     PD        Work on agreement and plan.                        3.30        700.00      $2,310.00

 07/02/2020   REM     PD        Work on Plan.                                      1.00        700.00       $700.00

 07/03/2020   JSP     PD        Begin review of comments to plan                   2.30        700.00      $1,610.00

 07/03/2020   REM     PD        Review plan.                                       7.50        700.00      $5,250.00

 07/04/2020   REM     PD        Review of Plan and suggested changes.              1.30        700.00       $910.00

 07/05/2020   JSP     PD        Further review/analysis of plan and comments to    2.20        700.00      $1,540.00
                                same

 07/05/2020   REM     PD        Work on Disclosure Statement.                      1.20        700.00       $840.00

 07/06/2020   JSP     PD        Review disclosure statement, including initial     2.80        700.00      $1,960.00
                                comments to same




       Case
       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW,
              2-20-20230-PRW, Doc
                                Doc
                                 Doc1330-5,
                                     768-3,
                                       685, Filed
                                              Filed
                                               Filed08/27/20,
                                                      09/17/20,
                                                      04/28/21, Entered
                                                                    Entered
                                                                    Entered08/27/20
                                                                             09/17/20
                                                                             04/28/2120:19:19,
                                                                                      20:07:56,
                                                                                      15:26:41,
                          Description:
                            Description:
                             Description:
                                       Main
                                          Exhibit
                                           Exhibit
                                            Document
                                                   E,
                                                   C,Page
                                                       Page
                                                          , Page
                                                             93
                                                              15of
                                                                 of14
                                                                    106
                                                                     21of 20
Pachulski Stang Ziehl & Jones LLP                                                             Page:     13
Rochester Drug Co-Op O.C.C.                                                                   Invoice 125705
75015 - 00002                                                                                 July 31, 2020


                                                                                      Hours           Rate      Amount

 07/06/2020   JSP     PD        Review comments to draft Plan                          1.60        700.00      $1,120.00

 07/06/2020   IDS     PD        Revise plan.                                           2.40        700.00      $1,680.00

 07/06/2020   IDS     PD        Email to Committee regarding plan.                     0.30        700.00       $210.00

 07/06/2020   REM     PD        Work on disclosure statement.                          3.00        700.00      $2,100.00

 07/07/2020   JSP     PD        Analyze response of NY Attorney General to             1.20        700.00       $840.00
                                Debtor's term sheet

 07/07/2020   JSP     PD        Correspondence regarding plan and disclosure           1.80        700.00      $1,260.00
                                statement

 07/13/2020   JSP     PD        Attention to issues regarding revised plan             2.30        700.00      $1,610.00

 07/14/2020   JSP     PD        Analysis regarding revisions to plan/disclosure        2.70        700.00      $1,890.00
                                statement

 07/17/2020   JSP     PD        Call with T. Buck and D. Greenblatt regarding plan     0.50        700.00       $350.00
                                issues

 07/17/2020   JSP     PD        Review proposed changes to plan, including             2.60        700.00      $1,820.00
                                comments to same, in preparation for call with
                                Debtor's counsel regarding same

 07/17/2020   JSP     PD        Call with C. Hill, N. Basalyga and I. Scharf           0.40        700.00       $280.00
                                regarding plan issues

 07/18/2020   JSP     PD        Review updated revised plan and disclosure             1.70        700.00      $1,190.00
                                statement from C. Hill

 07/20/2020   JSP     PD        Review further revisions to plan and disclosure        1.40        700.00       $980.00
                                statement

 07/21/2020   JSP     PD        Further review of changes to latest version of plan    1.30        700.00       $910.00
                                and disclosure statement (with redline comments)

 07/22/2020   BDD     PD        Call with/email to JS Pomerantz re RDC Plan and        0.10        425.00        $42.50
                                Disc. Statement

 07/22/2020   JSP     PD        Correspondence to Committee regarding plan             0.10        700.00        $70.00

 07/22/2020   JSP     PD        Notes regarding plan and disclosure statement for      1.30        700.00       $910.00
                                further discussions with Debtor

 07/30/2020   IDS     PD        Telephone call with R. Michaelson regarding            0.60        700.00       $420.00
                                Liquidation Trustee position.

 07/30/2020   IDS     PD        Telephone call with E. Frejka regarding Liquidation    0.80        700.00       $560.00
                                Trustee position.

 07/31/2020   IDS     PD        Attend call with GR and Pachulski Stang Ziehl &        0.40        700.00       $280.00




       Case
       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW,
              2-20-20230-PRW, Doc
                                Doc
                                 Doc1330-5,
                                     768-3,
                                       685, Filed
                                              Filed
                                               Filed08/27/20,
                                                      09/17/20,
                                                      04/28/21, Entered
                                                                    Entered
                                                                    Entered08/27/20
                                                                             09/17/20
                                                                             04/28/2120:19:19,
                                                                                      20:07:56,
                                                                                      15:26:41,
                          Description:
                            Description:
                             Description:
                                       Main
                                          Exhibit
                                           Exhibit
                                            Document
                                                   E,
                                                   C,Page
                                                       Page
                                                          , Page
                                                             94
                                                              16of
                                                                 of15
                                                                    106
                                                                     21of 20
Pachulski Stang Ziehl & Jones LLP                                                               Page:     14
Rochester Drug Co-Op O.C.C.                                                                     Invoice 125705
75015 - 00002                                                                                   July 31, 2020


                                                                                        Hours           Rate       Amount
                                Jones regarding plan confirmation.
 07/31/2020   IDS     PD        Emails to Liquidation Trustees candidates regarding      0.40        700.00        $280.00
                                interview process.

 07/31/2020   IDS     PD        Telephone call with Jason Pomerantz regarding            0.20        700.00        $140.00
                                Liquidation Trustee interviews.

 07/31/2020   IDS     PD        Work on confirmation issues.                             0.80        700.00        $560.00

 07/31/2020   JSP     PD        Analysis regarding plan issues, especially               2.40        700.00       $1,680.00
                                liquidating trust/trustee

                                                                                        63.40                    $44,352.50

  Retention of Prof. [B160]
 07/03/2020   GFB     RP        Review and analyze conflicts data; draft emails to       1.30        700.00        $910.00
                                Laura Davis Jones, Brad Sandler, Richard Pachulski,
                                and Henry Kevane regarding same.

 07/09/2020   GFB     RP        Review and analyze conflicts data; draft emails to       0.60        700.00        $420.00
                                Laura Davis Jones and Henry Kevane regarding
                                same.

 07/15/2020   GFB     RP        Draft emails to Laura Davis Jones and Tim Cairns         0.30        700.00        $210.00
                                regarding conflicts data; review responses and draft
                                replies regarding same.

                                                                                         2.20                     $1,540.00

  Stay Litigation [B140]
 07/01/2020   GSG     SL        Additional research re tort/contract setoff cases;       3.70        700.00       $2,590.00
                                draft objection to stay relief by Merck.

 07/02/2020   GSG     SL        Draft/revise objection to stay relief by Merck.          5.40        700.00       $3,780.00

 07/03/2020   GSG     SL        Draft/revise objection to stay relief by Merck.          3.80        700.00       $2,660.00

 07/03/2020   GSG     SL        Draft objection to stay relief by Novartis.              5.30        700.00       $3,710.00

 07/06/2020   GSG     SL        Email I. Scharf re stay relief objections and drafts.    0.30        700.00        $210.00

 07/07/2020   JSP     SL        Comments to oppositions to motions for relief from       0.90        700.00        $630.00
                                stay (Mead, Merck and Novartis)

 07/08/2020   IDS     SL        Finalize objection to Meade stay relief motion.          0.70        700.00        $490.00

 07/08/2020   IDS     SL        Finalize objection to Novestis stay relief motion.       0.50        700.00        $350.00

 07/08/2020   IDS     SL        Finalize objection to Merck stay relief motion.          0.60        700.00        $420.00




       Case
       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW,
              2-20-20230-PRW, Doc
                                Doc
                                 Doc1330-5,
                                     768-3,
                                       685, Filed
                                              Filed
                                               Filed08/27/20,
                                                      09/17/20,
                                                      04/28/21, Entered
                                                                    Entered
                                                                    Entered08/27/20
                                                                             09/17/20
                                                                             04/28/2120:19:19,
                                                                                      20:07:56,
                                                                                      15:26:41,
                          Description:
                            Description:
                             Description:
                                       Main
                                          Exhibit
                                           Exhibit
                                            Document
                                                   E,
                                                   C,Page
                                                       Page
                                                          , Page
                                                             95
                                                              17of
                                                                 of16
                                                                    106
                                                                     21of 20
Pachulski Stang Ziehl & Jones LLP                                                                Page:     15
Rochester Drug Co-Op O.C.C.                                                                      Invoice 125705
75015 - 00002                                                                                    July 31, 2020


                                                                                         Hours           Rate        Amount

 07/10/2020   LSC     SL        Prepare certificate of service, file, and serve           0.90        425.00         $382.50
                                Committee Objection to Mead Square Motion for
                                Relief from Stay (.3); Prepare certificate of service,
                                file, and serve Committee Objection to Merck
                                Motion for Relief from Stay (.3); and Prepare
                                certificate of service, file, and serve Committee
                                Objection to Novartis Motion for Relief from Stay
                                (.3).

 07/20/2020   GSG     SL        Review docket re stay relief objections and status.       0.30        700.00         $210.00

 07/23/2020   GSG     SL        Review decision re Mead denial of stay relief.            0.20        700.00         $140.00

                                                                                         22.60                    $15,572.50

  TOTAL SERVICES FOR THIS MATTER:                                                                               $120,567.50




       Case
       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW,
              2-20-20230-PRW, Doc
                                Doc
                                 Doc1330-5,
                                     768-3,
                                       685, Filed
                                              Filed
                                               Filed08/27/20,
                                                      09/17/20,
                                                      04/28/21, Entered
                                                                    Entered
                                                                    Entered08/27/20
                                                                             09/17/20
                                                                             04/28/2120:19:19,
                                                                                      20:07:56,
                                                                                      15:26:41,
                          Description:
                            Description:
                             Description:
                                       Main
                                          Exhibit
                                           Exhibit
                                            Document
                                                   E,
                                                   C,Page
                                                       Page
                                                          , Page
                                                             96
                                                              18of
                                                                 of17
                                                                    106
                                                                     21of 20
Pachulski Stang Ziehl & Jones LLP                                              Page:     16
Rochester Drug Co-Op O.C.C.                                                    Invoice 125705
75015 - 00002                                                                  July 31, 2020



 Expenses
 06/01/2020   CC         Conference Call [E105] Loop Up Conference Call, IDS        6.24
 06/05/2020   CC         Conference Call [E105] Loop Up Conference Call, IDS        5.90
 06/08/2020   CC         Conference Call [E105] Loop Up Conference Call, IDS        9.44
 06/08/2020   CC         Conference Call [E105] Loop Up Conference Call, IDS       39.74
 06/11/2020   CC         Conference Call [E105] Loop Up Conference Call, IDS       35.76
 06/14/2020   CC         Conference Call [E105] Loop Up Conference Call, IDS       21.42
 06/18/2020   CC         Conference Call [E105] Loop Up Conference Call, IDS       45.16
 07/01/2020   LN         75015.00002 Lexis Charges for 07-01-20                     4.93
 07/08/2020   PO         75015.00002 :Postage Charges for 07-08-20                  5.40
 07/08/2020   RE2        SCAN/COPY ( 48 @0.10 PER PG)                               4.80
 07/08/2020   RE2        SCAN/COPY ( 24 @0.10 PER PG)                               2.40
 07/08/2020   RE2        SCAN/COPY ( 1 @0.10 PER PG)                                0.10
 07/09/2020   RE2        SCAN/COPY ( 1 @0.10 PER PG)                                0.10
 07/15/2020   CL         75015.00002 CourtLink charges for 07-15-20                52.23
 07/20/2020   PO         75015.00002 :Postage Charges for 07-20-20                  2.75
 07/20/2020   RE2        SCAN/COPY ( 44 @0.10 PER PG)                               4.40
 07/20/2020   RE2        SCAN/COPY ( 11 @0.10 PER PG)                               1.10
 07/20/2020   RE2        SCAN/COPY ( 1 @0.10 PER PG)                                0.10
 07/23/2020   RE2        SCAN/COPY ( 24 @0.10 PER PG)                               2.40
 07/23/2020   RE2        SCAN/COPY ( 10 @0.10 PER PG)                               1.00
 07/31/2020   PAC        Pacer - Court Research                                    21.50

   Total Expenses for this Matter                                              $266.87




       Case
       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW,
              2-20-20230-PRW, Doc
                                Doc
                                 Doc1330-5,
                                     768-3,
                                       685, Filed
                                              Filed
                                               Filed08/27/20,
                                                      09/17/20,
                                                      04/28/21, Entered
                                                                    Entered
                                                                    Entered08/27/20
                                                                             09/17/20
                                                                             04/28/2120:19:19,
                                                                                      20:07:56,
                                                                                      15:26:41,
                          Description:
                            Description:
                             Description:
                                       Main
                                          Exhibit
                                           Exhibit
                                            Document
                                                   E,
                                                   C,Page
                                                       Page
                                                          , Page
                                                             97
                                                              19of
                                                                 of18
                                                                    106
                                                                     21of 20
Pachulski Stang Ziehl & Jones LLP                                                         Page:     17
Rochester Drug Co-Op O.C.C.                                                               Invoice 125705
75015 - 00002                                                                             July 31, 2020


                                                REMITTANCE ADVICE

                                    Please include this Remittance with your payment

For current services rendered through:        07/31/2020

Total Fees                                                                                           $120,567.50

Total Expenses                                                                                             266.87

Total Due on Current Invoice                                                                         $120,834.37

  Outstanding Balance from prior invoices as of        07/31/2020          (May not include recent payments)

A/R Bill Number           Invoice Date               Fees Billed        Expenses Billed              Balance Due
 125170                   05/31/2020               $136,667.50             $610.34                   $137,277.84

 125390                   06/30/2020               $140,502.50             $488.87                   $140,991.37

             Total Amount Due on Current and Prior Invoices:                                         $399,103.58




       Case
       Case
        Case2-20-20230-PRW,
             2-20-20230-PRW,
              2-20-20230-PRW, Doc
                                Doc
                                 Doc1330-5,
                                     768-3,
                                       685, Filed
                                              Filed
                                               Filed08/27/20,
                                                      09/17/20,
                                                      04/28/21, Entered
                                                                    Entered
                                                                    Entered08/27/20
                                                                             09/17/20
                                                                             04/28/2120:19:19,
                                                                                      20:07:56,
                                                                                      15:26:41,
                          Description:
                            Description:
                             Description:
                                       Main
                                          Exhibit
                                           Exhibit
                                            Document
                                                   E,
                                                   C,Page
                                                       Page
                                                          , Page
                                                             98
                                                              20of
                                                                 of19
                                                                    106
                                                                     21of 20
    UNITED STATES BANKRUPTCY COURT
    WESTERN DISTRICT OF NEW YORK

                                                              )
    In re:                                                    )     Chapter 11
                                                              )
    ROCHESTER DRUG CO-OPERATIVE, INC.,                        )     Case No. 20-20230
                                                              )
                                   Debtor.                    )
                                                              )

                                     CERTIFICATE OF SERVICE

             I, La Asia S. Canty, am over the age of eighteen years, am employed by Pachulski Stang

    Ziehl & Jones LLP. I am not a party to the within action; my business address is 780 Third

    Avenue, 34th Floor, New York, New York 10017-2024. I hereby certify under penalty of

    perjury that on the 27th day of August, 2020, I electronically filed the THIRD MONTHLY FEE

    STATEMENT OF PACHULSKI STANG ZIEHL & JONES LLP FOR COMPENSATION

    FOR SERVICES RENDERED AND REIMBURSEMENT OF EXPENSES AS COUNSEL

    TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS FOR ROCHESTER

    DRUG CO-OPERATIVE, INC. FOR THE PERIOD JULY 1, 2020 THROUGH JULY 31,

    2020 with the Clerk of the Bankruptcy Court for the Western District of New York, using the

    CM/ECF system.

             I also certify that on August 27, 2020, copies of the above-referenced document were

      served via First Class US Mail upon the parties set forth below.

Hon. Paul R. Warren                   Kathleen D. Schmitt, Esq.              Stephen A. Donato
United States Bankruptcy              Office of the U.S. Trustee             Bond, Schoeneck & King, PLLC
Court – Western District              Federal Office Building                One Lincoln Center
100 State St.                         100 State Street, Room 6090            Syracuse, NY 13202-1355
Rochester, NY 14614                   Rochester, NY 14614



    Dated: August 27, 2020                                                /s/ La Asia S. Canty
                                                                            La Asia S. Canty


    DOCS_NY:41044.3 75015/002
     Case
     Case
      Case2-20-20230-PRW,
           2-20-20230-PRW,
            2-20-20230-PRW, Doc
                              Doc
                               Doc1330-5,
                                   768-3,
                                     685, Filed
                                            Filed
                                             Filed08/27/20,
                                                    09/17/20,
                                                    04/28/21, Entered
                                                                  Entered
                                                                  Entered08/27/20
                                                                           09/17/20
                                                                           04/28/2120:19:19,
                                                                                    20:07:56,
                                                                                    15:26:41,
                        Description:
                          Description:
                           Description:
                                     Main
                                        Exhibit
                                         Exhibit
                                          Document
                                                 E,
                                                 C,Page
                                                     Page
                                                        , Page
                                                           99
                                                            21of
                                                               of20
                                                                  106
                                                                   21of 20
                                    EXHIBIT D
                                 [Proposed Order]




DOCS_DE:230593.2 75015/002
 Case
 Case2-20-20230-PRW,
      2-20-20230-PRW, Doc
                       Doc1330-5,
                            768-4, Filed
                                      Filed09/17/20,
                                             04/28/21, Entered
                                                         Entered09/17/20
                                                                04/28/2120:07:56,
                                                                         15:26:41,
                    Description:
                      Description:
                                 Exhibit
                                   Exhibit
                                         E, D,
                                            Page
                                               Page
                                                  100
                                                    1 of 106
                                                         3
UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK

                                                             )
 In re:                                                      )   Chapter 11
                                                             )
 ROCHESTER DRUG CO-OPERATIVE, INC.,                          )   Case No. 20-20230
                                                             )
                                 Debtor.                     )
                                                             )

     ORDER GRANTING FIRST INTERIM FEE APPLICATION OF PACHULSKI
       STANG ZIEHL & JONES LLP FOR COMPENSATION FOR SERVICES
        RENDERED AND REIMBURSEMENT OF EXPENSES INCURRED AS
    COUNSEL TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS
    OF THE DEBTOR FOR THE PERIOD APRIL 9, 2020 THROUGH JULY 31, 2020

                 This matter is before the Court on the First Interim Fee Application of Pachulski

Stang Ziehl & Jones LLP for Compensation for Services Rendered and Reimbursement of

Expenses Incurred as Counsel to the Official Committee of Unsecured Creditors of the Debtor

for the Period April 9, 2020 through July 31, 2020 (the “First Compensation Period” and the

“Application”) [Doc ____], filed by Pachulski Stang Ziehl & Jones LLP (“PSZJ”), counsel to the

Committee. In the Application, PSZJ requests (a) allowance of interim compensation for

professional services performed by PSZJ for the First Compensation Period in the amount of

$397,737.50 (b) reimbursement of its actual and necessary expenses in the amount of $1,366.08

incurred during the First Compensation Period, and (c) directing the Debtor to pay PSZJ the

amount of $176,268.37 for the unpaid total.

                 The Court, having considered the Application and notice of the Application

appearing adequate, and having convened a hearing on ________ ___, 2020 and being otherwise

duly advised in the premises, determines that the Application should be, and hereby is

GRANTED. Accordingly,



DOCS_DE:230593.2 75015/002
 Case
 Case2-20-20230-PRW,
      2-20-20230-PRW, Doc
                       Doc1330-5,
                            768-4, Filed
                                      Filed09/17/20,
                                             04/28/21, Entered
                                                         Entered09/17/20
                                                                04/28/2120:07:56,
                                                                         15:26:41,
                    Description:
                      Description:
                                 Exhibit
                                   Exhibit
                                         E, D,
                                            Page
                                               Page
                                                  101
                                                    2 of 106
                                                         3
                 IT IS THEREFORE ORDERED as follows:

        1.       The Application is GRANTED in its entirety.

        2.       PSZJ’s compensation for professional services rendered during the First

Compensation Period is allowed on an interim basis in the amount of $397,737.50.

        3.       Reimbursement of PSZJ’s expenses incurred during the First Compensation

Period is allowed on an interim basis in the amount of $1,366.08.

        4.       The Debtor is directed to pay PSZJ the amount of $176,268.37 for the unpaid

amounts incurred during the First Compensation Period.

        5.       The compensation and reimbursement of expenses awarded in this Order shall be

interim and subject to final approval pursuant to section 330(a)(5) of the Bankruptcy Code.

        6.       The allowance of interim compensation and reimbursement of expenses pursuant

to this Order is without prejudice to PSZJ’s right to seek additional compensation for services

performed and expenses incurred during the First Compensation Period, which were not

processed at the time of the Application.

        7.       This Court retains jurisdiction with respect to all matters arising from or related to

the implementation, interpretation, and enforcement of this Order.


                                                  ###




DOCS_DE:230593.2 75015/002              2
 Case
 Case2-20-20230-PRW,
      2-20-20230-PRW, Doc
                       Doc1330-5,
                            768-4, Filed
                                      Filed09/17/20,
                                             04/28/21, Entered
                                                         Entered09/17/20
                                                                04/28/2120:07:56,
                                                                         15:26:41,
                    Description:
                      Description:
                                 Exhibit
                                   Exhibit
                                         E, D,
                                            Page
                                               Page
                                                  102
                                                    3 of 106
                                                         3
                                        EXHIBIT E

                             (Summary of Itemized Time Records)




DOCS_DE:230593.2 75015/002
 Case
 Case2-20-20230-PRW,
      2-20-20230-PRW, Doc
                       Doc1330-5,
                            768-5, Filed
                                      Filed09/17/20,
                                             04/28/21, Entered
                                                         Entered09/17/20
                                                                04/28/2120:07:56,
                                                                         15:26:41,
                    Description:
                      Description:
                                 Exhibit
                                   Exhibit
                                         E, E,
                                            Page
                                               Page
                                                  103
                                                    1 of 3
                                                         106
      SUMMARY OF PROFESSIONAL SERVICES RENDERED BY TIMEKEEPER
          FOR THE PERIOD OF APRIL 9, 2020 THROUGH JULY 31, 2020

                                          (Partners)

           NAME OF                 EFFECTIVE             TOTAL HOURS            FEES BILLED
       PROFESSIONAL              HOURLY RATE                  BILLED
    (in alphabetical order)       (Capped at $700       (in this application)
          PARTNERS                   per Hour)
 James I. Stang                             $700.00                    9.70         $6,790.00
 Iain A.W. Nasatir                          $700.00                    5.30         $3,710.00
 Maxim B. Litvak                            $700.00                    5.80         $4,060.00
 Nina L. Hong                               $700.00                    2.60         $1,820.00
 Ilan D. Scharf                             $700.00                  161.80       $113,260.00
 Richard E. Mikels                          $700.00                   19.80        $13,860.00
 Jason S. Pomerantz                         $700.00                  220.30       $154,210.00
                                Totals for Partners:                 425.30       $297,710.00


                                         (Of-Counsel)

          NAME OF                   EFFECTIVE            TOTAL HOURS            FEES BILLED
       PROFESSIONAL               HOURLY RATE                 BILLED
    (in alphabetical order)       (Capped at $700       (in this application)
        OF COUNSEL                     per hour)
 William L. Ramseyer                         $700.00                   2.80         $1,960.00
 Gina F. Brandt                              $700.00                   2.20         $1,540.00
 Richard J. Gruber                           $700.00                   2.20         $1,540.00
 Gail S. Greenwood                           $700.00                  86.00        $60,200.00
 Cia H. Mackle                               $675.00                  24.40        $16,470.00
                              Totals for Of-Counsel:                 117.60        $81,710.00

                                         (Associates)

          NAME OF                  EFFECTIVE             TOTAL HOURS            FEES BILLED
       PROFESSIONAL               HOURLY RATE                 BILLED
    (in alphabetical order)                             (in this application)
        ASSOCIATES
 Steven W. Golden                            $625.00                  20.40        $12,750.00
                               Totals for Associates:                645.40        $12,770.40




DOCS_DE:230593.2 75015/002
 Case
 Case2-20-20230-PRW,
      2-20-20230-PRW, Doc
                       Doc1330-5,
                            768-5, Filed
                                      Filed09/17/20,
                                             04/28/21, Entered
                                                         Entered09/17/20
                                                                04/28/2120:07:56,
                                                                         15:26:41,
                    Description:
                      Description:
                                 Exhibit
                                   Exhibit
                                         E, E,
                                            Page
                                               Page
                                                  104
                                                    2 of 3
                                                         106
                                    (Paraprofessionals)

          NAME OF                  EFFECTIVE           TOTAL HOURS            FEES BILLED
       PROFESSIONAL              HOURLY RATE                BILLED
    (in alphabetical order)                           (in this application)
       Paraprofessionals
 Beth D. Dassa                             $425.00                    0.10           $42.50
 La Asia S. Canty                          $425.00                   13.00        $5,525.00
                      Totals for Paraprofessionals:                  13.10        $5,567.50




DOCS_DE:230593.2 75015/002              2
 Case
 Case2-20-20230-PRW,
      2-20-20230-PRW, Doc
                       Doc1330-5,
                            768-5, Filed
                                      Filed09/17/20,
                                             04/28/21, Entered
                                                         Entered09/17/20
                                                                04/28/2120:07:56,
                                                                         15:26:41,
                    Description:
                      Description:
                                 Exhibit
                                   Exhibit
                                         E, E,
                                            Page
                                               Page
                                                  105
                                                    3 of 3
                                                         106
                                   CERTIFICATE OF SERVICE

           I, La Asia S. Canty, am over the age of eighteen years, am employed by Pachulski Stang

   Ziehl & Jones LLP. I am not a party to the within action; my business address is 780 Third

   Avenue, 34th Floor, New York, New York 10017-2024. I hereby certify under penalty of

   perjury that on the 17th day of September, 2020, I electronically filed the FIRST INTERIM FEE

   APPLICATION OF PACHULSKI STANG ZIEHL & JONES LLP FOR COMPENSATION

   FOR SERVICES RENDERED AND REIMBURSEMENT OF EXPENSES INCURRED AS

   COUNSEL TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF THE

   DEBTOR FOR THE PERIOD APRIL 9, 2020 THROUGH JULY 31, 2020 with the Clerk of

   the Bankruptcy Court for the Western District of New York, using the CM/ECF system.

           I also certify that on September 17, 2020, copies of the above-referenced document were

   served via First Class US Mail upon the parties set forth below.

Hon. Paul R. Warren                  Kathleen D. Schmitt, Esq.             Stephen A. Donato
United States Bankruptcy             Office of the U.S. Trustee            Bond, Schoeneck & King, PLLC
Court – Western District             Federal Office Building               One Lincoln Center
100 State St.                        100 State Street, Room 6090           Syracuse, NY 13202-1355
Rochester, NY 14614                  Rochester, NY 14614



   Dated: September 17, 2020                                          /s/ La Asia S. Canty
                                                                        La Asia S. Canty




   DOCS_DE:230593.2 75015/002
    Case
    Case2-20-20230-PRW,
         2-20-20230-PRW, DocDoc1330-5,
                                  768-6, Filed
                                            Filed09/17/20,
                                                  04/28/21, Entered
                                                              Entered09/17/20
                                                                      04/28/2120:07:56,
                                                                              15:26:41,
                     Description:
                        Description:
                                  Certificate
                                     Exhibit of
                                              E,Service
                                                 Page 106
                                                        , Page
                                                           of 106
                                                               1 of 1
